EXECUTION VERSION
Published Deal CUSIP Number: 91529LAG9
Published Revolving Facility CUSIP Number: 91529LAH7








AMENDED AND RESTATED CREDIT AGREEMENT


among


UNUM GROUP,
as Borrower,


THE LENDERS NAMED HEREIN,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, L/C Agent, Fronting Bank and Swingline Lender




BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents


and


REGIONS BANK
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents,




$500,000,000 Revolving Credit Facility




WELLS FARGO SECURITIES, LLC,
CITIBANK GLOBAL MARKETS INC.,
JPMORGAN CHASE BANK, N.A.,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners


Dated as of April 29, 2019












11863223v8 24740.00050

--------------------------------------------------------------------------------


TABLE OF CONTENTS
    


 
 
Page





ARTICLE I
DEFINITIONS
1.1
Defined Terms
1


1.2
Accounting Terms; GAAP and SAP
25


1.3
Other Terms; Construction
25


1.4
Divisions
26


1.5
Rates
26







ARTICLE II
AMOUNT AND TERMS OF THE CREDIT
2.1
Commitments
26


2.2
Borrowing
27


2.3
Disbursements; Funding Reliance; domicile of Loans
30


2.4
Evidence of Debt; Notes
31


2.5
Letters of Credit
31


2.6
Termination and Reduction of Commitments and Swingline Commitment
42


2.7
Mandatory Payments and Prepayments
43


2.8
Voluntary Prepayments
43


2.9
Interest
44


2.10
Fees
45


2.11
Interest Periods
46


2.12
Conversions and Continuations
47


2.13
Method of Payments; Computations; Apportionment of Payments
48


2.14
Recovery of Payments
51


2.15
Use of Proceeds
51


2.16
Pro Rata Treatment
51


2.17
Increased Costs; Change in Circumstances; Illegality
52


2.18
Taxes
55


2.19
Compensation
59


2.20
Replacement of Lenders; Mitigation of Costs
60


2.21
Increase in Commitments
61


2.22
Defaulting Lenders
63


2.23
Extension of Commitment Termination Date
67







ARTICLE III
CONDITIONS PRECEDENT
3.1
Conditions Precedent to the Closing Date
68


3.2
Conditions to All Credit Extensions
71





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


 
 
Page





ARTICLE IV
REPRESENTATIONS AND WARRANTIES
4.1
Corporate Organization and Power
72


4.2
Authorization; Enforceability
72


4.3
No Violation
73


4.4
Governmental and Third-Party Authorization; Permits
73


4.5
Insurance Licenses
73


4.6
Litigation
73


4.7
Taxes
74


4.8
Subsidiaries
74


4.9
Full Disclosure
74


4.10
Margin Regulations
75


4.11
No Material Adverse Effect
75


4.12
Financial Matters
75


4.13
Ownership of Properties
76


4.14
ERISA
76


4.15
Compliance with Laws
77


4.16
Investment Company Act
77


4.17
Insurance
77


4.18
Senior Debt Status
77


4.19
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
77







ARTICLE V
AFFIRMATIVE COVENANTS
5.1
Financial Statements
78


5.2
Other Business and Financial Information
80


5.3
Maintenance of Existence; Conduct of Business
81


5.4
Compliance with Laws
81


5.5
Payment of Obligations
81


5.6
Insurance
82


5.7
Maintenance of Books and Records; Inspection
82


5.8
Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions
82









ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


 
 
Page



ARTICLE VI
FINANCIAL COVENANTS
6.1
Maximum Consolidated Indebtedness to Total Capitalization
83


6.2
Minimum Consolidated Net Worth
83







ARTICLE VII
NEGATIVE COVENANTS
7.1
Fundamental Changes
83


7.2
Subsidiary Indebtedness
84


7.3
Liens
85


7.4
Restricted Payments
87


7.5
Transactions with Affiliates
87


7.6
Lines of Business
87


7.7
Fiscal Year
88


7.8
Accounting Changes
88







ARTICLE VIII
EVENTS OF DEFAULT
8.1
Events of Default
88


8.2
Remedies: Termination of Commitments, Acceleration, etc
90


8.3
Remedies; Set-Off
91







ARTICLE IX
THE ADMINISTRATIVE AGENT
9.1
Appointment and Authority
92


9.2
Rights as a Lender
92


9.3
Exculpatory Provisions
92


9.4
Reliance by Administrative Agent
93


9.5
Delegation of Duties
94


9.6
Resignation of Administrative Agent
94


9.7
Non-Reliance on Administrative Agent and Other Lenders
95


9.8
Administrative Agent May File Proofs of Claim
95


9.9
Issuing Bank and Swingline Lender
95


9.10
No Other Duties, etc
96


9.11
Lender ERISA Matters
96





iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)






ARTICLE X
MISCELLANEOUS
10.1
Expenses; Indemnity; Damage Waiver
97


10.2
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
99


10.3
Waiver of Jury Trial
100


10.4
Notices; Effectiveness; Electronic Communication
100


10.5
Amendments, Waivers, etc
102


10.6
Successors and Assigns
103


10.7
No Waiver
108


10.8
Survival
108


10.9
Severability
109


10.10
Construction
109


10.11
Confidentiality
109


10.12
Counterparts; Integration; Effectiveness
110


10.13
No Fiduciary Relationship Established By Credit Documents
110


10.14
Judgment Currency
111


10.15
Disclosure of Information
111


10.16
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
111


10.17
PATRIOT Act Notice
112


10.18
Amendment and Restatement; No Novation
112







EXHIBITS
Exhibit A-1
Form of Note
 
Exhibit A-2
Form of Syndicated Letter of Credit
 
Exhibit B-1
Form of Notice of Borrowing
 
Exhibit B-2
Form of Notice of Swingline Borrowing
 
Exhibit B-3
Form of Notice of Conversion/Continuation
 
Exhibit C
Form of Compliance Certificate
 
Exhibit D
Form of Assignment and Assumption
 
Exhibit E
Form of Financial Condition Certificate
 
Exhibit F
Form of Lender Joinder Agreement
 
Exhibit G-1
Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)
 
Exhibit G-2
Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)
 
Exhibit G-3
Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 



iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


Exhibit G-4
Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
 





SCHEDULES
Schedule 1.1(a)
Commitments and Notice Addresses
 
Schedule 4.5
Licenses
 
Schedule 4.8
Subsidiaries
 
Schedule 7.2
Indebtedness
 
Schedule 7.3
Liens
 





v

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the 29th day of April,
2019, is made among UNUM GROUP, a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, L/C Agent, the Fronting Bank and Swingline Lender.
BACKGROUND STATEMENT
The Borrower, the Administrative Agent, L/C Agent, Fronting Bank, Swingline
Lender and the Lenders are parties to that certain Credit Agreement, dated as of
August 29, 2013 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), providing for a $400,000,000
revolving credit facility for the Borrower. The Borrower desires that the
Existing Credit Agreement be amended and restated in its entirety in order to,
among other things, increase the principal amount of the revolving credit
facility to $500,000,000 and extend the maturity thereof. The Administrative
Agent, L/C Agent, Fronting Bank, Swingline Lender and the Lenders have agreed to
amend and restate the Existing Credit Agreement, on the terms and conditions set
forth in this Agreement. This Agreement constitutes a continuation, and not a
novation, of the Existing Credit Agreement as amended and restated hereby.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

Article I
DEFINITIONS
1.1    Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
“Additional Commitment Lender” has the meaning assigned thereto in Section
2.23(a)(iii).
“Additional Lender” has the meaning given to such term in Section 2.21(a).


1
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans in effect at such time.
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate for the applicable Interest Period for such
LIBOR Loan plus the Applicable Percentage for LIBOR Loans in effect at such
time.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent appointed under Section 9.1, or any successor administrative agent.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent to each Lender.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent, the Issuing
Banks nor any Lender shall be deemed an “Affiliate” of the Borrower.
“Agent Parties” has the meaning given to such term in Section 10.4(c).
“Aggregate Credit Exposure” means, at any time, the sum of (i) the aggregate
principal amount of Revolving Loans outstanding at such time, (ii) the aggregate
Letter of Credit Exposure of all Lenders at such time and (iii) the aggregate
principal amount of Swingline Loans outstanding at such time.
“Agreement” means this Amended and Restated Credit Agreement.
“Agreement Currency” has the meaning given to such term in Section 10.14.
“Annual Statement” means, with respect to any Insurance Subsidiary of the
Borrower, the annual financial statements of such Person as required to be filed
with any Insurance Regulatory Authority of competent jurisdiction, prepared in
conformity with SAP and in accordance with the laws of such jurisdiction,
together with all exhibits, schedules, certificates and actuarial opinions
required to be filed or delivered therewith.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries (including the
Securitization Subsidiary and its Wholly Owned Subsidiaries) concerning or
relating to money laundering, bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries (including the Securitization Subsidiary and its
Wholly Owned Subsidiaries) related to terrorism financing or money laundering,
including any applicable provision of the PATRIOT Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C.


2
11863223v8 24740.00050

--------------------------------------------------------------------------------





§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Percentage” means, from time to time, the following percentages per
annum, based on the Debt Rating as set forth below:
Pricing Level
Debt Rating
(S&P / Moody’s)
Commitment
Fee
LIBOR Loans /
Letter of Credit Fee
Base Rate Loans
I
A-/A3 and above
0.125
%
1.125
%
0.125
%
II
BBB+/Baa1
0.150
%
1.250
%
0.250
%
III
BBB/Baa2
0.200
%
1.500
%
0.500
%
IV
BBB-/Baa3
0.250
%
1.750
%
0.750
%
V
BB+/Ba1 and below
0.300
%
2.000
%
1.000
%

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (i) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
Pricing Level, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level I being the highest and the Debt
Rating for Pricing Level V being the lowest); (ii) if there is a split in Debt
Ratings of more than one Pricing Level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (iii) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (iv) if the Borrower does not
have any Debt Rating, Pricing Level V shall apply.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, Citigroup Global Markets Inc.,
JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement).
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of the Borrower, the chief executive officer, chief
financial officer, treasurer or any other officer of the Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of the Borrower.


3
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Availability Period” means the period from and including the Closing Date to
but excluding the Commitment Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and all regulations from time
to time promulgated thereunder.
“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 8.1(f) or Section 8.1(g).
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime commercial lending rate (which may not necessarily be its lowest or
best lending rate), as adjusted to conform to changes as of the opening of
business on the date of any such change in such prime rate, (ii) the Federal
Funds Rate plus 0.5% per annum, as adjusted to conform to changes as of the
opening of business on the date of any such change in the Federal Funds Rate,
(iii) the LIBOR Rate for an Interest Period of one month plus 1%, as adjusted to
conform to changes as of the opening of business on the date of any such change
of such LIBOR Rate and (iv) 0%; provided that clause (iii) shall not be
applicable during any period in which either (1) any of the circumstances
provided in Section 2.17(f) shall have occurred and be continuing, or (2) the
LIBOR Rate is unavailable or unascertainable.
“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
“Borrower Materials” has the meaning given to such term in Section 5.1(d).
“Borrowing” means the incurrence by the Borrower (including as a result of
conversions


4
11863223v8 24740.00050

--------------------------------------------------------------------------------





and continuations of outstanding Loans pursuant to Section 2.12) on a single
date of a group of Loans pursuant to Section 2.2 of a single Type (or a
Swingline Loan made by the Swingline Lender) and, in the case of LIBOR Loans, as
to which a single Interest Period is in effect.
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. Notwithstanding the foregoing or any
other provision contained in this Agreement or in any Credit Document, any
obligations related to a lease (whether now or hereafter existing) that would be
accounted for by such Person as an operating lease in accordance with GAAP
without giving effect to Accounting Standards Update No. 2016-02 issued by the
FASB (whether or not such lease exists as of the Closing Date or is thereafter
entered into) shall be accounted for as an operating lease and not a capital
lease or finance lease for all purposes under this Agreement and the Credit
Documents.
“Cash Collateral Account” has the meaning given to such term in Section 2.5(f).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank(s) and the Lenders, as
collateral for the Letter of Credit Exposure or obligations of Lenders to fund
participations in respect of Letter of Credit Exposure, cash or deposit account
balances or, if the Administrative Agent, the Borrower and the applicable
Issuing Banks shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower and each applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by S&P or
at least P-1 or the equivalent thereof by Moody’s, (iii) time deposits and
certificates of deposit maturing within 270 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America


5
11863223v8 24740.00050

--------------------------------------------------------------------------------





or any state thereof (y) that has combined capital and surplus of at least
$500,000,000 or (z) that has (or is a subsidiary of a bank holding company that
has) a long-term unsecured debt rating of at least A or the equivalent thereof
by S&P or at least A2 or the equivalent thereof by Moody’s, (iv) repurchase
obligations with a term not exceeding 30 days with respect to underlying
securities of the types described in clause (i) above entered into with any bank
or trust company meeting the qualifications specified in clause (iii) above,
(v) money market funds at least 95% of the assets of which are continuously
invested in securities of the foregoing types and (vi) investments of a type
substantially similar to the foregoing approved by the Administrative Agent.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.
“Closing Date” has the meaning given to such term in Section 3.1.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans to the Borrower, to Issue and/or participate in
Letters of Credit, and to participate in Swingline Loans for the account of the
Borrower in an aggregate principal amount up to the amount set forth opposite
such Lender’s name on Schedule 1.1(a) under the caption “Commitment” or, if such
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 10.6(c) as such Lender’s “Commitment,”
in either case, as such amount may be reduced or increased at or prior to such
time pursuant to the terms hereof.
“Commitment Fee” has the meaning given to such term in Section 2.10(b).
“Commitment Increase” has the meaning given to such term in Section 2.21(a).
“Commitment Increase Date” has the meaning given to such term in Section
2.21(c).
“Commitment Termination Date” means April 29, 2024, as such date may be extended
from time to time with respect to any Lender pursuant to Section 2.23(a) (or if
such day is not a Business Day, the immediately preceding Business Day), or such
earlier date of termination of the Commitments pursuant to Section 2.6 or
Section 8.2.


6
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Indebtedness” means, at any time, the aggregate Indebtedness of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP; provided, however, that, for purposes of calculating the
financial covenants set forth in Article VI, Consolidated Indebtedness shall not
include (i) the obligation of the Borrower or any Insurance Subsidiary under
letters of credit to the extent undrawn supporting the liability of the Borrower
or such Insurance Subsidiary in respect of any Primary Policy or Reinsurance
Agreement underwritten by such Subsidiary or supporting the obligations of any
Subsidiary in its capacity as a reinsurer under any Reinsurance Agreement with
respect to credit for reinsurance, (ii) the obligations of the Borrower or any
of its Subsidiaries under any Hybrid Equity Securities, but solely to the extent
treated as equity by S&P and to the extent that the total book value of such
Hybrid Equity Securities does not exceed 15% of Total Capitalization, (iii) the
Securitization Indebtedness, and (iv) the obligations of the Borrower or any
Subsidiary (A) to purchase securities (or other property) which arise out of or
in connection with the sale of the same or substantially similar securities (or
other property) or (B) to return collateral consisting of securities arising out
of or in connection with the loan by the Borrower or its Subsidiaries of
securities owned or held by the Borrower or its Subsidiaries; and provided
further that only the net termination obligations of the Borrower and any trust
or other special purpose entity created by the Borrower under any Hedge
Agreements shall be included as Consolidated Indebtedness. For the purpose of
calculating Consolidated Indebtedness, Hybrid Equity Securities shall be treated
in a manner consistent with S&P’s treatment of such Hybrid Equity Securities as
of the later of (x) the date of such Hybrid Equity Securities’ issuance or (y)
the Closing Date.
“Consolidated Net Income” means, for any period, net income (or loss) for the
Borrower and its Subsidiaries for such period and as reflected on the
consolidated financial statements of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of the Borrower and its Subsidiaries determined in accordance with GAAP
and as reflected on the consolidated financial statements of the Borrower and
its Subsidiaries excluding (i) any accumulated other comprehensive income
balance according to FASB Accounting Standards Codification 220, (ii) all
amounts in respect of any change in the fair value of embedded derivatives
associated with funds withheld or modified coinsurance arrangements, (iii) any
Disqualified Equity Interests, and (iv) the amount of the capital associated
with the non-recourse debt of the Securitization Subsidiary owned, directly or
indirectly, by the Borrower.
“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.


7
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Fee Letters and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative Agent
or any Lender by or on behalf of the Borrower with respect to this Agreement.
“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Swingline Exposure at such time and
(iii) such Lender’s Letter of Credit Exposure at such time.
“Credit Extension” means any of the following: (i) a Borrowing and (ii) the
Issuance of any Letter of Credit.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, rehabilitation, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (y) pay to the Administrative Agent, the L/C Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans and funding obligations under Syndicated Letters of
Credit) within two Business Days of the date when due, (ii) has notified the
Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or
(iv) has, or has a direct or indirect parent company that has, (x) become the
subject of a proceeding under any Debtor Relief Law, (y) had appointed for it a
receiver, custodian, conservator, trustee,


8
11863223v8 24740.00050

--------------------------------------------------------------------------------





administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (z) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (iv) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, the Fronting Bank, the Swingline Lender and each Lender.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Equity Interest referred to in clause
(i) or (ii) above, in each case under clause (i), (ii) or (iii) above at any
time on or prior to the first anniversary of the Final Maturity Date; provided,
however, that only the portion of any Equity Interest that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
a Disqualified Equity Interest.
“Dollars” or “$” means dollars of the United States of America.
“Domestic Insurance Subsidiary” means any Domestic Subsidiary that is also an
Insurance Subsidiary.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States, any state thereof or the District of
Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


9
11863223v8 24740.00050

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.6(b)(i), (iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 10.6(b)(i) and (iii)).
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous Substance, any actual
or alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“claims”), including, without limitation, (i) any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury or threat of injury to human health or
the environment; provided, however, with respect to any such claims, a Unum
Party shall have either been served with legal process or otherwise shall have
received written notice of such claims.
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, including, without
limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.
“Equity Interests” means, with respect to any Person, shares of capital stock
of, or any partnership, membership, limited liability company, trust or other
ownership or profit interests in, such Person, together with (i) warrants,
options or other rights for the purchase or other acquisition from such Person
of any of the foregoing, (ii) securities convertible into or exchangeable for
any of the foregoing or warrants, options or other rights for the purchase or
other acquisition from such Person of any such securities, and (iii) any other
ownership or profit interests in such Person, in each case, whether voting or
nonvoting, and whether or not any of the foregoing are authorized or otherwise
existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all rules and regulations from time to time promulgated thereunder.


10
11863223v8 24740.00050

--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Unum Party, is treated as (i) a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA.
“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan or, if any Unum Party or any
ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided, however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by any Unum Party or any ERISA Affiliate for a
funding waiver pursuant to Section 412 of the Code, (iii) the incurrence by any
Unum Party or any ERISA Affiliate of any Withdrawal Liability, or the receipt by
any Unum Party or any ERISA Affiliate of notice from a Multiemployer Plan that
it is insolvent pursuant to Section 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, (iv) the distribution
by any Unum Party or any ERISA Affiliate under Section 4041 or 4041A of ERISA of
a notice of intent to terminate any Plan or the taking of any action to
terminate any Plan, (v) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by any Unum Party or any ERISA Affiliate of
a notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (vi) the institution of a proceeding by
any fiduciary of any Multiemployer Plan against any Unum Party or any ERISA
Affiliate to enforce Section 515 of ERISA, which proceeding is not dismissed
within 30 days, (vii) the imposition upon any Unum Party or any ERISA Affiliate
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of any Unum Party or any ERISA Affiliate
as a result of any alleged failure to comply with the Code or ERISA with respect
to any Plan, or (viii) the engaging in or otherwise becoming liable for a
Prohibited Transaction by any Unum Party or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning given to such term in Section 8.1.
“Exchange Act” means the Securities Exchange Act of 1934, and all rules and
regulations from time to time promulgated thereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes; (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (y) such


11
11863223v8 24740.00050

--------------------------------------------------------------------------------





Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 2.18, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office; (iii) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(f); and
(iv) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Commitment Termination Date” has the meaning assigned thereto in
Section 2.23(a).
“Existing Credit Agreement” has the meaning given to such term in the Background
Statement.
“Existing Letters of Credit” means those letters of credit issued and
outstanding under the Existing Credit Agreement as of the Closing Date and
continued under this Agreement as Letters of Credit issued hereunder.
“Extension Date” has the meaning assigned thereto in Section 2.23(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
“Fee Letters” means any letter agreement between the Borrower and the
Administrative Agent, an Arranger, and/or the Fronting Bank with respect to fees
payable in connection with this Agreement.
“Final Expiry Date” means the date when the Final Maturity Date has occurred,
all Letters of Credit have expired or terminated and all Obligations owing
hereunder and in the other Credit Documents have been indefeasibly paid in full.
“Final Maturity Date” means the first anniversary of the Commitment Termination
Date.


12
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Financial Condition Certificate” means a fully completed and duly executed
certificate in the form of Exhibit E.
“Financial Officer” means, with respect to the Borrower, the chief executive
officer, chief financial officer, chief investment officer or treasurer of the
Borrower.
“fiscal quarter” means a fiscal quarter of the Borrower and its Subsidiaries.
“fiscal year” means a fiscal year of the Borrower and its Subsidiaries.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, each state thereof or the District of
Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to the Fronting Bank, such Defaulting Lender’s Letter of Credit Exposure
with respect to Letters of Credit issued by the Fronting Bank other than such
portion of such Defaulting Lender’s Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (ii)
with respect to the Swingline Lender, such Defaulting Lender’s Swingline
Exposure with respect to outstanding Swingline Loans made by the Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
“Fronting Bank” means Wells Fargo, in its capacity as an issuer of Participated
Letters of Credit.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funding Agreement” means any funding agreement issued by the Borrower or any
Subsidiary to a Federal Home Loan Bank, provided that such funding agreement (i)
does not qualify as financial leverage by either S&P or Moody’s, and (ii) is
eligible for treatment as a funding agreement, rather than borrowed money,
pursuant to both GAAP and SAP.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time (subject to the provisions of Section 1.2).
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body (including
any insurance regulatory authority), self-regulatory body, court, arbitrator,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranty Obligation” means, with respect to any Person, at the time of
determination, any direct or indirect liability of such Person with respect to
any Indebtedness, liability or other obligation


13
11863223v8 24740.00050

--------------------------------------------------------------------------------





(the “primary obligation”) of another Person (the “primary obligor”), whether or
not contingent, (i) to purchase, repurchase or otherwise acquire such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or provide funds (y) for the payment or discharge of any such
primary obligation or (z) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements), (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor in respect thereof to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss or failure or inability to perform in respect thereof;
provided, however, that, with respect to the Borrower and its Subsidiaries, the
term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.
“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.
“Historical Statutory Statements” has the meaning given to such term in
Section 4.12(b).
“Hybrid Equity Securities” shall mean any hybrid preferred securities consisting
of trust preferred securities, deferrable interest subordinated debt securities,
mandatory convertible debt or other hybrid securities that are shown on the
consolidated financial statements of the Borrower as liabilities and (i) treated
at least partially as equity by S&P, and (ii) that, by its terms (or by the
terms of any security into which it is convertible for or which it is
exchangeable) or upon the happening of any event or otherwise, does not mature
or is not mandatorily redeemable or is not


14
11863223v8 24740.00050

--------------------------------------------------------------------------------





subject to any mandatory repurchase requirement, at any time on or prior to the
date which is six months after the Final Maturity Date.
“Increasing Lender” has the meaning given to such term in Section 2.21(a).
“Indebtedness” means, with respect to any Person, at the time of determination
(without duplication), (i) all obligations of such Person for borrowed money,
(ii) all obligations of such Person evidenced by notes, bonds, debentures or
similar instruments, or upon which interest payments are customarily made,
(iii) the maximum stated or face amount of all surety bonds, letters of credit
and bankers’ acceptances issued or created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(iv) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business and not past due based on customary practices in the trade), (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (vi) all
Capital Lease Obligations of such Person, (vii) all Disqualified Equity
Interests issued by such Person, with the amount of Indebtedness represented by
such Disqualified Equity Interests being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of any date as if such
agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien, provided that, Indebtedness shall not include payment or
performance guaranties by any Unum Party of the obligations of any Insurance
Subsidiary under Primary Policies, Reinsurance Agreements or Retrocession
Agreements which are entered into in the ordinary course of business.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.
“Indemnitee” has the meaning given to such term in Section 10.1(b).
“Insurance Regulatory Authority” means, with respect to any Insurance Subsidiary
or the Borrower, the insurance department or similar Governmental Authority
charged with regulating insurance companies or insurance holding companies, in
its jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
“Insurance Subsidiary” means any Subsidiary of the Borrower the ability of which
to pay dividends is regulated by an Insurance Regulatory Authority or that is
otherwise required to be


15
11863223v8 24740.00050

--------------------------------------------------------------------------------





regulated thereby in accordance with the Requirements of Law of its jurisdiction
of domicile.
“Interest Period” has the meaning given to such term in Section 2.11.
“Invested Assets” means cash, Cash Equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices of the International Chamber of
Commerce, as in effect from time to time.
“Issue” means, with respect to any Letter of Credit, to issue, to amend or to
extend the expiry of, or to renew or increase the Stated Amount of, such Letter
of Credit; and the terms “Issued”, “Issuing” and “Issuance” have correlative
meanings.
“Issuing Bank” means (i) with respect to any Participated Letter of Credit, the
Fronting Bank and (ii) with respect to a Syndicated Letter of Credit, the
Lenders who have Issued such Syndicated Letter of Credit.
“Judgment Currency” has the meaning given to such term in Section 10.14.
“L/C Advance” has the meaning given to such term in Section 2.5(b)(vi).
“L/C Agent” means Wells Fargo.
“L/C Disbursement” means (i) with respect to any Participated Letter of Credit,
a payment made by the Fronting Bank pursuant thereto and (ii) with respect to
any Syndicated Letter of Credit, a payment made by an Issuing Bank pursuant
thereto.
“L/C Disbursement Date” means, with respect to each L/C Disbursement made under
any Letter of Credit, if the Borrower receives notice from the Administrative
Agent of any L/C Disbursement prior to 2:00 p.m. on any Business Day, such
Business Day and if such notice is received after 2:00 p.m. on any Business Day,
the following Business Day.
“L/C Reimbursement Amount” has the meaning given to such term in Section
2.5(a)(vii).
“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 2.20(a) or Section 10.6.
“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F.
“Lending Office” means, with respect to any Lender, the office of such Lender
designated by it as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining


16
11863223v8 24740.00050

--------------------------------------------------------------------------------





different Types of Loans and Letters of Credit, and, with respect to LIBOR Loans
and Letters of Credit, such office may be a domestic or foreign branch or
Affiliate of such Lender.
“Letter of Credit” means any standby letter of credit Issued hereunder, whether
Issued as a Syndicated Letter of Credit or Participated Letter of Credit, and
“Letters of Credit” means all of the foregoing.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit, any application therefor and any other
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit.
“Letter of Credit Exposure” means, at any time for each Lender, such Lender’s
Ratable Share of the sum of (i) the aggregate Stated Amount of all outstanding
Letters of Credit and (ii) the aggregate amount of all outstanding Reimbursement
Obligations at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or Rule 3.14
of the ISP, or any similar rule or law to which the Letter of Credit is subject
or any similar express term of the Letter of Credit, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.
“Letter of Credit Fee” has the meaning given to such term in Section 2.10(c).
“Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context may require.
“Letter of Credit Sublimit” means $100,000,000 or, if less, the aggregate
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof, it being understood that the
Letter of Credit Sublimit is part of, and not in addition to, the aggregate
Commitments.
“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.
“LIBOR Rate” means, for any day, subject to the implementation of a Replacement
Rate in accordance with Section 2.17(f), with respect to any LIBOR Loan (or, as
applicable for purposes of determining the Base Rate with respect to any Base
Rate Loan) for any Interest Period, the rate of interest per annum determined on
the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period as published by the ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by the Administrative Agent, at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period.
If, for any reason, such rate is not so published then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Business


17
11863223v8 24740.00050

--------------------------------------------------------------------------------





Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
in accordance with the provisions of this Agreement shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
(x) in no event shall the LIBOR Rate (including, without limitation, any
Replacement Rate with respect thereto) be less than zero and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 2.17(f), in the event that a Replacement Rate with
respect to the LIBOR Rate is implemented then all references herein to the LIBOR
Rate shall be deemed references to such Replacement Rate.
“Licenses” has the meaning given to such term in Section 4.5.
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.
“Loans” shall mean any or all of the Revolving Loans and the Swingline Loans.
“Margin Stock” has the meaning given to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, liabilities (actual or contingent), operations, or financial condition
of the Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform its payment or other material obligations under this
Agreement or any of the other Credit Documents or (iii) the legality, validity
or enforceability of this Agreement or any of the other Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.
“Material Subsidiaries” means, collectively, each Subsidiary of the Borrower
that is a “significant subsidiary” as such term is defined in Regulation S-X,
excluding the Securitization Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which any Unum Party or any ERISA Affiliate
makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment to any Credit Document that (i) requires the approval of all
Lenders (or all Lenders directly affected thereby) in accordance with the terms
of Section 10.5 and (ii) has been approved by the Required Lenders.
“Non-Extending Lender” has the meaning assigned thereto in Section 2.23(a)(i).


18
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Note” means any promissory note of the Borrower in the form of Exhibit A-1
prepared in accordance with Section 2.4(d).
“Notice Date” has the meaning assigned thereto in Section 2.23(a)(i).
“Notice of Borrowing” has the meaning given to such term in Section 2.2(a).
“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.12(b).
“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(c).
“Obligations” means all principal of and interest (including interest and fees
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any applicable Debtor Relief Laws,
whether or not the claim for such interest and fees is allowed in such
proceeding) on the Loans and Reimbursement Obligations and all fees, expenses,
indemnities and other obligations owing, due or payable at any time by the
Borrower to the Administrative Agent, the L/C Agent, any Issuing Bank, the
Swingline Lender, any Lender or any other Person entitled thereto, under this
Agreement or any of the other Credit Documents, in each case whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, and whether existing by
contract, operation of law or otherwise.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20(b)).
“Outstanding Loans” has the meaning given to such term in Section 2.21(e).
“Participant” has the meaning given to such term in Section 10.6(e).
“Participant Register” has the meaning given to such term in Section 10.6(e).
“Participated L/C Honor Date” has the meaning given to such term in Section
2.5(b)(v).


19
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Participated Letter of Credit Notice” has the meaning given to such term in
Section 2.5(b)(ii).
“Participated Letter of Credit Sublimit” means $30,000,000 or, if less, the
aggregate Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof, it being
understood that the Participated Letter of Credit Sublimit is part of, and not
in addition to, the aggregate Commitments.
“Participated Letters of Credit” means Letters of Credit Issued by the Fronting
Bank under Section 2.5(b)(i).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, and all rules and regulations from time to time promulgated thereunder.
“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Permitted Liens” has the meaning given to such term in Section 7.3.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which any Unum Party or any ERISA
Affiliate may have any liability.
“Platform” has the meaning given to such term in Section 5.1(d).
“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.
“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning given to such term in Section 5.1(d).
“Quarterly Statement” means, with respect to any Insurance Subsidiary or the
Borrower,


20
11863223v8 24740.00050

--------------------------------------------------------------------------------





the quarterly financial statements of such Person as required to be filed with
any Insurance Regulatory Authority of competent jurisdiction, prepared in
conformity with SAP and in accordance with the laws of such jurisdiction,
together with all exhibits, schedules, certificates and actuarial opinions
required to be filed or delivered therewith.
“Ratable Share” of any amount means, at any time for each Lender, a percentage
obtained by dividing such Lender’s Commitment at such time by the aggregate
Commitments then in effect, provided that, if the Commitment Termination Date
has occurred, the Ratable Share of each Lender shall be determined by dividing
such Lender’s Credit Exposure by the Aggregate Credit Exposure as of any date of
determination.
“Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Bank, as applicable.
“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(d).
“Register” has the meaning given to such term in Section 10.6(d).
“Regulations D, T, U and X” mean Regulations D, T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
“Reimbursement Obligations” means the obligation of the Borrower to reimburse
the applicable Issuing Banks and the Lenders for any payment made by such
Issuing Banks and the Lenders under, or in respect of, any Letter of Credit,
together with interest thereon payable as provided herein.
“Reinsurance Agreement” means any agreement, contract, treaty, policy,
certificate or other arrangement whereby any reinsurer agrees to assume from or
reinsure an insurer or reinsurer all or part of the liability of such insurer or
reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Rate” has the meaning set forth in Section 2.17(f).
“Required Lenders” means, (a) prior to the Commitment Termination Date, Lenders
having Commitments representing more than 50% of the aggregate Commitments at
such time, or (b) on and after the Commitment Termination Date, the Lenders
holding outstanding Credit Exposure (excluding Swingline Loans), representing
more than 50% of the Aggregate Credit Exposure at such time. The Commitment of,
and the portion of the outstanding Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other


21
11863223v8 24740.00050

--------------------------------------------------------------------------------





Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents.
“Reserve Requirement” means, for any day, the percentage which is in effect for
such day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, supplemental or emergency reserves) in respect of
eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
“Resignation Effective Date” has the meaning given to such term in
Section 9.6(a).
“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of the Borrower, and any other officer or similar
official thereof directly responsible for the administration of the obligations
of the Borrower in respect of this Agreement or any other Credit Document.
“Retrocession Agreement” means any agreement, treaty, certificate or other
arrangement whereby any Subsidiary cedes to another insurer all or part of such
Subsidiary’s liability under a policy or policies of insurance reinsured by such
Subsidiary.
“Revolving Loans” has the meaning given to such term in Section 2.1.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.
“SAP” means, with respect to any Insurance Subsidiary or the Borrower, the
statutory accounting practices prescribed or permitted by the relevant Insurance
Regulatory Authority of its


22
11863223v8 24740.00050

--------------------------------------------------------------------------------





jurisdiction of domicile, consistently applied and maintained, as in effect from
time to time, subject to the provisions of Section 1.2.
“Securitization” means any securitization or monetization arrangement involving
the Securitization Subsidiary with respect to obligations arising out of or
relating to Securitized Assets.
“Securitization Indebtedness” means Indebtedness for borrowed money of the
Securitization Subsidiary incurred in connection with a Securitization; provided
that such Indebtedness is recourse only to the assets of such Securitization
Subsidiary.
“Securitization Subsidiary” means Northwind Holdings, LLC, so long as Northwind
Holdings, LLC is engaged in securitization transactions.
“Securitized Assets” means Primary Policies, Reinsurance Agreements and
Retrocession Agreements.
“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met); provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Document related thereto, provides for one or more automatic
increases in the amount available to be drawn thereunder, the Stated Amount of
such Letter of Credit shall be deemed to be the maximum amount available to be
drawn thereunder after giving effect to all such increases, whether or not such
maximum amount is in effect at such time.
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than 50% of the outstanding Equity Interests having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of the Borrower. The term “Subsidiary” excludes the
Securitization Subsidiary and its Wholly Owned Subsidiary, except as expressly
set forth herein.
“Swingline Commitment” means the lesser of (i) $50,000,000 and (ii) the
Unutilized Commitment of Wells Fargo.
“Swingline Exposure” means, with respect to any Lender at any time, its maximum
aggregate liability to make Refunded Swingline Loans pursuant to Section 2.2(d)
to refund, or to purchase participations pursuant to Section 2.2(e) in,
Swingline Loans that are outstanding at such time.
“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans.
“Swingline Loans” has the meaning given to such term in Section 2.1(b).


23
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Syndicated L/C Honor Date” has the meaning given to such term in Section
2.5(a)(vii).
“Syndicated Letter of Credit Notice” has the meaning given to such term in
Section 2.5(a)(ii).
“Syndicated Letters of Credit” means Letters of Credit Issued under Section
2.5(a)(i), which shall be substantially in the form of Exhibit A-2 or in such
other form as may be agreed upon by the Borrower and the L/C Agent.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Capitalization” means, as of any date of determination, the sum of (i)
Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness (but
excluding any Hybrid Equity Securities) as of such date and (iii) the
obligations of any Unum Party under any Hybrid Equity Securities as of such
date.
“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of shareholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.
“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code, each as reported in the most recent
annual report for such Plan.
“United States” and “U.S.” mean the United States of America.
“Unum Parties” means, collectively, the Borrower and the Borrower’s
Subsidiaries.
“Unutilized Commitment” means, at any time for each Lender, such Lender’s
Commitment less the sum of (i) the outstanding principal amount of Loans made by
such Lender (ii) such Lender’s Swingline Exposure and (iii) such Lender’s Letter
of Credit Exposure.
“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(g)(ii)(B)(3).


24
11863223v8 24740.00050

--------------------------------------------------------------------------------





“Wells Fargo” means Wells Fargo Bank, National Association.
“Wells Notice” means, with respect to any Person, a written notice by the staff
of the Securities and Exchange Commission (the “SEC”) to the effect that the
staff has completed an investigation of such Person and intends to recommend
that the SEC take enforcement action against such Person in respect of alleged
securities laws violations.
“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Equity Interests of such Subsidiary is owned, directly or
indirectly, by such Person.
“Withholding Agent” means the Borrower or the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Accounting Terms; GAAP and SAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or SAP, as the context requires, each as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that it requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or SAP, as the case may be,
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or SAP, as the case may
be, or in the application thereof, then such provision shall be interpreted on
the basis of GAAP or SAP, as the case may be, as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities and any other accounting rule to the contrary shall be disregarded.
1.3    Other Terms; Construction.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s


25
11863223v8 24740.00050

--------------------------------------------------------------------------------





successors and assigns permitted hereunder, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Credit Document,
shall be construed to refer to such Credit Document in its entirety and not to
any particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    All references to IRS Forms shall be deemed to include any successor form
to any such IRS Form.
(c)    All references herein to the Lenders or any of them shall be deemed to
include the Fronting Bank, the Issuing Banks and the Swingline Lender unless
specifically provided otherwise or unless the context otherwise requires.
(d)    Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).
1.4    Divisions. For all purposes under this Agreement, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.
1.5    Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of “LIBOR
Rate”.
ARTICLE II

AMOUNT AND TERMS OF THE CREDIT
2.1    Commitments.
(a)    Each Lender severally agrees, subject to and on the terms and conditions
of this Agreement, to make loans (each, a “Revolving Loan,” and collectively,
the “Revolving Loans”) to the Borrower from time to time on any Business Day
during the Availability Period; provided that no Lender shall be obligated to
make any Revolving Loan if, immediately after giving effect thereto (and to any
concurrent repayment of Swingline Loans with proceeds of Revolving Loans made
pursuant to such Borrowing), (x) the Credit Exposure of any Lender would exceed
its Commitment at such time or (y) the Aggregate Credit Exposure would exceed
the aggregate Commitments at such time. Within the foregoing limits, and subject
to and on the terms and conditions hereof, the


26
11863223v8 24740.00050

--------------------------------------------------------------------------------





Borrower may borrow, repay and reborrow Revolving Loans.
(b)    The Swingline Lender agrees, subject to and on the terms and conditions
of this Agreement, to make loans (each, a “Swingline Loan,” and collectively,
the “Swingline Loans”) to the Borrower, from time to time on any Business Day
during the Availability Period in an aggregate principal amount at any time
outstanding not exceeding the Swingline Commitment, provided that no Borrowing
of Swingline Loans shall be made if, immediately after giving effect thereto,
(x) the Credit Exposure of any Lender (other than the Swingline Lender) would
exceed its Commitment at such time, (y) the Aggregate Credit Exposure would
exceed the aggregate Commitments at such time or (z) if any Lender is at such
time a Defaulting Lender hereunder, unless the Swingline Lender has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the
Swingline Lender’s risk with respect to such Lender, and provided, further, that
the Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan. Immediately upon the making of a Swingline Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to such Lender’s Ratable Share of such
Swingline Loan. Subject to and on the terms and conditions of this Agreement,
the Borrower may borrow, repay (including by means of a Borrowing of Revolving
Loans pursuant to Section 2.2(e)) and reborrow Swingline Loans.
2.2    Borrowing.
(a)    The Loans shall, at the option of the Borrower and subject to the terms
and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans,
provided that (i) the Swingline Loans shall be made and maintained as Base Rate
Loans and (ii) all Loans comprising the same Borrowing shall, unless otherwise
specifically provided herein, be of the same Type. In order to make a Borrowing
(other than (x) Borrowings of Swingline Loans, which shall be made pursuant to
Section 2.2(c), (y) Borrowings for the purpose of repaying Refunded Swingline
Loans, which shall be made pursuant to Section 2.2(d), or (z) continuations or
conversions of outstanding Loans made pursuant to Section 2.12), the Borrower
shall deliver to the Administrative Agent a fully executed, irrevocable notice
of borrowing in the form of Exhibit B‑1 (the “Notice of Borrowing”) no later
than 11:00 a.m. three Business Days prior to each Borrowing of LIBOR Loans and
not later than 10:00 a.m. on the same Business Day prior to each Borrowing of
Base Rate Loans. Upon its receipt of the Notice of Borrowing, the Administrative
Agent shall promptly notify each Lender of the proposed borrowing.
Notwithstanding anything to the contrary contained herein:
(i)    each Borrowing of Base Rate Loans shall be in a principal amount not less
than $3,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, and each Borrowing of LIBOR Loans shall be in a principal amount not
less than $5,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, in each case if less than the minimum amount, in the amount
of the aggregate Unutilized Commitments);
(ii)    if the Borrower shall have failed to designate the Type of Loans in a
Notice of Borrowing, then the Loans shall be made as Base Rate Loans; and
(iii)    if the Borrower shall have failed to specify an Interest Period to be
applicable


27
11863223v8 24740.00050

--------------------------------------------------------------------------------





to any Borrowing of LIBOR Loans, then the Borrower shall be deemed to have
selected an Interest Period of one month.
(b)    Not later than 1:00 p.m. on the requested Borrowing Date, each Lender
will make available to the Administrative Agent at the Payment Office an amount,
in Dollars and in immediately available funds, equal to its Ratable Share of
such requested Borrowing as its Loan or Loans. Upon satisfaction or waiver of
the applicable conditions set forth in Section 3.2 (and, if such Borrowing is to
occur on the Closing Date, Section 3.1), the Administrative Agent will make the
proceeds of the Loans available to the Borrower in accordance with Section
2.3(a) by causing an amount of like funds equal to the amount received from the
Lenders to be credited to an account of the Borrower.
(c)    In order to make a Borrowing of a Swingline Loan, the Borrower will give
the Administrative Agent (and the Swingline Lender, if the Swingline Lender is
not also the Administrative Agent) written notice not later than 3:00 p.m. on
the date of such Borrowing. Each such notice (each, a “Notice of Swingline
Borrowing”) shall be given in the form of Exhibit B-2, shall be irrevocable and
shall specify (i) the principal amount of the Swingline Loan to be made pursuant
to such Borrowing (which shall not be less than $500,000 and, if greater, shall
be in an integral multiple of $100,000 in excess thereof (or, if less, in the
amount of the Unutilized Swingline Commitment)) and (ii) the requested Borrowing
Date, which shall be a Business Day. Not later than 5:00 p.m. on the requested
Borrowing Date, the Swingline Lender will make available to the Administrative
Agent at the Payment Office an amount, in Dollars and in immediately available
funds, equal to the amount of the requested Swingline Loan. To the extent the
Swingline Lender has made such amount available to the Administrative Agent as
provided hereinabove, upon satisfaction or waiver of the applicable conditions
set forth in Section 3.2 (and, if such Borrowing is to occur on the Closing
Date, Section 3.1), the Administrative Agent will make such amount available to
the Borrower in accordance with Section 2.3(a) and in like funds as received by
the Administrative Agent.
(d)    With respect to any outstanding Swingline Loans, the Swingline Lender may
at any time (whether or not an Event of Default has occurred and is continuing)
in its sole and absolute discretion, and is hereby authorized and empowered by
the Borrower to, cause a Borrowing of Revolving Loans to be made for the purpose
of repaying such Swingline Loans by delivering to the Administrative Agent (if
the Administrative Agent is not also the Swingline Lender) and each other Lender
(on behalf of, and with a copy to, the Borrower), not later than 11:00 a.m. one
Business Day prior to the proposed Borrowing Date therefor, a notice (which
shall be deemed to be a Notice of Borrowing given by the Borrower) requesting
the Lenders to make Revolving Loans (which shall be made initially as Base Rate
Loans) on such Borrowing Date in an aggregate amount equal to the amount of such
Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date such
notice is given that the Swingline Lender requests to be repaid. Not later than
1:00 p.m. on the requested Borrowing Date, each Lender (other than the Swingline
Lender) will make available to the Administrative Agent at the Payment Office an
amount, in Dollars and in immediately available funds, equal to its Ratable
Share of the Refunded Swingline Loans. To the extent the Lenders have made such
amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment


28
11863223v8 24740.00050

--------------------------------------------------------------------------------





of the Refunded Swingline Loans. Notwithstanding any provision of this Agreement
to the contrary, on the relevant Borrowing Date, the Refunded Swingline Loans
(including the Swingline Lender’s Ratable Share thereof, in its capacity as a
Lender) shall be deemed to be repaid with the proceeds of the Revolving Loans
made as provided above (including a Revolving Loan deemed to have been made by
the Swingline Lender), and such Refunded Swingline Loans deemed to be so repaid
shall no longer be outstanding as Swingline Loans but shall be outstanding as
Revolving Loans. If any portion of any such amount repaid (or deemed to be
repaid) to the Swingline Lender shall be recovered by or on behalf of the
Borrower from the Swingline Lender in any bankruptcy, insolvency or similar
proceeding or otherwise, the loss of the amount so recovered shall be shared
ratably among all the Lenders in the manner contemplated by Section 2.16(b).
(e)    If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to the Borrower, Revolving Loans are not made pursuant to Section 2.2(d)
in an amount sufficient to repay any amounts owed to the Swingline Lender in
respect of any outstanding Swingline Loans, or if the Swingline Lender is
otherwise precluded for any reason from giving a notice on behalf of the
Borrower as provided for hereinabove, the Swingline Lender shall be deemed to
have sold without recourse, representation or warranty (except for the absence
of Liens thereon created, incurred or suffered to exist by, through or under the
Swingline Lender), and each Lender shall be deemed to have purchased and hereby
agrees to purchase, a participation in such outstanding Swingline Loans in an
amount equal to its Ratable Share of the unpaid amount thereof together with
accrued interest thereon. Upon one Business Day’s prior notice from the
Swingline Lender, each Lender (other than the Swingline Lender) will make
available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to its respective
participation. To the extent the Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Lender in like funds as
received by the Administrative Agent. In the event any such Lender fails to make
available to the Administrative Agent the amount of such Lender’s participation
as provided in this Section 2.2(e), the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for each day from the date such amount is required to be made available for the
account of the Swingline Lender until the date such amount is made available to
the Swingline Lender at the Federal Funds Rate for the first three Business Days
and thereafter at the Adjusted Base Rate plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. Promptly following its receipt of any payment by or on behalf of the
Borrower in respect of a Swingline Loan, the Swingline Lender will pay to each
Lender that has acquired a participation therein such Lender’s Ratable Share of
such payment.
(f)    Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Lender (other than the Swingline Lender) to make Revolving
Loans for the purpose of repaying any Swingline Loans pursuant to Section 2.2(d)
and each such Lender’s obligation to purchase a participation in any unpaid
Swingline Loans pursuant to Section 2.2(e) shall be absolute and unconditional
and shall not be affected by any circumstance or event whatsoever, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender may have against the Swingline Lender, the Administrative
Agent, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of any Default or Event of Default, (iii)


29
11863223v8 24740.00050

--------------------------------------------------------------------------------





the failure of the amount of such Borrowing of Revolving Loans to meet the
minimum Borrowing amount specified in Section 2.2(a), or (iv) the failure of any
conditions set forth in Section 3.2 or elsewhere herein to be satisfied.
2.3    Disbursements; Funding Reliance; Domicile of Loans.
(a)    The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing it makes in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent its Ratable Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2(b) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if any Lender has not in fact made its Ratable Share of the applicable
Borrowing to the Administrative Agent, then such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (ii) in
the case of a payment to be made by the Borrower, the Adjusted Base Rate. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan made on the applicable Borrowing Date
and such payment shall absolve any obligation of the Borrower in respect of any
demand made under this Section in respect of such Loan. Any payment by the
Borrower under this Section 2.3(b) shall be without prejudice to any claim the
Borrower may have against any Lender that shall have failed to make such payment
to the Administrative Agent.
(c)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 10.1(c) are several and not joint. The failure of any Lender
to make any such Loan, fund its participation or to make any such payment on any
date shall not relieve any other Lender of its corresponding obligation, if any,
hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, fund its participation or to
make any such payment required hereunder.
(d)    Each Lender may, at its option, make and maintain any Loan at, to or for
the account of any of its Lending Offices, provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan to or
for the account of such Lender in accordance with the


30
11863223v8 24740.00050

--------------------------------------------------------------------------------





terms of this Agreement.
2.4    Evidence of Debt; Notes.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Credit Extension
made by such Lending Office of such Lender, including the amounts of principal
and interest payable and paid to such Lending Office of such Lender in respect
of its Loans from time to time under this Agreement.
(b)    The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
date and amount of each applicable L/C Disbursement made under a Letter of
Credit, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
each such Loan, (iv) the amount of any Reimbursement Obligation or interest due
and payable or to become due and payable from the Borrower to each Lender and
the Issuing Banks and (v) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s Ratable Share thereof.
(c)    The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall be conclusive evidence
of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) its Obligations
under this Agreement.
(d)    The Loans made by each Lender shall, if requested by any Lender (which
request shall be made to the Administrative Agent), be evidenced by a Note,
executed by the Borrower and payable to such Lender. Each Note shall be entitled
to all of the benefits of this Agreement and the other Credit Documents and
shall be subject to the provisions hereof and thereof.
2.5    Letters of Credit.
(a)    Syndicated Letters of Credit.
(i)    General. Each Lender agrees, on and subject to the terms and conditions
of this Agreement, to Issue Letters of Credit as Syndicated Letters of Credit
for the account of the Borrower in Dollars from time to time during the
Availability Period. Absent the prior written consent of each Issuing Bank, no
Syndicated Letter of Credit may be Issued that would vary the several and not
joint nature of the obligations of the Issuing Banks thereunder as provided in
the next succeeding sentence. Each Syndicated Letter of Credit shall be Issued
by all of the Issuing Banks acting through the L/C Agent, at the time of
Issuance as a single multi-bank letter of credit, but the obligation of each
Issuing Bank thereunder shall be several and not joint, in the amount of its
Ratable Share of the Stated Amount of such


31
11863223v8 24740.00050

--------------------------------------------------------------------------------





Syndicated Letter of Credit.
(ii)    Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, the Borrower shall hand deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the L/C Agent)
to the L/C Agent and the Administrative Agent (which will promptly notify the
Lenders) at least three Business Days in advance of the requested date of
Issuance (or such shorter period as is acceptable to the L/C Agent) a notice in
a form reasonably acceptable to the L/C Agent (a “Syndicated Letter of Credit
Notice”) requesting the Issuance of a Syndicated Letter of Credit, or
identifying the Syndicated Letter of Credit to be amended, renewed, extended or
increased, as the case may be, and specifying the date of Issuance (which shall
be a Business Day), the date on which such Syndicated Letter of Credit is to
expire (which shall comply with Section 2.5(a)(iii)), the amount of such
Syndicated Letter of Credit, the name and address of the beneficiary thereof and
the terms and conditions of (and such other information as shall be necessary to
prepare, amend, renew, extend or increase, as the case may be) such Syndicated
Letter of Credit, it being understood and agreed that Syndicated Letters of
Credit may be extended and renewed in accordance with Section 2.5(a)(iii). If
requested by the L/C Agent, the Borrower shall submit a letter of credit
application on the L/C Agent’s standard form (with such changes as the L/C Agent
shall reasonably deem appropriate) in connection with any request for a
Syndicated Letter of Credit. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application submitted by the Borrower to the L/C Agent relating
to any Syndicated Letter of Credit, the terms and conditions of this Agreement
shall control.
(iii)    Expiration of Syndicated Letters of Credit. Each Syndicated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the Issuance of such Syndicated Letter of
Credit or (ii) the Final Maturity Date; provided, however, that at the
Borrower’s request a Syndicated Letter of Credit shall provide by its terms, and
on terms reasonably acceptable to the L/C Agent, for renewal for successive
periods of one year or less (but not beyond the Final Maturity Date) unless and
until the L/C Agent shall have delivered prior written notice of nonrenewal to
the beneficiary of such Syndicated Letter of Credit no later than the time
specified in such Syndicated Letter of Credit (which the L/C Agent shall do only
if (A) the L/C Agent has determined that it would not be permitted, or would
have no obligation, at such time to Issue such Syndicated Letter of Credit in
its revised form (as extended) under the terms hereof, or (B) the L/C Agent has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the applicable non-extension notice date from
the Administrative Agent that (1) the Required Lenders have elected not to
permit such extension or (2) one or more of the applicable conditions under
Section 3.2 (other than the delivery of a Letter of Credit Notice) is not then
satisfied). The L/C Agent shall promptly provide a copy of any such notice to
the Borrower.
(iv)    Obligation of Lenders. The obligation of any Issuing Bank under any
Syndicated Letter of Credit shall be several and not joint and shall be in an
amount equal to such Issuing Bank’s Ratable Share of the aggregate Stated Amount
of such Syndicated


32
11863223v8 24740.00050

--------------------------------------------------------------------------------





Letter of Credit at the time such Syndicated Letter of Credit is Issued, and
each Syndicated Letter of Credit shall expressly so provide. No increase of
Commitments under Section 2.21 or assignment of Commitments under Section 2.20
or Section 10.6 shall change or affect the liability of any Issuing Bank under
any outstanding Syndicated Letter of Credit until such Syndicated Letter of
Credit is amended giving effect to such increase, assignment or reallocation, as
the case may be. The failure of any Issuing Bank to make any L/C Disbursement in
respect of any Syndicated Letter of Credit on any date shall not relieve any
other Issuing Bank of its corresponding obligation, if any, hereunder to do so
on such date, but no Issuing Bank shall be responsible for the failure of any
other Issuing Bank to make its L/C Disbursement in respect of any Syndicated
Letter of Credit.
(v)    Issuance Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the L/C Agent in the name and on behalf of, and as
attorney-in-fact for, each Issuing Bank, and the L/C Agent shall act under each
Syndicated Letter of Credit, and each Syndicated Letter of Credit shall
expressly provide that the L/C Agent shall act, as the agent of each such
Issuing Bank to (i) execute and deliver such Syndicated Letter of Credit, (ii)
receive drafts, other demands for payment and other documents presented by the
beneficiary under such Syndicated Letter of Credit, (iii) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Syndicated Letter of Credit, (iv) notify such Issuing Bank and the Borrower
that a valid drawing has been made and the date that the related L/C
Disbursement is to be made and (v) exercise all rights held by the issuer of a
letter of credit under the documents for which such Syndicated Letter of Credit
shall provide credit enhancement (or designate any Person as its representative
for all such purposes under such documents); provided that the L/C Agent shall
have no obligation or liability for any L/C Disbursement under such Syndicated
Letter of Credit (other than as an Issuing Bank), and each Syndicated Letter of
Credit shall expressly so provide. Each Issuing Bank hereby irrevocably appoints
and designates the L/C Agent as its attorney-in-fact, acting through any duly
authorized officer, to execute and deliver in the name and on behalf of such
Issuing Bank each Syndicated Letter of Credit to be Issued by such Issuing Bank
hereunder and to take such other actions contemplated by this Section 2.5(a)(v).
Promptly upon the request of the L/C Agent, each Issuing Bank will furnish to
the L/C Agent such additional powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the L/C Agent has the power to act as attorney-in-fact for
such Issuing Bank to execute and deliver such Syndicated Letter of Credit.
(vi)    Disbursement Procedures. The L/C Agent shall, within a reasonable time
following its receipt thereof (and, in any event, within any specific time
specified in the text of the relevant Syndicated Letter of Credit), examine all
documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The L/C Agent shall promptly after such examination and before
such L/C Disbursement notify each applicable Issuing Bank and the Borrower of
such demand for payment. With respect to any demand for payment made under a
Syndicated Letter of Credit which the L/C Agent has informed the applicable
Issuing Banks is valid, each such Issuing Bank will promptly make an L/C
Disbursement in respect of such Syndicated Letter of Credit in accordance with
the amount


33
11863223v8 24740.00050

--------------------------------------------------------------------------------





of its liability under such Syndicated Letter of Credit and this Agreement, such
L/C Disbursement to be made to the account of the L/C Agent most recently
designated by it for such purpose by notice to the Issuing Banks. The L/C Agent
will make such L/C Disbursement available to the beneficiary of such Syndicated
Letter of Credit by promptly crediting the amounts so received, in the funds so
received, to the account identified by such beneficiary in connection with such
demand for such L/C Disbursement. Promptly following any L/C Disbursement by any
Issuing Bank in respect of any Syndicated Letter of Credit, the L/C Agent will
notify the Borrower of such L/C Disbursement.
(vii)    Reimbursement. The Borrower agrees that it shall reimburse the
applicable Issuing Banks in respect of L/C Disbursements made under Syndicated
Letters of Credit by paying to the Administrative Agent an amount in Dollars
equal to the aggregate amount of each L/C Disbursement (the “L/C Reimbursement
Amount”) no later than 2:00 p.m. on the Business Day following the L/C
Disbursement Date (the “Syndicated L/C Honor Date”) with respect to such
Syndicated Letter of Credit together with interest thereon payable as provided
in Section 2.5(e). If the Borrower fails to reimburse the Issuing Banks the L/C
Reimbursement Amount on the Syndicated L/C Honor Date, so long as the conditions
set forth in Section 3.2 (other than the delivery of a Notice of Borrowing) are
satisfied and subject to the amount of the Unutilized Commitments, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Syndicated L/C Honor Date in an amount equal to the L/C Reimbursement
Amount, without regard to the minimum and multiples specified in Section
2.2(a)(i) for the principal amount of Borrowings, and the L/C Disbursements of
each of the Issuing Banks shall be deemed to have satisfied their obligation to
fund their Ratable Share of such Borrowing.
(b)    Participated Letters of Credit.
(i)    General. The Fronting Bank agrees, on and subject to the terms and
conditions of this Agreement and in reliance upon the agreements of the Lenders
set forth in this Section 2.5(b), to Issue Letters of Credit as Participated
Letters of Credit for the account of the Borrower in Dollars from time to time
during the Availability Period. Each Participated Letter of Credit shall be in a
form customarily used or otherwise approved by the Borrower and the Fronting
Bank.
(ii)    Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, the Borrower shall hand deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the Fronting
Bank and Administrative Agent) to the Fronting Bank and the Administrative Agent
(which will promptly notify the Lenders) at least three Business Days in advance
of the requested date of Issuance (or such shorter period as is acceptable to
the Fronting Bank) a notice in a form reasonably acceptable to the Fronting Bank
(a “Participated Letter of Credit Notice”) requesting the Issuance of a
Participated Letter of Credit, or identifying the Participated Letter of Credit
to be amended, renewed, extended or increased, as the case may be, and
specifying the date of Issuance (which shall be a Business Day), the date on
which such Participated Letter of Credit is to expire (which shall comply with
Section 2.5(b)(iii)), the amount of such Participated Letter of Credit, the


34
11863223v8 24740.00050

--------------------------------------------------------------------------------





name and address of the beneficiary thereof and the terms and conditions of (and
such other information as shall be necessary to prepare, amend, renew, extend or
increase, as the case may be) such Participated Letter of Credit, it being
understood and agreed that Participated Letters of Credit may be extended and
renewed in accordance with Section 2.5(b)(iii). If requested by the Fronting
Bank, the Borrower shall submit a letter of credit application on the Fronting
Bank’s standard form (with such changes as the Fronting Bank shall reasonably
deem appropriate) in connection with any request for a Participated Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application submitted by the Borrower to the Fronting Bank relating to any
Participated Letter of Credit, the terms and conditions of this Agreement shall
control.
(iii)    Expiration of Participated Letters of Credit. Each Participated Letter
of Credit shall expire at or prior to the earlier of (i) the close of business
on the date one year after the date of the Issuance of such Participated Letter
of Credit or (ii) the Final Maturity Date; provided, however, that at the
Borrower’s request a Participated Letter of Credit shall provide by its terms,
and on terms reasonably acceptable to the Fronting Bank, for renewal for
successive periods of one year or less (but not beyond the Final Maturity Date)
unless and until the Fronting Bank shall have delivered prior written notice of
nonrenewal to the beneficiary of such Participated Letter of Credit no later
than the time specified in such Participated Letter of Credit (which the
Fronting Bank shall do only if (A) the Fronting Bank has determined that it
would not be permitted, or would have no obligation, at such time to Issue such
Participated Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) the Fronting Bank has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
applicable non-extension notice date from the Administrative Agent that (1) the
Required Lenders have elected not to permit such extension or (2) one or more of
the applicable conditions under Section 3.2 (other than the delivery of a Letter
of Credit Notice) is not then satisfied). The Fronting Bank shall promptly
provide a copy of any such notice to the Borrower and the Administrative Agent.
(iv)    Participations. By the Issuance of a Participated Letter of Credit by
the Fronting Bank (including any Existing Letters of Credit continued and deemed
Issued as Participated Letters of Credit as of the Closing Date) and without any
further action on the part of the Fronting Bank or the Lenders, the Fronting
Bank hereby grants to each Lender in respect of such Participated Letter of
Credit, and each such Lender hereby acquires from the Fronting Bank, a
participation in such Participated Letter of Credit in an amount equal to the
amount of such Lender’s Ratable Share of the Stated Amount of such Participated
Letter of Credit and the Borrower’s reimbursement obligations with respect
thereto. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Participated Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
such Letter of Credit or the existence of a Default or Event of Default or
reduction or termination of the aggregate Commitments. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the


35
11863223v8 24740.00050

--------------------------------------------------------------------------------





Administrative Agent, for the account of the Fronting Bank, the amount of such
Lender’s Ratable Share of each L/C Disbursement made by the Fronting Bank in
respect of any Participated Letter of Credit promptly upon the request of the
Fronting Bank at any time from the time such L/C Disbursement is made until such
L/C Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be disgorged or refunded to the Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to Section
2.5(b)(vi), the Administrative Agent shall distribute such payment to the
Fronting Bank or, to the extent that any Lender has made payments pursuant to
this paragraph to reimburse the Fronting Bank, then to such Lenders and the
Fronting Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Fronting Bank for any L/C
Disbursement made by it shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement. Notwithstanding anything in this Agreement to
the contrary, effective upon the increase of the Commitments pursuant to Section
2.21, each Lender’s participation in any Participated Letter of Credit
outstanding on such date shall be automatically adjusted to reflect its Ratable
Share after giving effect to such increase.
(v)    Disbursement Procedures; Reimbursement.
(A)    The Fronting Bank shall, within a reasonable time following its receipt
thereof (and, in any event, within any time specified in the text of the
relevant Participated Letters of Credit Issued by it), examine all documents
purporting to represent a demand for payment under a Participated Letter of
Credit. The Fronting Bank shall promptly after such examination notify the
Administrative Agent and the Borrower of such demand for payment and whether the
Fronting Bank has made or will make a L/C Disbursement thereunder.
(B)    The Borrower agrees that it shall reimburse the Fronting Bank in respect
of any L/C Disbursement made under the Borrower’s Participated Letter of Credit
by paying to the Administrative Agent an amount in Dollars equal to the amount
of such L/C Disbursement no later than 2:00 p.m. on the Business Day following
the L/C Disbursement Date (the “Participated L/C Honor Date”) with respect to
such Participated Letter of Credit together with interest thereon payable as
provided in Section 2.5(e). If the Borrower fails to so reimburse the Lenders by
such time, the Administrative Agent shall promptly notify each Lender of the
amount of the L/C Reimbursement Amount, and the amount of such Lender’s Ratable
Share thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Participated L/C Honor Date
in an amount equal to the L/C Reimbursement Amount, without regard to the
minimum and multiples specified in Section 2.2(a)(i) for the principal amount of
Borrowings, but subject to the amount of the Unutilized Commitments, and subject
to the conditions set forth in Section 3.2 (other than the delivery of a Notice
of Borrowing), and each Lender shall fund its Ratable Share of such Borrowing as
set forth in Section 2.2(b). If the Borrower is unable to request a Borrowing of
Base Rate Loans because it


36
11863223v8 24740.00050

--------------------------------------------------------------------------------





cannot satisfy each of the conditions set forth in Section 3.2 (other than the
delivery of a Notice of Borrowing) or for any other reason, each Lender shall
fund its L/C Advance as set forth in Section 2.5(b)(vi).
(vi)    Funding of Participations. If the Borrower shall fail to reimburse the
Fronting Bank for any L/C Disbursement on the Participated L/C Honor Date, the
Administrative Agent shall notify each Lender of the applicable L/C
Disbursement, the payment then due from the Borrower in respect thereof and the
amount of such Lender’s Ratable Share thereof. Each Lender shall upon such
notice make funds available to the Administrative Agent in Dollars for the
account of the Fronting Bank at the Payment Office in an amount equal to the
amount of its Ratable Share of the unpaid L/C Disbursement (such amount, its
“L/C Advance”) not later than 2:00 p.m. on the Business Day specified in such
notice by the Administrative Agent. No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
Fronting Bank for the amount of any payment made by the Fronting Bank under such
Participated Letter of Credit, together with interest as provided herein. If any
Lender fails to make available to the Administrative Agent for the account of
the Fronting Bank any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.5(b)(vi), the Fronting Bank shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Fronting Bank at a rate per annum equal to the Federal Funds Rate from
time to time in effect. A certificate of the Fronting Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.5(b)(vi) shall be conclusive absent manifest error. Until a
Lender funds its L/C Advance pursuant to this Section 2.5(b)(vi) to reimburse
the Fronting Bank for any L/C Disbursement made by it, interest in respect of
such Lender’s L/C Advance shall be solely for the account of the Fronting Bank.
(vii)    Repayment of Participations.
(A)    At any time after the Fronting Bank has made a payment under any
Participated Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.5(b)(vi), if the
Administrative Agent receives for the account of the Fronting Bank any payment
in respect of the related unpaid L/C Disbursement or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Ratable Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(B)    If any payment received by the Administrative Agent for the account of
the Fronting Bank pursuant to Section 2.5(b)(v) is required to be returned under
any of the circumstances described in Section 2.14 (including pursuant to any
settlement entered into by the Fronting Bank in its discretion), each Lender
shall pay


37
11863223v8 24740.00050

--------------------------------------------------------------------------------





to the Administrative Agent for the account of the Fronting Bank its Ratable
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
(viii)    Failure to Make L/C Advances. The failure of any Lender to make the
L/C Advance to be made by it on the date specified in Section 2.5(b)(vi) shall
not relieve any other Lender of its obligation hereunder to make its L/C Advance
on such date, but no Lender shall be responsible for the failure of any other
Lender to make the L/C Advance to be made by such other Lender on such date.
(c)    Conditions Precedent to the Issuance of Letters of Credit. Each Issuing
Bank (and the L/C Agent, on behalf of the Issuing Banks) shall be under no
obligation to Issue any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuance of such Letter of
Credit or any law applicable to such Issuing Bank or any Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall prohibit, or request that it refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon it with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank or
any Lender is not otherwise compensated) not in effect on the Closing Date, or
any unreimbursed loss, cost or expense which was not applicable, in effect or
known to it as of the Closing Date;
(ii)    immediately after giving effect thereto, the Aggregate Credit Exposure
would exceed the aggregate Commitments at such time;
(iii)    immediately after giving effect thereto, the aggregate Letter of Credit
Exposure would exceed the Letter of Credit Sublimit at such time;
(iv)    with respect to the Issuance of a Participated Letter of Credit,
immediately after giving effect thereto, the aggregate Letter of Credit Exposure
in respect of Participated Letters of Credit would exceed the Participated
Letter of Credit Sublimit at such time;
(v)    the L/C Agent or the Fronting Bank, as the case may be, shall have
delivered the written notice of nonrenewal described in Section 2.5(a)(iii) or
Section 2.5(b)(iii) with respect to such Letter of Credit;
(vi)    the L/C Agent or the Fronting Bank, as the case may be, shall have
actual knowledge, or shall have received notice from any Lender prior to the
Issuance of such Letter of Credit that one or more of the applicable conditions
under Section 3.2 is not then satisfied (or has not been waived in writing as
required herein);
(vii)    the expiry date of such Letter of Credit would occur more than twelve
months after the date of Issuance or last extension unless the Required Lenders
have approved such


38
11863223v8 24740.00050

--------------------------------------------------------------------------------





expiry date in writing as required pursuant to Section 10.5;
(viii)    the expiry date of such Letter of Credit occurs after the Final
Maturity Date, unless all of the Lenders have approved such expiry date in
writing as required pursuant to Section 10.5;
(ix)    such Letter of Credit is not substantially in form and substance
reasonably acceptable to the L/C Agent or the Fronting Bank, as applicable;
(x)    such Letter of Credit is denominated in a currency other than Dollars; or
(xi)    with respect to the issuance of a Participated Letter of Credit, any
Lender is at that time a Defaulting Lender, unless the Fronting Bank has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
the Fronting Bank (in its sole discretion) with such Lender and/or the Borrower
to eliminate the Fronting Bank’s actual or potential Fronting Exposure (after
giving effect to Section 2.22(a)(iii)) with respect to such Defaulting Lender as
it may elect in its sole discretion.
(d)    Obligations Absolute. The Reimbursement Obligations of the Borrower with
respect to an L/C Disbursement under any Letter of Credit and the obligations of
any Lender to reimburse the Fronting Bank with respect to any L/C Disbursement
made by the Fronting Bank under any Participated Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and any Letter of Credit Document under all
circumstances, including the following circumstances:
(i)    any lack of validity or enforceability of this Agreement, any other
Credit Document, any Letter of Credit Document or any other agreement or
instrument relating thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any Letter
of Credit Document or any other amendment or waiver of or any consent to or
departure from all or any of the Letter of Credit Documents;
(iii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, the L/C
Agent, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any other Letter of Credit Document or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation


39
11863223v8 24740.00050

--------------------------------------------------------------------------------





of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;
(vi)    any payment made by any Issuing Bank under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;
(vii)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to or departure from any guarantee,
for all or any of the Obligations of the Borrower; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any guarantor, other than as may be expressly set forth in this
Agreement.
None of the Administrative Agent, the L/C Agent, any Issuing Bank or any Lender
or any of their Related Parties shall have any liability or responsibility to
the Borrower by reason of or in connection with the Issuance or transfer of any
Letter of Credit or any payment or failure to make any payment thereunder, or
any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond their control; provided that the foregoing and the other provisions of
this Section 2.5(d) shall not be construed to excuse the Administrative Agent,
the L/C Agent, any Issuing Bank or any Lender from liability to the Borrower to
the extent of any direct damages (as opposed to consequential or exemplary
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the gross negligence or willful misconduct of the Administrative Agent, the L/C
Agent, such Issuing Bank or such Lender, as determined by a court of competent
jurisdiction by final and nonappealable judgment, when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.
(e)    Interest. Unless the Borrower reimburses each L/C Disbursement made in
respect of Letters of Credit issued for its account in full on the date such L/C
Disbursement is made, the unpaid amount of the Reimbursement Obligation thereof
shall bear interest from the date of each L/C Disbursement until such amount
shall be paid in full at the rate per annum then applicable to Base Rate Loans
(plus an additional 2% per annum, payable on demand, if not reimbursed by the
third Business Day after the date of such L/C Disbursement). The Administrative
Agent shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of this
Section.
(f)    Collateralization of Letters of Credit.
(i)    If (i) as of the Commitment Termination Date, any Letter of Credit may
for any reason remain outstanding, (ii) at any time, the Aggregate Credit
Exposure shall exceed


40
11863223v8 24740.00050

--------------------------------------------------------------------------------





the aggregate Commitments (after giving effect to any concurrent termination or
reduction thereof) pursuant to Section 2.7(b) or (iii) any Event of Default
occurs and is continuing and the Administrative Agent requires the Borrower to
Cash Collateralize the aggregate Letter of Credit Exposure pursuant to Section
8.2(c), the Borrower shall deliver to the Administrative Agent as Cash
Collateral an amount in cash equal to 103% of the aggregate Stated Amount of all
Letters of Credit of the Borrower outstanding at such time (whether or not any
beneficiary under any Letter of Credit shall have drawn or be entitled at such
time to draw thereunder) or, in the case of clause (ii) above, an amount in cash
equal to such excess. The Administrative Agent shall deposit such cash in a
special collateral account of the Borrower pursuant to arrangements satisfactory
to the Administrative Agent (such account, the “Cash Collateral Account”) for
the benefit of the Administrative Agent, the Issuing Banks and the Lenders.
(ii)    The Borrower hereby grants to the Administrative Agent, for the benefit
of the Issuing Banks and the Lenders, a Lien upon and security interest in its
Cash Collateral Account and all amounts held therein from time to time as
security for the Letter of Credit Exposure of the Borrower, and for application
to its aggregate Reimbursement Obligations as and when the same shall arise. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account for the benefit of the Issuing
Banks and the Lenders, and the Borrower shall have no interest therein except as
set forth in clause (iii) of this Section 2.5(f). Other than any interest on the
investment of such amounts in Cash Equivalents, which investments shall be made
at the direction of the Borrower (unless a Default or Event of Default shall
have occurred and be continuing, in which case the determination as to
investments shall be made at the option and in the sole discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest. Interest and profits, if any, on such investments shall accumulate in
the Cash Collateral Account.
(iii)    In the event of a drawing, and subsequent payment by any Issuing Bank,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Bank an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Any amounts remaining in any Cash Collateral Account (including
interest and profits) after the expiration of the Letters of Credit of the
Borrower and reimbursement in full of the Issuing Banks for all of their
respective obligations thereunder shall be held by the Administrative Agent, for
the benefit of the Borrower, to be applied against the Obligations of the
Borrower in such order and manner as the Administrative Agent may direct. If the
Borrower is required to provide Cash Collateral pursuant to Section 2.7(b), such
amount (including interest and profits), to the extent not applied as aforesaid,
shall be returned to the Borrower, provided that after giving effect to such
return (i) the Aggregate Credit Exposure would not exceed the aggregate
Commitments at such time and (ii) no Default or Event of Default shall have
occurred and be continuing at such time. If the Borrower is required to provide
Cash Collateral as a result of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the


41
11863223v8 24740.00050

--------------------------------------------------------------------------------





Borrower within three Business Days after all Events of Default have been cured
or waived.
(g)    Use of Letters of Credit. The Letters of Credit shall be available and
the Borrower agrees that any Letters of Credit shall be used to support
obligations of the Borrower or any Subsidiary under any Primary Policies or
Reinsurance Agreements underwritten by such Subsidiary, the obligations of any
Subsidiary as a reinsurer under any Reinsurance Agreement with respect to credit
for reinsurance, and for its general corporate purposes.
(h)    Existing Letters of Credit. The Borrower, the Fronting Bank and the
Lenders agree that, as of the Closing Date, each Existing Letter of Credit
issued for the account of the Borrower and outstanding on the Closing Date will
continue and be deemed Issued under this Agreement for the account of the
Borrower as a Participated Letter of Credit. There are no Syndicated Letters of
Credit outstanding under the Existing Credit Agreement as of the Closing Date.
2.6    Termination and Reduction of Commitments and Swingline Commitment.
(a)    The aggregate Commitments shall be automatically and permanently
terminated on the Commitment Termination Date. The Swingline Commitment shall be
automatically and permanently terminated on the Commitment Termination Date.
(b)    At any time and from time to time after the date hereof, upon not less
than three Business Days’ prior written notice to the Administrative Agent (and
in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrower may terminate in whole or reduce
in part the aggregate Unutilized Commitments or the Unutilized Swingline
Commitment; provided that any such partial reduction shall be in an aggregate
amount of not less than $5,000,000 ($500,000 in the case of the Unutilized
Swingline Commitment) or, if greater, an integral multiple of $1,000,000 in
excess thereof ($100,000 in the case of the Unutilized Swingline Commitment),
and applied ratably among the Lenders according to their respective Commitments.
Any such notice delivered by the Borrower may be conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked or
its effectiveness deferred by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. The amount of any termination or reduction made under this Section
2.6(b) may not thereafter be reinstated. Notwithstanding any provision of this
Agreement to the contrary, any reduction of the Commitments pursuant to this
Section 2.6 that has the effect of reducing the aggregate Commitments to an
amount less than the amount of the Swingline Commitment, the Letter of Credit
Sublimit and/or the Participated Letter of Credit Sublimit at such time shall
result in an automatic corresponding reduction of the Swingline Commitment, the
Letter of Credit Sublimit and/or the Participated Letter of Credit Sublimit, as
the case may be, to the amount of the aggregate Commitments (as so reduced),
without any further action on the part of the Borrower, the Issuing Banks, the
Swingline Lender or any other Lender.
(c)    All fees accrued in respect of the Unutilized Commitments until the
effective date of any termination thereof shall be paid on the effective date of
such termination.


42
11863223v8 24740.00050

--------------------------------------------------------------------------------





2.7    Mandatory Payments and Prepayments.
(a)    Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the Borrower shall repay to the Lenders the aggregate
outstanding principal of the Revolving Loans on the Commitment Termination Date.
The aggregate outstanding principal of each Swingline Loan shall be due and
payable in full on the earlier of (i) the date 10 Business Days after such
Swingline Loan is made and (ii) the Commitment Termination Date.
(b)    In the event that, at any time, the Aggregate Credit Exposure (excluding
the aggregate amount of any Swingline Loans to be repaid with proceeds of
Revolving Loans made on the date of determination) shall exceed the aggregate
Commitments at such time (after giving effect to any concurrent termination or
reduction thereof), the Borrower will immediately upon notice from the
Administrative Agent prepay (i) the outstanding principal amount of the
Swingline Loans and, to the extent of any excess remaining after prepayment in
full of outstanding Swingline Loans and (ii) the outstanding principal amount of
the Revolving Loans in the amount of such excess. To the extent such excess
amount is greater than the aggregate principal amount of Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for the aggregate Letter of Credit Exposure, as more
particularly described in Section 2.5(f), and thereupon such cash shall be
deemed to reduce the aggregate Letter of Credit Exposure by an equivalent
amount. Each payment or prepayment pursuant to the provisions of this
Section 2.7 shall be applied ratably among the Lenders holding the Loans being
prepaid, in proportion to the principal amount held by each. Each payment or
prepayment of a LIBOR Loan made pursuant to the provisions of this Section on a
day other than the last day of the Interest Period applicable thereto shall be
made together with all amounts required under Section 2.19 to be paid as a
consequence thereof.
2.8    Voluntary Prepayments.
(a)    At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, together with accrued interest to the
date of prepayment, without premium or penalty (except as provided in
clause (iii) below), upon written notice given to the Administrative Agent not
later than 11:00 a.m. three Business Days prior to each intended prepayment of
LIBOR Loans and one Business Day prior to each intended prepayment of Base Rate
Loans (other than Swingline Loans, which may be prepaid on a same-day basis),
provided that (i) each partial prepayment of LIBOR Loans shall be in an
aggregate principal amount of not less than $5,000,000 or, if greater, an
integral multiple of $1,000,000 in excess thereof, and each partial prepayment
of Base Rate Loans shall be in an aggregate principal amount of not less than
$3,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof
($100,000 and $100,000, respectively, in the case of Swingline Loans), (ii) no
partial prepayment of LIBOR Loans made pursuant to any single Borrowing shall
reduce the aggregate outstanding principal amount of the remaining LIBOR Loans
under such Borrowing to less than $5,000,000 or to any greater amount not an
integral multiple of $1,000,000 in excess thereof, and (iii) unless made
together with all amounts required under Section 2.19 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Loan may be made only on
the last day of the Interest Period applicable thereto. Each such notice shall
specify the proposed date of such prepayment and the aggregate principal amount
and Type of the Loans


43
11863223v8 24740.00050

--------------------------------------------------------------------------------





to be prepaid (and, in the case of LIBOR Loans, the Interest Period of such
Borrowing pursuant to which made), and shall be irrevocable and shall bind the
Borrower to make such prepayment on the terms specified therein, subject to any
condition specified in such notice. Any such notice delivered by the Borrower
may be conditioned upon the effectiveness of other transactions, in which case
such notice may be revoked or its effectiveness deferred by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Revolving Loans and Swingline Loans prepaid
pursuant to this Section 2.8(a) may be reborrowed, subject to the terms and
conditions of this Agreement. In the event the Administrative Agent receives a
notice of prepayment under this Section, the Administrative Agent will give
prompt notice thereof to the Lenders; provided that if such notice has also been
furnished to the Lenders, the Administrative Agent shall have no obligation to
notify the Lenders with respect thereto.
(b)    Each prepayment of the Loans made pursuant to Section 2.8(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each.
2.9    Interest.
(a)    Subject to Section 2.9(b), each Loan shall bear interest on the
outstanding principal amount thereof from the date of Borrowing thereof until
such principal amount shall be paid in full, (i) at the Adjusted Base Rate, as
in effect from time to time during such periods as such Loan is a Base Rate
Loan, (ii) at the Adjusted LIBOR Rate, as in effect from time to time during
such periods as such Loan is a LIBOR Loan and (iii) at the Adjusted Base Rate,
as in effect from time to time during such periods as such Loan is a Swingline
Loan.
(b)    Upon the occurrence and during the continuance of any Default or Event of
Default under Section 8.1(a), Section 8.1(f) or Section 8.1(g) and (at the
election of the Required Lenders) upon the occurrence and during the continuance
of any other Event of Default, all outstanding principal amounts of the Loans,
all Reimbursement Obligations (to the extent not already bearing an additional
2% per annum pursuant to Section 2.5(e)) and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the Adjusted Base Rate or the Adjusted LIBOR Rate) plus 2% (or, in the
case of interest, fees and other amounts for which no rate is provided
hereunder, at the Adjusted Base Rate plus 2%), and, in each case, such default
interest shall be payable on demand. To the greatest extent permitted by law,
interest shall continue to accrue after the filing by or against the Borrower of
any petition seeking any relief under any Debtor Relief Law.
(c)    Accrued (and theretofore unpaid) interest in respect of any Loan shall be
payable as follows:
(i)    in respect of each Base Rate Loan and Swingline Loan, in arrears on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date;


44
11863223v8 24740.00050

--------------------------------------------------------------------------------





(ii)    in respect of each LIBOR Loan, in arrears (y) on the last Business Day
of the Interest Period applicable thereto (subject to the provisions of
Section 2.11(iv)) and (z) in addition, in the case of a LIBOR Loan with an
Interest Period having a duration of six months, on each date on which interest
would have been payable under clause (y) above had successive Interest Periods
of three months’ duration been applicable to such LIBOR Loan;
(iii)    upon any payment of any Loan pursuant to Section 2.7 or Section 2.8
(other than the prepayment of a Base Rate Loan prior to the Commitment
Termination Date), to the extent accrued on the amount being paid or prepaid;
and
(iv)    in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.
(d)    Nothing contained in this Agreement or in any other Credit Document shall
be deemed to establish or require the payment of interest to any Lender at a
rate in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
(e)    The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.
2.10    Fees. The Borrower agrees to pay:
(a)    To the Arrangers, the Fronting Bank and the Administrative Agent, for
their own respective accounts, the fees required under the Fee Letters to be
paid to them and the Lenders in the amounts and at the times as required by the
terms thereof;
(b)    To the Administrative Agent, for the account of each Lender, a commitment
fee (the “Commitment Fee”), which shall accrue at a per annum rate equal to the
Applicable Percentage in


45
11863223v8 24740.00050

--------------------------------------------------------------------------------





effect for such fee from time to time during each calendar quarter (or portion
thereof) on such Lender’s Unutilized Commitment (excluding clause (ii) of the
definition thereof for purposes of this Section 2.10(b) only), during the period
from and including the date hereof to but excluding the Commitment Termination
Date; provided, however, that no Commitment Fee shall accrue on the Unutilized
Commitments of a Defaulting Lender during any period that such Lender shall be a
Defaulting Lender. Accrued Commitment Fees shall be payable in arrears (i) on
the last Business Day of each calendar quarter, beginning with the first such
day to occur after the date hereof and (ii) on the Commitment Termination Date.
All Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day);
(c)    To the Administrative Agent, for the account of each Lender, a letter of
credit fee (the “Letter of Credit Fee”) for each calendar quarter (or portion
thereof) in respect of all Letters of Credit outstanding during such quarter, at
a per annum rate equal to the Applicable Percentage in effect for such fee from
time to time during such quarter on such Lender’s Ratable Share of the average
daily aggregate Stated Amount of Letters of Credit outstanding during such
quarter; provided, however, that any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Fronting Bank pursuant to Section 2.5(c)(xi) shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Ratable Shares allocable to such
Letter of Credit pursuant to Section 2.22(a)(iii), with the balance of such fee,
if any, payable to the Fronting Bank for its own account. The Letter of Credit
Fee shall be due and payable quarterly in arrears (i) on the last Business Day
of each calendar quarter, commencing with the first such date to occur after the
Closing Date through the Final Maturity Date and (ii) on the Final Maturity
Date;
(d)    To the Administrative Agent, for its own account, the annual
administrative agent’s fee described in its Fee Letter, on the terms, in the
amount and at the times set forth therein; and
(e)    To the Fronting Bank, for its own account, with respect to the Issuance
of each Participated Letter of Credit hereunder, a fronting fee described in its
Fee Letter, on the terms, in the amount and at the times set forth therein and,
to the Fronting Bank and the L/C Agent, such reasonable fees and expenses as the
Fronting Bank or L/C Agent customarily requires in connection with the issuance,
amendment, transfer, negotiation, processing and/or administration of letters of
credit.
2.11    Interest Periods. Concurrently with the giving of a Notice of Borrowing
or Notice of Conversion/Continuation in respect of any Borrowing comprised of
Base Rate Loans to be converted into, or LIBOR Loans to be continued as, LIBOR
Loans, the Borrower shall have the right to elect, pursuant to such notice, the
interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of the Borrower, be a one,
two, three or six-month period; provided, however, that:
(i)    all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;


46
11863223v8 24740.00050

--------------------------------------------------------------------------------





(ii)    the initial Interest Period for any LIBOR Loan shall commence on the
date of the Borrowing of such LIBOR Loan (including the date of any continuation
of, or conversion into, such LIBOR Loan, and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the immediately
preceding Interest Period applicable thereto expires;
(iii)    LIBOR Loans may not be outstanding under more than four separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
(iv)    if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the immediately preceding
Business Day;
(v)    no Interest Period may be selected with respect to the Loans that would
end after a scheduled date for repayment of principal of the Loans occurring on
or after the first day of such Interest Period unless, immediately after giving
effect to such selection, the aggregate principal amount of Loans that are Base
Rate Loans or that have Interest Periods expiring on or before such principal
repayment date equals or exceeds the principal amount required to be paid on
such principal repayment date;
(vi)    the Borrower may not select any Interest Period that expires after the
Commitment Termination Date, with respect to Loans that are to be maintained as
LIBOR Loans;
(vii)    if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
(viii)    the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
2.12    Conversions and Continuations.
(a)    The Borrower shall have the right, on any Business Day occurring on or
after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans into LIBOR Loans, or to
convert any LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) upon the expiration of any Interest Period, to continue
all or a portion of the outstanding principal amount of any LIBOR Loans the
Interest Periods for which end on the same day for an additional Interest
Period, provided that (w) any such conversion of LIBOR Loans of the same
Borrowing into Base Rate Loans shall involve an aggregate principal amount of
not less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof;


47
11863223v8 24740.00050

--------------------------------------------------------------------------------





any such conversion of Base Rate Loans of the same Borrowing into, or
continuation of, LIBOR Loans shall involve an aggregate principal amount of not
less than $5,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof; and no partial conversion of LIBOR Loans of the same Borrowing
shall reduce the outstanding principal amount of LIBOR Loans to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, (x) if a LIBOR Loan is converted into a Base Rate Loan on any
day other than the last day of the Interest Period applicable thereto, the
Borrower will pay, upon such conversion, all amounts required under Section 2.19
to be paid as a consequence thereof, (y) no such conversion or continuation
shall be permitted with regard to any Swingline Loans and (z) no conversion of
Base Rate Loans into LIBOR Loans or continuation of LIBOR Loans shall be
permitted during the continuance of a Default or Event of Default.
(b)    The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m. three Business Days prior to the
intended effective date of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans and one Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-3 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued. Upon the receipt of a Notice of Conversion/Continuation,
the Administrative Agent will promptly notify each Lender of the proposed
conversion or continuation. In the event that the Borrower shall fail to deliver
a Notice of Conversion/Continuation as provided herein with respect to any
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the then-current Interest Period
applicable thereto (unless repaid pursuant to the terms hereof). In the event
the Borrower shall have failed to select in a Notice of Conversion/Continuation
the duration of the Interest Period to be applicable to any conversion into, or
continuation of, LIBOR Loans, then the Borrower shall be deemed to have selected
an Interest Period with a duration of one month.
2.13    Method of Payments; Computations; Apportionment of Payments.
(a)    All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Administrative Agent, the Issuing Banks or the Lenders), at the Payment Office
prior to 2:00 p.m. on the date payment is due. Any payment made as required
hereinabove, but after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day. If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section 2.11(iv) are applicable, such due date shall be the immediately
preceding Business Day), and such extension of time shall then be included in
the computation of payment of interest, fees or other applicable amounts.


48
11863223v8 24740.00050

--------------------------------------------------------------------------------





(b)    The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon in immediately
available funds, the Administrative Agent will make available to each relevant
Lender on the same date, by wire transfer of immediately available funds, such
Lender’s Ratable Share of such payment, and (ii) if such payment is received
after 12:00 noon or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its Ratable Share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). Notwithstanding the foregoing or any contrary
provision hereof, if any Lender shall fail to make any payment required to be
made by it hereunder to the Administrative Agent, the Fronting Bank or the
Swingline Lender, then the Administrative Agent may, in its discretion, apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations to the Administrative Agent,
the Fronting Bank or the Swingline Lender, as the case may be, until all such
unsatisfied obligations are fully paid. If the Administrative Agent shall not
have made a required distribution to the appropriate Lenders as required
hereinabove after receiving a payment for the account of such Lenders, the
Administrative Agent will pay to each such Lender, on demand, its Ratable Share
of such payment with interest thereon at the Federal Funds Rate for each day
from the date such amount was required to be disbursed by the Administrative
Agent until the date repaid to such Lender. The Administrative Agent will
distribute to the Issuing Banks and Swingline Lender like amounts relating to
payments made to the Administrative Agent for the account of the Issuing Banks
and Swingline Lender in the same manner, and subject to the same terms and
conditions, as set forth hereinabove with respect to distributions of amounts to
the Lenders.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders, the Issuing Banks or the Swingline Lender, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the relevant Lenders, the Issuing Banks or the Swingline Lender, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Banks, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(d)    All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans based on the prime commercial
lending rate of the Administrative Agent, 365/366 days, as the case may be, or
(ii) in all other instances, 360 days; and in each case under (i) and (ii)
above, with regard to the actual number of days (including the first day, but
excluding the last day) elapsed.


49
11863223v8 24740.00050

--------------------------------------------------------------------------------





(e)    Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:
(i)    first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Credit Documents;
(ii)    second, to the payment of any fees owed to the Administrative Agent and
the Fronting Bank hereunder or under any other Credit Document;
(iii)    third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders, the Swingline
Lender, the Issuing Banks and the L/C Agent in connection with enforcing its
rights under the Credit Documents or otherwise with respect to the Obligations
owing to such Lender;
(iv)    fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
(v)    fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement
Obligations);
(vi)    sixth, to Cash Collateralize Letter of Credit Exposure and to the
payment of all other Obligations and other obligations that shall have become
due and payable under the Credit Documents or otherwise and not repaid; and
(vii)    seventh, to the payment of the surplus (if any) to the Borrower or
whomever may be lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders, the Swingline Lender and the Issuing Banks in proportion to the amounts
of such principal, interest, fees or other Obligations owed to them respectively
pursuant to clauses (iii) through (vii) above, and (z) to the extent that any
amounts available for distribution pursuant to clause (v) above are attributable
to the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Administrative Agent to Cash Collateralize Letter of Credit
Exposure pursuant to Section 2.5(f).


50
11863223v8 24740.00050

--------------------------------------------------------------------------------





2.14    Recovery of Payments.
(a)    The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, any Lender or any Issuing Bank, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, common law or equitable cause (whether as a result
of any demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.
(b)    If any amounts distributed by the Administrative Agent to any Lender or
any Issuing Bank are subsequently returned or repaid by the Administrative Agent
to the Borrower, its representative or successor in interest, or any other
Person, whether by court order, by settlement approved by such Lender or such
Issuing Bank, or pursuant to applicable Requirements of Law, such Lender or such
Issuing Bank will, promptly upon receipt of notice thereof from the
Administrative Agent, pay the Administrative Agent such amount. If any such
amounts are recovered by the Administrative Agent from the Borrower, its
representative or successor in interest or such other Person, the Administrative
Agent will redistribute such amounts to the Lenders or the Issuing Banks on the
same basis as such amounts were originally distributed.
2.15    Use of Proceeds. The proceeds of the Loans shall be used to provide for
the working capital and general corporate requirements of the Borrower and its
Subsidiaries not in contravention of any Requirement of Law or any provision of
this Agreement or any other Credit Document. Without limiting the generality of
the foregoing, no proceeds from any Credit Extension shall be used, directly or,
to the Borrower’s knowledge after due care and inquiry, indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Anti-Money Laundering Laws or Sanctions
applicable to any party hereto.
2.16    Pro Rata Treatment.
(a)    Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans shall be made by the Lenders pro rata on the basis of their
Ratable Share (in the case of the initial making of the Loans) or on the basis
of their respective outstanding Loans (in the case of continuations and
conversions of the Loans), as the case may be from time to time. All payments on
account of principal of or interest on any Loans, fees or any other Obligations
owing to or for the account of any one or more Lenders shall be apportioned
ratably among such Lenders in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of


51
11863223v8 24740.00050

--------------------------------------------------------------------------------





its Loans and accrued interest thereon or other such Obligations greater than
its Ratable Share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other Obligations owing them,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, Reimbursement Obligations or Swingline Loans
to any assignee or Participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.16(b) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation. If
under any applicable Debtor Relief Law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.16(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.16(b) to share in the benefits of any recovery on such secured claim.
2.17    Increased Costs; Change in Circumstances; Illegality.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or any
Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make or participate in
any such Loan, or to increase the cost to such Lender, such


52
11863223v8 24740.00050

--------------------------------------------------------------------------------





Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, such Issuing Bank or other Recipient hereunder
(whether of principal, interest or any other amount), then, upon request of such
Lender, such Issuing Bank or other Recipient, the Borrower will pay to such
Lender, such Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
affecting such Lender or such Issuing Bank or any Lending Office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the
calculation in reasonable detail of the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in Section 2.17(a) or Section 2.17(b) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 30 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or such Issuing Bank pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    Unless and until a Replacement Rate is implemented in accordance with
clause (f) below, if on or prior to the first day of any Interest Period, (x)
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that Dollar deposits are


53
11863223v8 24740.00050

--------------------------------------------------------------------------------





not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (y) the Administrative Agent
shall have determined that adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate for such Interest Period or (z) the
Administrative Agent shall have received written notice from the Required
Lenders of their determination that the rate of interest referred to in the
definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate for
LIBOR Loans for such Interest Period is to be determined will not adequately and
fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will promptly so notify
the Borrower and the Lenders. Upon such notice, (i) all then-outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies) and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.
(f)    Notwithstanding anything to the contrary in Section 2.17(e) above, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances described in Section 2.17(e)(x) or
(e)(y) have arisen and that such circumstances are unlikely to be temporary,
(ii) the LIBOR Rate specified herein is no longer a widely recognized benchmark
rate for newly originated loans in the U.S. syndicated loan market or (iii) the
applicable supervisor or administrator (if any) of the LIBOR Rate or any
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Rate
shall no longer be used (or required to be published) for determining interest
rates for loans in the U.S. syndicated loan market, then the Administrative
Agent and the Borrower may amend this Agreement to replace the LIBOR Rate with a
replacement interest rate, giving due consideration to any evolving or then
existing convention for similar Dollar denominated syndicated credit facilities
for such alternative benchmarks (the “Replacement Rate”), in which case, the
Replacement Rate shall, subject to the next two sentences, replace the LIBOR
Rate for all purposes under this Agreement unless and until (A) an event
described in Section 2.17(e)(x), (e)(y), (f)(i), (f)(ii) or (f)(iii) occurs with
respect to the Replacement Rate or (B) the Required Lenders (directly, or
through the Administrative Agent) notify the Borrower that the Replacement Rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate to effect the provisions of this Section
2.17(f). Notwithstanding anything to the contrary in this Agreement (including,
without limitation, Section 10.5), such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the delivery of such amendment to the Lenders, written notices from such
Lenders that in the aggregate constitute Required Lenders, with each such notice
stating that such


54
11863223v8 24740.00050

--------------------------------------------------------------------------------





Lender objects to such amendment. The Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent in a manner consistent with
other credit facilities of the Administrative Agent with similarly situated
borrowers (it being understood that any such modification shall not require the
consent of, or consultation with, any of the Lenders). After any of the
circumstances described in Section 2.17(f)(i), (f)(ii) or (f)(iii) have
occurred, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, until a Replacement Rate has been determined, (x) the
obligation of the Lenders to make or maintain LIBOR Loans shall be suspended,
and (y) the LIBOR Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Rate Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.
(g)    Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender determines in good faith
that any Change in Law has or would have the effect of making it unlawful for
such Lender or its applicable Lending Office to make or to continue to make or
maintain LIBOR Loans, such Lender will forthwith so notify the Administrative
Agent and the Borrower. Upon such notice, (i) each of such Lender’s then
outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Period applicable thereto (or, to the extent any such LIBOR
Loan may not lawfully be maintained as a LIBOR Loan until such expiration date,
upon such notice) and to the extent not sooner prepaid, be converted into a Base
Rate Loan, (ii) the obligation of such Lender to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall, as to such Lender, be deemed to be
a request for a Base Rate Loan, in each case until such Lender shall have
determined that the circumstances giving rise to such suspension no longer exist
and shall have so notified the Administrative Agent, and the Administrative
Agent shall have so notified the Borrower.
(h)    Similar Treatment. Notwithstanding the foregoing Sections 2.17(a) and
2.17(b), no Lender, Issuing Bank or Recipient shall impose any costs specified
therein or make any request for compensation pursuant thereto (or be entitled to
any such additional costs) unless such Lender, Issuing Bank or Recipient is then
generally imposing such cost upon or requesting such compensation from borrowers
in connection with similar credit facilities containing similar provisions and
at the time of such request certifies to the Borrower to the effect of the
foregoing; provided such Lender, Issuing Bank or Recipient shall not be required
to disclose any of its records or any other information that it deems
confidential.
2.18    Taxes.
(a)    For purposes of this Section 2.18, the term “Lender” includes each
Issuing Bank.
(b)    Any and all payments by or on account of any obligation of the Borrower
under any


55
11863223v8 24740.00050

--------------------------------------------------------------------------------





Credit Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.18) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.18) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.18(e).
(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.18, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


56
11863223v8 24740.00050

--------------------------------------------------------------------------------





(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.18(g)(ii)(A), 2.18(g)(ii)(B) and 2.18(g)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, executed copies of IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


57
11863223v8 24740.00050

--------------------------------------------------------------------------------





(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and


58
11863223v8 24740.00050

--------------------------------------------------------------------------------





withhold from such payment. Solely for purposes of this Section 2.18(g)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including by the payment of additional amounts
pursuant to this Section 2.18), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.18 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.18(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.18(h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.18(h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 2.18(h) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
(i)    Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
2.19    Compensation. The Borrower will compensate each Lender upon demand for
all losses (other than loss of Applicable Percentage), expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund or maintain LIBOR Loans) that such Lender may incur or
sustain (i) if for any reason (other than a default by such Lender) the initial
borrowing of a LIBOR Loan or continuation of, or conversion into a LIBOR Loan
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion/Continuation, (ii) if any repayment, prepayment or conversion of
any LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.20(a) or any acceleration of the maturity of the Loans pursuant to
Section 8.2), (iii) if any prepayment of any LIBOR Loan is not made on any date
specified in a notice of prepayment given by the Borrower or (iv) as a
consequence of any other failure by the Borrower to make any


59
11863223v8 24740.00050

--------------------------------------------------------------------------------





payments with respect to any LIBOR Loan when due hereunder. Calculation of all
amounts payable to a Lender under this Section 2.19 shall be made as though such
Lender had actually funded its relevant LIBOR Loan through the purchase of a
Eurodollar deposit bearing interest at the LIBOR Rate in an amount equal to the
amount of such LIBOR Loan, having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section 2.19. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing. A certificate (which shall be in reasonable detail) showing the
bases for the determinations set forth in this Section 2.19 by any Lender as to
any additional amounts payable pursuant to this Section 2.19 shall be submitted
by such Lender to the Borrower either directly or through the Administrative
Agent. Determinations set forth in any such certificate made in good faith for
purposes of this Section 2.19 of any such losses, expenses or liabilities shall
be conclusive absent manifest error.
2.20    Replacement of Lenders; Mitigation of Costs.
(a)    If any Lender requests compensation under Sections 2.17(a) or 2.17(b), or
if the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.18, or if any Lender’s obligation to make or maintain
LIBOR Loans has been suspended under Section 2.17(f) and, in each case, such
Lender has declined or is unable to designate a different Lending Office in
accordance with Section 2.20(b), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at is sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.17(a), 2.17(b) or 2.18) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that:
(i)    the Administrative Agent shall have received the assignment fee specified
in Section 10.6(b)(iv);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, any L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 2.19) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a request for
compensation under Sections 2.17(a) or 2.17(b) or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in such
compensation or payments thereafter;
(iv)    such assignment does not conflict with applicable Requirements of Law;
and


60
11863223v8 24740.00050

--------------------------------------------------------------------------------





(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignee shall have consented to
the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(b)    If any Lender requests compensation under Sections 2.17(a) or 2.17(b), or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, or if any Lender gives a notice pursuant to Section 2.17(f), then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans or L/C Advances hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.17(a),
2.17(b) or 2.18, as the case may be, in the future, or eliminate the need for
the notice pursuant to Section 2.17(f), as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender as it so deems in good faith. The
Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.
2.21    Increase in Commitments.
(a)    The Borrower shall have the right, at any time and from time to time
after the Closing Date but prior to the date 30 days prior to the Commitment
Termination Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the aggregate Commitments (each
such requested increase, a “Commitment Increase”), by having one or more
existing Lenders increase their respective Commitments then in effect (each, an
“Increasing Lender”), by adding as a Lender with a new Commitment hereunder one
or more Persons that are not already Lenders (each, an “Additional Lender”), or
a combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof, (ii) immediately after giving effect to any
Commitment Increase, the aggregate of all Commitment Increases effected after
the Closing Date shall not exceed $200,000,000, and (iii) no existing Lender
shall be obligated to increase its Commitment as a result of any request for a
Commitment Increase by the Borrower unless it agrees in its sole discretion to
do so.
(b)    Each Additional Lender must qualify as an Eligible Assignee (the approval
of which by the Administrative Agent, the Swingline Lender and the Fronting Bank
shall not be unreasonably withheld or delayed) and the Borrower and each
Additional Lender shall execute a Lender Joinder Agreement together with all
such other documentation as the Administrative Agent and the Borrower may
reasonably require, all in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to evidence the Commitment of such
Additional Lender and its status as a Lender hereunder.


61
11863223v8 24740.00050

--------------------------------------------------------------------------------





(c)    If the aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Commitment Increase Date,” which shall be a Business Day not less
than 30 days prior to the Commitment Termination Date) and the final allocation
of such increase. The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such increase and the Commitment
Increase Date. The Administrative Agent is hereby authorized, on behalf of the
Lenders, to enter into any amendments to this Agreement and the other Credit
Documents as the Administrative Agent shall reasonably deem appropriate to
effect such Commitment Increase.
(d)    Notwithstanding anything set forth in this Section 2.21, no increase in
the aggregate Commitments pursuant to this Section 2.21 shall be effective
unless:
(i)    The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
(A)    as to each Increasing Lender, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Lender, a duly
executed Lender Joinder agreement together with all other documentation required
by the Administrative Agent and the Borrower pursuant to Section 2.21(b);
(B)    an instrument, duly executed by the Borrower, acknowledging and
reaffirming its obligations under this Agreement and the other Credit Documents;
(C)    a certificate of the secretary or an assistant secretary of the Borrower,
certifying to and attaching the resolutions adopted by the board of directors
(or similar governing body) of the Borrower approving or consenting to such
Commitment Increase;
(D)    a certificate of an Authorized Officer of the Borrower, certifying that
(y) as of the Commitment Increase Date, all representations and warranties of
the Borrower contained in this Agreement and the other Credit Documents are true
and correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects), both immediately before and after giving
effect to the Commitment Increase and any Borrowings or Letters of Credit issued
in connection therewith (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects), in each case as of such date), and (z) no Default or Event of Default
has occurred and is continuing, both immediately before and after giving effect
to such Commitment Increase (including any Borrowings or Letters of Credit
issued in connection therewith and the application of the proceeds thereof);
(ii)    If there is a non-ratable increase in the aggregate Commitments, each
outstanding Syndicated Letter of Credit shall have been amended giving effect to
the reallocation of the Commitments or, if required, returned by each respective
beneficiary to


62
11863223v8 24740.00050

--------------------------------------------------------------------------------





the Administrative Agent and cancelled and/or exchanged for a new or amended
Syndicated Letter of Credit giving effect to the reallocated Commitments; and
(iii)    The conditions precedent set forth in Section 3.2 shall have been
satisfied.
(e)    On the Commitment Increase Date, to the extent necessary to keep the
outstanding Loans ratable in the event of any non-ratable increase in the
aggregate Commitments, (i) all then outstanding Revolving Loans (the
“Outstanding Loans”) shall, to the extent not then maintained as Base Rate
Loans, automatically be converted into Base Rate Loans, (ii) immediately after
the effectiveness of the Commitment Increase, the Borrower may, if it so
requests, convert any such Base Rate Loans into LIBOR Loans in the amounts and
for the Interest Periods specified in a Notice of Conversion/Continuation
delivered to the Administrative Agent in accordance with Section 2.12,
(iii) each Lender shall pay to the Administrative Agent in immediately available
funds an amount equal to the difference, if positive, between (y) such Lender’s
Ratable Share, calculated after giving effect to the Commitment Increase, of the
Outstanding Loans and (z) such Lender’s Ratable Share, calculated without giving
effect to the Commitment Increase, of the Outstanding Loans, (iv) after the
Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Lender the portion of such funds equal to
the difference, if positive, between (y) such Lender’s Ratable Share, calculated
without giving effect to the Commitment Increase, of the Outstanding Loans and
(z) such Lender’s Ratable Share, calculated after giving effect to the
Commitment Increase, of the amount of the Outstanding Loans, (v) the Lenders
shall be deemed to hold the Outstanding Loans ratably in accordance with their
respective Commitment (calculated after giving effect to the Commitment
Increase), (vi) the Borrower shall pay all accrued but unpaid interest on the
Outstanding Loans as of the Commitment Increase Date to the Lenders entitled
thereto, and (vii) Schedule 1.1(a) shall automatically be amended to reflect the
Commitments of all Lenders after giving effect to the Commitment Increase. The
conversion of LIBOR Loans pursuant to clause (i) above shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.19 if
the Commitment Increase Date occurs other than on the last day of the Interest
Period relating thereto.
2.22    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.5.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 8.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:


63
11863223v8 24740.00050

--------------------------------------------------------------------------------





(A)    first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;
(B)    second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Fronting Bank or the Swingline Lender hereunder;
(C)    third, if so determined by the Administrative Agent or requested by the
Fronting Bank or the Swingline Lender, to be held as Cash Collateral for the
Fronting Exposure of the Fronting Bank or the Swingline Lender with respect to
such Defaulting Lender in accordance with Section 2.22(c);
(D)    fourth, as the Borrower may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;
(E)    fifth, if so determined by the Administrative Agent or the Borrower, to
be held in a non-interest bearing deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s future funding obligations with respect
to Loans under this Agreement and (y) Cash Collateralize the Fronting Bank’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit Issued under this Agreement, in accordance with Section
2.22(c);
(F)    sixth, to the payment of any amounts owing to the Lenders, the Fronting
Bank or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Fronting Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;
(G)    seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
(H)    eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or any Letter of Credit Exposure in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and obligations in respect of Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or obligations in respect of Letters of Credit owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender


64
11863223v8 24740.00050

--------------------------------------------------------------------------------





or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    (23)    No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which such Lender is a Defaulting Lender
and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Lender.
(A)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which such Lender is a Defaulting Lender only to the
extent allocable to its Letter of Credit Exposure for which it has provided Cash
Collateral in accordance with Section 2.22(c).
(B)    With respect to any Commitment Fee or Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to Section 2.22(a)(iii)(A) or
2.22(a)(iii)(B), the Borrower shall (x) pay to each non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s Letter of Credit Exposure or Swingline Exposure that
has been reallocated to such non-Defaulting Lender pursuant to Section
2.22(a)(iv), (y) pay to the Fronting Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Fronting Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender and (z) not be required to pay the
remaining amount of any such fee.
(iv)    All or any part of such Defaulting Lender’s Letter of Credit Exposure
and Swingline Exposure shall automatically (effective on the day such Lender
becomes a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective Credit Exposures (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Commitment.
(v)    If the reallocation described in Section 2.22(a)(iv) cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (A) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (b) second,
Cash Collateralize the Fronting Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.22(c).
(b)    If the Borrower, the Administrative Agent, the Fronting Bank and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans, Syndicated Letters of
Credit and funded and unfunded participations in Participated Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their respective


65
11863223v8 24740.00050

--------------------------------------------------------------------------------





Credit Exposures (without giving effect to Section 2.22(a)(iii)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.
(c)    At any time that there shall exist a Defaulting Lender, within two
Business Days upon the request of the Administrative Agent, the Fronting Bank or
the Swingline Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.22(a)(iii) and any Cash Collateral provided by the
Defaulting Lender).
(i)    All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Fronting Bank and the Lenders (including the Swingline
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c)(ii). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.22 in respect of Letters of Credit
or Swingline Loans shall be held and applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in specific Letter of
Credit Exposure or specific Swingline Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that (x) Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default (and
following application as provided in this Section 2.22 may be otherwise applied
in accordance with Section 2.13) and (y) the Person providing Cash Collateral
and the Fronting


66
11863223v8 24740.00050

--------------------------------------------------------------------------------





Bank or Swingline Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.
2.23    Extension of Commitment Termination Date.
(a)    The Borrower may, by notice to the Administrative Agent (who shall
promptly notify the Lenders) given in writing not more than ninety (90) days and
not later than thirty (30) days prior to any anniversary of the Closing Date
(each such anniversary date, the relevant “Extension Date”), on no more than two
(2) occasions during the term of this Agreement, request that each Lender extend
such Lender’s Commitment Termination Date for a period of one (1) year from the
Commitment Termination Date then in effect hereunder (the “Existing Commitment
Termination Date”); provided that the Commitment Termination Date, after giving
effect to any such extension, shall not be later than five (5) years after the
effective date of such extension.
(i)    Each Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given in writing not earlier than sixty (60)
days prior to the Extension Date and not later than fifteen (15) days prior to
the Extension Date (the date that is fifteen (15) days prior to the Extension
Date being the “Notice Date”), advise the Administrative Agent if such Lender
accepts the extension request from the Borrower (and each Lender that determines
not to so extend its Commitment Termination Date (each, a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination and in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.
(ii)    The Administrative Agent shall notify the Borrower of each Lender’s
determination under this Section 2.23(a) no later than the date that is ten (10)
days prior to the Extension Date (or, if such date is not a Business Day, on the
next preceding Business Day).
(iii)    The Borrower shall have the right on or before the Extension Date to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) with the approval of the Administrative Agent, the Swingline
Lender and the Fronting Bank (which approvals shall not be unreasonably
withheld, conditioned or delayed), each of which Additional Commitment Lenders
shall have entered into an agreement in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent pursuant to which such
Additional Commitment Lender shall, effective as of the Extension Date,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date).


67
11863223v8 24740.00050

--------------------------------------------------------------------------------





(iv)    If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Commitment Termination Date and the additional
Commitments of the Additional Commitment Lenders shall be more than 50% of the
aggregate amount of the Commitments in effect immediately prior to the Extension
Date, then, effective as of the Extension Date, the Commitment Termination Date
of each extending Lender and of each Additional Commitment Lender shall be
extended to the date falling one (1) year after the Existing Commitment
Termination Date (except that, if such date is not a Business Day, such
Commitment Termination Date as so extended shall be the next preceding Business
Day) and each Additional Commitment Lender shall thereupon become a “Lender” for
all purposes of this Agreement and the other Credit Documents.
(v)    Notwithstanding the foregoing, the extension of the Commitment
Termination Date pursuant to this Section 2.23(a) shall not be effective with
respect to any Lender unless:
(A)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto; and
(B)    the representations and warranties contained in this Agreement are true
and correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
(vi)    On or before the Commitment Termination Date of each Non-Extending
Lender, the Borrower shall pay in full (i) the principal of and interest on all
of the Revolving Loans made by such Non-Extending Lender to the Borrower
hereunder and (ii) all other amounts owing to such Lender hereunder.
ARTICLE III
CONDITIONS PRECEDENT
3.1    Conditions Precedent to the Closing Date. The amendment and restatement
of the Existing Credit Agreement and the obligation of each Lender to make
Credit Extensions hereunder shall become effective on the date (such date, the
“Closing Date”) on which each of the following conditions precedent is
satisfied:
(a)    The Administrative Agent shall have received the following, each of which
shall be originals or in an electronic format acceptable to the Administrative
Agent (followed promptly by originals in the case of Notes) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date prior to the Closing Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:


68
11863223v8 24740.00050

--------------------------------------------------------------------------------





(i)    executed counterparts of this Agreement;
(ii)    Notes executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    customary opinions of (A) Sullivan & Cromwell LLP, special counsel to
the Borrower, and (B) J. Paul Jullienne, Vice President, Managing Counsel and
Corporate Secretary to the Borrower, all in form and substance reasonably
satisfactory to the Administrative Agent;
(iv)    a certificate, signed by an Authorized Officer of the Borrower,
certifying that (A) all representations and warranties of the Borrower contained
in this Agreement and the other Credit Documents are true and correct in all
material respects (or if qualified by materiality or Material Adverse Effect, in
all respects) as of the Closing Date, both immediately before and after giving
effect to the transactions contemplated hereby (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) as of such date), (B) no Default or Event of
Default has occurred and is continuing, both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, (C) no
change, occurrence or development shall have occurred or become known to the
Borrower since December 31, 2018 that would reasonably be expected to have a
Material Adverse Effect, and (D) all conditions precedent to the Closing Date
set forth in this Section 3.1 have been satisfied or waived as required
hereunder;
(v)    a certificate of the secretary or an assistant secretary of the Borrower
certifying (A) that attached thereto is a true and complete copy of the articles
or certificate of incorporation and all amendments thereto of the Borrower,
certified as of a recent date by the Secretary of State of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (B) that attached thereto is a true and complete copy of the
bylaws of the Borrower, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (C) below were adopted to
and including the date of such certificate, (C) that attached thereto is a true
and complete copy of resolutions adopted by the board of directors (or similar
governing body) of the Borrower, authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents, and (D) as to the
incumbency and genuineness of the signature of each officer of the Borrower
executing this Agreement or any of such other Credit Documents, and attaching
all such copies of the documents described above;
(vi)    the Financial Condition Certificate signed by an Authorized Officer of
the Borrower confirming that, as of the Closing Date, after giving effect to the
consummation of the transactions contemplated hereby each of the Borrower and
its Subsidiaries is solvent; and


69
11863223v8 24740.00050

--------------------------------------------------------------------------------





(vii)    a certificate as of a recent date of the good standing of the Borrower
under the laws of its jurisdiction of organization, from the Secretary of State
of such jurisdiction.
(b)    All material governmental authorizations and third-party consents and
approvals necessary in connection with the consummation of any of the
transactions contemplated hereby shall have been obtained and shall remain in
effect and shall not impose any restriction or condition materially adverse to
the Administrative Agent or the Lenders; all applicable waiting periods shall
have expired without any action being taken or threatened by any Governmental
Authority; and no law or regulation shall be applicable, or event shall have
occurred, that seeks to enjoin, restrain, restrict, set aside or prohibit, or
impose materially adverse conditions upon, the consummation of any of the
transactions contemplated hereby.
(c)    There shall be no action, suit, proceeding or investigation (whether
previously existing, newly instituted or threatened in writing) before, and no
order, injunction or decree shall have been entered by, any court, arbitrator or
other Governmental Authority, in each case seeking to enjoin, restrain,
restrict, set aside or prohibit, to impose material conditions upon, or to
obtain substantial damages in respect of, the consummation of any of the
transactions contemplated hereby or, other than as may have been specifically
disclosed in the Borrower’s annual report on Form 10-K for the fiscal year
ending December 31, 2018, that has, or would reasonably be expected to have, a
Material Adverse Effect.
(d)    The Administrative Agent shall have received copies of the financial
statements referred to in Section 4.12.
(e)    Since December 31, 2018, both immediately before and after giving effect
to the consummation of the transactions contemplated hereby, there shall not
have occurred (i) a Material Adverse Effect or (ii) any event, condition or
state of facts that would reasonably be expected to have a Material Adverse
Effect.
(f)    The Borrower shall have paid (i) to the Arrangers and the Administrative
Agent, the fees required under the Fee Letters to be paid to it on the Closing
Date, in the amounts due and payable on the Closing Date as required by the
terms thereof, (ii) to the Administrative Agent, the initial payment of the
annual administrative fee described in the Fee Letters, and (iii) all other fees
and reasonable expenses of the Arrangers, the Administrative Agent, the L/C
Agent, the Fronting Bank and the Lenders required hereunder or under any other
Credit Document to be paid on or prior to the Closing Date (including reasonable
fees and expenses of counsel) in connection with this Agreement, the other
Credit Documents and the transactions contemplated hereby to the extent invoiced
at least two Business Days prior to the Closing Date; provided, however, that
nothing in the preceding sentence shall be deemed a waiver of the Borrower’s
obligations set forth in Section 10.1.
(g)    The Borrower shall have paid all accrued and unpaid fees and interest, if
any, under the Existing Credit Agreement as of the Closing Date.


70
11863223v8 24740.00050

--------------------------------------------------------------------------------





(h)    The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of the
Borrower, including wire transfer information, directing the payment of the
proceeds of the Loans to be made hereunder.
(i)    The Administrative Agent and the Lenders shall have received from the
Borrower all documentation and other information requested by the Administrative
Agent that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
At least five (5) day prior to the Closing Date, the Borrower shall have
delivered to the Administrative Agent and directly to any Lender requesting the
same, a Beneficial Ownership Certification in relation to it (or a certification
that the Borrower qualifies for an express exclusion to the “legal entity
customer” definition under the Beneficial Ownership Regulation).
Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
3.2    Conditions to All Credit Extensions. The obligation of each Lender to
make any Credit Extensions hereunder (but excluding Revolving Loans made for the
purpose of repaying Refunded Swingline Loans pursuant to Section 2.2(d) and
Borrowings as a result of conversions and continuations of outstanding Loans
pursuant to Section 2.12), and the obligation of each Issuing Bank to Issue any
Letters of Credit hereunder, is subject to the satisfaction of the following
conditions precedent on the relevant Borrowing Date or date of Issuance:
(a)    The Borrower shall have delivered a Notice of Borrowing in accordance
with Section 2.2(a), a Notice of Swingline Borrowing in accordance with Section
2.2(c), or a Letter of Credit Notice in accordance with Section 2.5(a)(ii) or
2.5(b)(ii), as applicable;
(b)    Each of the representations and warranties set forth in this Agreement
and in the other Credit Documents shall be true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects) on and as of the date of any Credit Extension, with the same effect as
if made on and as of such date, both immediately before and after giving effect
to such Credit Extension (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects (or if qualified by materiality or material adverse effect, in all
respects) as of such date), provided that the representations and warranties
contained in subsection (a) and (b) of Section 4.12 shall be deemed to refer to
the most recent financial statement furnished pursuant to Section 5.1;
(c)    No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to such Credit
Extension;
(d)    With respect to the making of any Loan, the applicable limitation on
amounts set


71
11863223v8 24740.00050

--------------------------------------------------------------------------------





forth under Section 2.1 shall not have been exceeded; and
(e)    With respect to the Issuance of any Letter of Credit, the applicable
conditions in Section 2.5(c) shall have been satisfied.
Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Credit Extension, shall be
deemed to constitute a representation and warranty by the Borrower that the
statements contained in Sections 3.2(b) through 3.2(e) above are true as of the
date such Credit Extension is made.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent, the Issuing Banks and the Lenders to enter
into this Agreement and to induce the Lenders and the Issuing Banks to extend
the credit contemplated hereby, the Borrower represents and warrants to the
Administrative Agent, the Issuing Banks and the Lenders as follows:
4.1    Corporate Organization and Power. The Borrower and each Material
Subsidiary thereof (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the full
corporate power and authority to own and hold its property and to engage in its
business as presently conducted, and (iii) is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where the
nature of its business or the ownership of its properties requires it to be so
qualified, except in the case of clauses (ii) and (iii) where the failure to
have such power and authority or to be so qualified would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries is an EEA Financial
Institution.
4.2    Authorization; Enforceability.
(a)    The Borrower has the full corporate power and authority to execute,
deliver and perform its obligations under the Credit Documents and has taken all
necessary corporate action to execute, deliver and perform its obligations under
each of the Credit Documents, and has validly executed and delivered each of the
Credit Documents.
(b)    This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery by the Borrower will constitute, the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles regardless of whether enforceability is considered
in a proceeding in equity or at law, including, without limitation, (i) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy; and (ii) concepts of materiality, reasonableness, good faith,
and fair dealing.


72
11863223v8 24740.00050

--------------------------------------------------------------------------------





4.3    No Violation. The execution, delivery and performance by the Borrower of
this Agreement and each of the other Credit Documents, and compliance by it with
the terms hereof and thereof, do not and will not (i) violate any provision of
its certificate of incorporation, bylaws or other organizational documents, (ii)
contravene any Requirement of Law applicable to it or (iii) conflict with,
result in a breach of, or the creation of any Lien under, or require any payment
to be made under, or constitute (with notice, lapse of time or both) a default
under any material indenture, agreement or other instrument to which it is a
party, by which it or any of its properties is bound or to which it is subject,
other than, in the case of clauses (ii) and (iii), such contraventions,
conflicts, breaches, Liens, payments and defaults that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
4.4    Governmental and Third-Party Authorization; Permits.
(a)    No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower of this Agreement or any of
the other Credit Documents or the legality, validity or enforceability hereof or
thereof, other than such consents, approvals, authorizations and other actions
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
(b)    Each of the Borrower and its Material Subsidiaries has, and is in good
standing with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
4.5    Insurance Licenses. Schedule 4.5 lists with respect to each Domestic
Insurance Subsidiary that is a Material Subsidiary, as of the Closing Date, all
of the jurisdictions in which such Insurance Subsidiary holds licenses
(including, without limitation, licenses or certificates of authority from
relevant Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business (collectively, “Licenses”), and
indicates the type or types of insurance in which each such Insurance Subsidiary
is permitted to be engaged with respect to each License therein listed. (i) No
License held by any Insurance Subsidiary that is a Material Subsidiary is the
subject of a proceeding for suspension, revocation or limitation or any similar
proceedings, and (ii) no such suspension, revocation or limitation is threatened
in writing by any relevant Insurance Regulatory Authority, that, in each
instance under (i) and (ii) above, would individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, no Insurance Subsidiary that is a Material Subsidiary transacts any
insurance or reinsurance business, directly or indirectly, in any jurisdiction
without a license where such business requires any license, permit or other
authorization of an Insurance Regulatory Authority of such jurisdiction except
to the extent that the failure to have any such license, permit or other
authorization would not reasonably be expected to have a Material Adverse
Effect.
4.6    Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of a Responsible Officer of the Borrower,
threatened in writing, at law or in equity before any court, arbitrator or other
Governmental Authority, against or affecting, and no Wells


73
11863223v8 24740.00050

--------------------------------------------------------------------------------





Notice has been received by, the Borrower (other than, solely with respect to
the following clause (i), as may have been specifically disclosed in the
Borrower’s annual report on Form 10-K for the fiscal year ending December 31,
2018) (i) that would reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, or (ii) with respect to this Agreement,
any of the other Credit Documents or the consummation of the transactions
contemplated hereby.
4.7    Taxes. The Borrower and each Material Subsidiary thereof has filed all
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid all Taxes, assessments, fees and other charges levied upon it
or upon its properties that are shown thereon as due and payable, other than (i)
those Taxes, assessments, fees and other charges that are being contested in
good faith and by proper proceedings and for which adequate reserves have been
established in accordance with GAAP (if so required), or (ii) where the failure
to file such returns and reports or the failure to pay such Taxes, assessments,
fees and other charges would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. There is no ongoing audit or
examination or other investigation by any Governmental Authority of the tax
liability of the Borrower or any Material Subsidiary thereof the outcome of
which would reasonably be expected to have a Material Adverse Effect. There is
no unresolved claim by any Governmental Authority concerning the tax liability
of the Borrower or any Material Subsidiary thereof for any period for which tax
returns have been or were required to have been filed, other than claims for
which adequate reserves have been established in accordance with GAAP (if so
required) or that would not reasonably be expected to have a Material Adverse
Effect.
4.8    Subsidiaries.
(a)    Set forth on Schedule 4.8 is a complete and accurate list of all of the
Material Subsidiaries of the Borrower as of the Closing Date, together with, for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding Equity Interests in such Subsidiary and (iii) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
Each of the Borrower and its Material Subsidiaries owns, free and clear of
Liens, and has the unencumbered right to vote, all outstanding Equity Interests
in each Person shown to be held by it on Schedule 4.8.
(b)    No Material Subsidiary is a party to any agreement or instrument or
otherwise subject to any restriction or encumbrance that restricts or limits its
ability to make dividend payments or other distributions in respect of its
Equity Interests, to repay Indebtedness owed to the Borrower, to make loans or
advances to the Borrower, or to transfer any of its assets or properties to the
Borrower, in each case other than such restrictions or encumbrances existing
under or by reason of the Credit Documents or applicable Requirements of Law.
4.9    Full Disclosure. All written information heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, the Arrangers or any
Lender by or on behalf of the Borrower for purposes of or in connection with
this Agreement, the other Credit Documents and the transactions contemplated
hereby (other than projections, estimates, forecasts and information of a
general economic or industry specific nature), is and will be complete and
correct in all material respects as of the date so furnished and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained


74
11863223v8 24740.00050

--------------------------------------------------------------------------------





therein not materially misleading in light of the circumstances under which the
same were made; provided that, with respect to projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by the Borrower to be reasonable at the time
made. As of the Closing Date, there is no fact known to the Borrower that has,
or would reasonably be expected to have, a Material Adverse Effect, which fact
has not been set forth herein, in the financial statements of the Borrower and
its Subsidiaries furnished to the Administrative Agent and/or the Lenders, or in
any certificate, opinion or other written statement made or furnished by the
Borrower to the Administrative Agent and/or the Lenders. As of the Closing Date,
all of the information included in the Borrower’s Beneficial Ownership
Certification is true and correct in all respects.
4.10    Margin Regulations. Neither the Borrower nor of any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock. No
proceeds of any Credit Extension will be used, directly or indirectly, by the
Borrower or any of its Subsidiaries to purchase or carry any Margin Stock, to
extend credit for such purpose or for any other purpose, in each case that would
violate Regulations T, U or X or any provision of the Exchange Act as if such
regulations or statute applied to such Person. After applying the proceeds of
any Credit Extension, not more than 25 percent of the assets (as determined by
any reasonable method) of the Borrower or any of its Subsidiaries is represented
by Margin Stock.
4.11    No Material Adverse Effect. Since December 31, 2018, there has not
occurred any event, condition or state of facts, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.
4.12    Financial Matters.
(a)    The Borrower has heretofore made available to the Administrative Agent
copies of the audited consolidated balance sheets of the Borrower and its
Subsidiaries for the fiscal years ending December 31, 2016, December 31, 2017
and December 31, 2018 and the related statements of income, stockholders’ equity
and cash flows for the fiscal years or period then ended, together with the
opinion of Ernst & Young LLP thereon. Such consolidated financial statements (A)
have been prepared in accordance with GAAP (subject, with respect to the
unaudited financial statements, to the absence of notes required by GAAP and to
normal year-end adjustments) and (B) present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries, and the
results of their operations and their cash flows, as of the dates and for the
periods indicated.
(b)    The Borrower has heretofore made available to the Administrative Agent
copies of the Annual Statements of each Insurance Subsidiary that is a Material
Subsidiary as of December 31, 2016, 2017 and 2018 for the fiscal years then
ended, each as filed with the relevant Insurance Regulatory Authority
(collectively, the “Historical Statutory Statements”). The Historical Statutory
Statements (including, without limitation, the provisions made therein for
investments and the valuation thereof, reserves, policy and contract claims and
statutory liabilities) have been prepared, in all material respects, in
accordance with SAP (except as may be reflected in the notes thereto), were in
all material respects, in compliance with applicable Requirements of Law when
filed and


75
11863223v8 24740.00050

--------------------------------------------------------------------------------





present fairly in all material respects the financial condition of the
respective Insurance Subsidiaries covered thereby as of the respective dates
thereof and the results of operations, changes in capital and surplus and cash
flows of the respective Insurance Subsidiaries covered thereby for the
respective periods then ended. Except for liabilities and obligations disclosed
or provided for in the Historical Statutory Statements (including, without
limitation, reserves, policy and contract claims and statutory liabilities), no
Insurance Subsidiary that is a Material Subsidiary had, as of the date of its
respective Historical Statutory Statements, any material liabilities or
obligations of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that, in accordance with SAP, would have been required
to have been disclosed or provided for in such Historical Statutory Statements.
4.13    Ownership of Properties. The Borrower and each Material Subsidiary
thereof (i) has good and marketable title to all real property owned by it,
(ii) holds interests as lessee under valid leases in full force and effect with
respect to all material leased real and personal property used in connection
with its business, and (iii) has good title to all of its other material
properties and assets necessary or used in the ordinary course of its business,
except, with respect to the foregoing clauses (i) – (iii), such defects in title
that would be a Permitted Liens hereunder or would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
4.14    ERISA.
(a)    The Borrower and each of its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five year period prior to the Closing Date, (ii) has
occurred and is continuing, or (iii) to the knowledge of the Borrower, is
reasonably expected to occur with respect to any Plan, except where the
occurrence of ERISA Events, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No Plan has any
Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and neither the Borrower nor any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA, except where the incurrence of any Unfunded Pension Liability or
liability in connection with such transactions, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
(b)    Neither the Borrower nor any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and neither the Borrower nor any of its ERISA Affiliates would become
subject to any liability under ERISA if any such Person were to withdraw
completely from all Multiemployer Plans as of the most recent valuation date,
except where the incurrence of any such liabilities, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No Multiemployer Plan is “insolvent” within the meaning of such term under
ERISA, except where the existence of such insolvency, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


76
11863223v8 24740.00050

--------------------------------------------------------------------------------





(c)    The Borrower shall not use any of the “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of
one or more of its Benefit Plans in connection with the Loans, the Letters of
Credit or Commitments.
4.15    Compliance with Laws. The Borrower has filed all material reports,
documents and other materials required to be filed by it under all applicable
Requirements of Law with any Governmental Authority, has retained all material
records and documents required to be retained by it under all applicable
Requirements of Law, and is otherwise in compliance with all applicable
Requirements of Law in respect of the conduct of its business and the ownership
and operation of its properties, except in each case to the extent that the
failure to comply therewith, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
4.16    Investment Company Act. Neither the Borrower nor any of its Domestic
Insurance Subsidiaries is an “investment company,” a company “controlled” by an
“investment company,” or an “investment advisor,” within the meaning of the
Investment Company Act of 1940.
4.17    Insurance. The assets, properties and business of the Borrower and each
Material Subsidiary thereof are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.
4.18    Senior Debt Status. The Borrower’s obligations under this Agreement and
each other Credit Document to which it is a party rank pari passu as to priority
of payment and in all other respects with all other material unsecured and
unsubordinated Indebtedness of the Borrower, with the exception of those
obligations that are mandatorily preferred by law and not by contract.
4.19    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)    None of (i) the Borrower, any Subsidiary, or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower or any Subsidiary, any agent
or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from this Agreement, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) is controlled by
or is acting on behalf of a Sanctioned Person, (C) is under administrative,
civil or criminal investigation for an alleged violation of, or received notice
from or made a voluntary disclosure to any governmental entity regarding a
possible violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws or (D) directly or indirectly
derives revenues from investments in, or transactions with, Sanctioned Persons.
(b)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower
and its Subsidiaries and their respective directors, officers, employees and
agents with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.


77
11863223v8 24740.00050

--------------------------------------------------------------------------------





(c)    Each of the Borrower and its Subsidiaries and, to the knowledge of the
Borrower or any of its Subsidiaries, each director, officer, employee and agent
of the Borrower and each such Subsidiary, is in compliance in all material
respects with all applicable Anti-Corruption Laws and Anti-Money Laundering Laws
and is in compliance with all applicable Sanctions.
(d)    No proceeds of any Credit Extension have been used in violation of
Section 2.15.
Each reference to “Subsidiary” in this Section includes the Securitization
Subsidiary and its Wholly Owned Subsidiaries.


ARTICLE V


AFFIRMATIVE COVENANTS


Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, the Borrower
covenants and agrees that:
5.1    Financial Statements. The Borrower will deliver to the Administrative
Agent (which shall promptly make such information available to each Lender):
(a)    Within 45 days (or, if earlier and if applicable to the Borrower, the
quarterly report deadline under the Exchange Act rules and regulations) after
the end of each of the first three fiscal quarters in each fiscal year of the
Borrower, beginning with the first quarter of fiscal year 2019, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal quarter and unaudited (i) consolidated income statement and
consolidated statement of stockholders’ equity for the Borrower and its
Subsidiaries and (ii) a consolidated statement of cash flow for the Borrower for
that portion of the fiscal year then ended, all in reasonable detail and
certified by the chief executive officer or chief financial officer of the
Borrower to the effect that such financial statements present fairly in all
material respects the financial condition, results of operations and cash flows
of the Borrower as of the dates and for the periods indicated, in accordance
with GAAP (subject to the absence of notes required by GAAP and normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter, it being understood and agreed that the filing of
the Borrower’s Form 10-Q with the SEC shall satisfy the requirements in this
Section 5.1(a) (subject to the time periods set forth in this Section 5.1(a));
(b)    Within 90 days (or, if earlier and if applicable to the Borrower, the
annual report deadline under the Exchange Act rules and regulations) after the
end of each fiscal year, beginning with fiscal year 2019, an audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related (i) audited consolidated income statements and
consolidated statements of stockholders’ equity for the Borrower and its
Subsidiaries and (ii) an audited consolidated statement cash flow for the
Borrower for the fiscal year then ended, including the notes thereto, all in
reasonable detail and (with respect to the audited statements) certified by


78
11863223v8 24740.00050

--------------------------------------------------------------------------------





Ernst & Young LLP or another independent certified public accounting firm of
recognized national standing reasonably acceptable to the Administrative Agent,
together with (y) a report thereon by such accountants that is not qualified as
to going concern or scope of audit and to the effect that such financial
statements present fairly in all material respects the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates and for the periods indicated, in accordance with
GAAP applied on a basis consistent with that of the preceding year or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year, it being understood and agreed that the filing of the Borrower’s Form 10-K
with the SEC shall satisfy the requirements in this Section 5.1(b) (subject to
the time periods set forth in this Section 5.1(b));
(c)    Concurrently with each delivery of the financial statements described in
Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the period
covered by the financial statements being delivered thereunder, executed by a
Financial Officer of the Borrower, together with a Covenant Compliance Worksheet
reflecting the computation of the financial covenants set forth in Article VI as
of the last day of the period covered by such financial statements; and
(d)    Promptly after the required filing date, any Annual Statement and
Quarterly Statement required to be filed with any Insurance Regulatory Authority
by the Borrower or any Insurance Subsidiary that is a Material Subsidiary, in
each case in the form filed with such Insurance Regulatory Authority in
conformity with the requirements thereof.
Documents required to be delivered pursuant to this Section 5.1 and 5.2(a) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the earlier of (i) the date on which such documents have been
posted on the Borrower’s website (for the documents delivered pursuant to
Section 5.1(d)) or on the SEC’s website (for the documents delivered pursuant to
Sections 5.1(a), 5.1(b) and 5.2(a)); or (ii) the date on which such documents
are posted on the Borrower’s behalf on SyndTrak or another similar secure
electronic system (the “Platform”) to which each of the Administrative Agent and
each Lender has access without charge. If Borrower is unable to deliver such
documents electronically, the Borrower shall deliver paper copies of such
documents to the Administrative Agent or such Lender. The Borrower shall notify
(which may be by electronic mail) the Administrative Agent of the posting on its
website of the documents delivered pursuant to Section 5.1(d). The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents to be delivered pursuant to this Section 5.1
or 5.2(a), and each Lender shall be solely responsible for maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower or any
of its Affiliates thereof is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (i) the Borrower shall ensure


79
11863223v8 24740.00050

--------------------------------------------------------------------------------





that all Borrower Materials that contain only publicly available information
regarding the Borrower and its business are clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Borrower Materials as not containing material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws; (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (iv) the Administrative Agent
shall be entitled to treat any Information not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not marked as “Public Investor”.
5.2    Other Business and Financial Information. The Borrower shall, and shall
cause each of its Subsidiaries to, deliver to the Administrative Agent (which
shall promptly make such information available to each Lender):
(a)    Promptly upon the sending or filing thereof, copies of (i) all financial
statements, reports, notices and proxy statements that the Borrower shall send
or make available generally to its shareholders and (ii) all regular, periodic
and special reports, registration statements and prospectuses (other than on
Form S-8) that the Borrower shall render to or file with the SEC;
(b)    Promptly upon (and in any event within (1) for clause (i) below, five
Business Days after, and (2) for clauses (ii) – (v) below, 10 Business Days
after) any Responsible Officer of the Borrower obtaining knowledge thereof,
written notice of any of the following:
(i)    the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
(ii)    the institution or written threat of institution of any action, suit,
investigation or proceeding against or affecting any Unum Party, including any
such investigation or proceeding by any Insurance Regulatory Authority or other
Governmental Authority (other than routine periodic inquiries, investigations or
reviews), that would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect;
(iii)    the receipt by any Unum Party from any Insurance Regulatory Authority
or other Governmental Authority of (A) any Wells Notice, (B) any written notice
asserting any failure by any Unum Party to be in compliance with any Requirement
of Law or that threatens the taking of any action against any Unum Party or sets
forth circumstances that, if taken or adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (C) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, imposition
of any restraining order, escrow or impoundment of funds in connection with, or
the taking of any other materially adverse action in respect of, any license,
permit, accreditation or authorization of any Unum Party, where such action
would reasonably be expected to have a Material Adverse Effect;


80
11863223v8 24740.00050

--------------------------------------------------------------------------------





(iv)    the occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect, together with (x) a written statement of a
Responsible Officer of the Borrower specifying the details of such ERISA Event
and the action that the Borrower or the applicable ERISA Affiliate has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to the Borrower or the applicable ERISA
Affiliate with respect to such ERISA Event; and
(v)    any other matter or event that has, or would reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Unum Parties have taken and
propose to take with respect thereto; and
(c)    As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of any
Unum Party as the Administrative Agent or any Lender may from time to time
reasonably request.
5.3    Maintenance of Existence; Conduct of Business. The Borrower shall, and
shall cause each of its Material Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section 7.1, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,
approvals and authorizations required by Governmental Authorities and necessary
to the ownership, occupation or use of its properties or the conduct of its
business, except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (iii) keep all material
properties in good working order and condition (normal wear and tear and damage
by casualty excepted) and from time to time make all necessary repairs to and
renewals and replacements of such properties, except to the extent that any of
such properties are obsolete or are being replaced or, in the good faith
judgment of the Borrower, are no longer useful or desirable in the conduct of
the business of the Unum Parties or to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
5.4    Compliance with Laws. The Borrower shall, and shall cause each of its
Material Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not reasonably be expected to have a Material Adverse Effect.
5.5    Payment of Obligations. The Borrower shall, and shall cause each of its
Material Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before
maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, if unpaid, would become a Lien (other than
a Permitted Lien) upon any of the properties of any Unum Party; provided,
however, that no Unum Party shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Unum Party is maintaining


81
11863223v8 24740.00050

--------------------------------------------------------------------------------





adequate reserves with respect thereto in accordance with GAAP (if so required)
or where the failure to pay would not reasonably be expected to have a Material
Adverse Effect.
5.6    Insurance. The Borrower shall, and shall cause each of its Material
Subsidiaries to, maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower insurance with respect to its assets,
properties and business, against such hazards and liabilities, of such types and
in such amounts, as is customarily maintained by companies in the same or
similar businesses similarly situated.
5.7    Maintenance of Books and Records; Inspection. The Borrower shall, and
shall cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which entries that are full, true and correct in all material
respects shall be made of all financial transactions in relation to its business
and properties, and prepare all financial statements required under this
Agreement, in each case in accordance with GAAP or SAP, as applicable, in all
material respects and in compliance in all material respects with the
requirements of any Governmental Authority having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent and, after the
occurrence of and during the continuation of a Default or an Event of Default,
any Lender, to visit and inspect its properties and examine or audit its books,
records, working papers and accounts and make copies and memoranda of them, and
to discuss its affairs, finances and accounts with its officers and, upon notice
to the Borrower, the independent public accountants of the Borrower and its
Subsidiaries (and by this provision the Borrower authorizes such accountants to
discuss the finances and affairs of the Borrower and its Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided that, (x) so long as no Event of
Default has occurred and is continuing, the Borrower shall only be required to
pay the reasonable fees and expenses with respect to one such visit per year and
(y) nothing in this Section 5.7 shall require the Borrower to disclose, permit
the inspection, examination or making of copies of or taking abstracts from, or
discuss any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrower and its Subsidiaries, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives
or contractors) is prohibited by applicable Laws, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) in respect of which the Borrower or any of its Subsidiaries owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into in contemplation of the requirements of this
Section 5.7)).
5.8    Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions. The Borrower will (a) maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries (including the Securitization Subsidiary and its
Wholly Owned Subsidiaries) and their respective directors, officers, employees
and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions, (b) notify the Administrative Agent and each Lender that
previously received a Beneficial Ownership Certification (or a certification
that the Borrower qualifies for an express exclusion to the “legal entity
customer” definition under the Beneficial Ownership Regulation) of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein (or, if
applicable, the Borrower ceasing


82
11863223v8 24740.00050

--------------------------------------------------------------------------------





to qualify for an express exclusion to the “legal entity customer” definition
under the Beneficial Ownership Regulation) and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.


ARTICLE VI


FINANCIAL COVENANTS


Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, the Borrower
covenants and agrees that:
6.1    Maximum Consolidated Indebtedness to Total Capitalization. The ratio of
Consolidated Indebtedness to Total Capitalization shall not be greater than 0.35
to 1.0 at any time.
6.2    Minimum Consolidated Net Worth. Consolidated Net Worth shall be at all
times an amount not less than the sum of (x) $5,959,200,000, plus (y) 25% of
Consolidated Net Income for each fiscal quarter (beginning with the first fiscal
quarter ending after the Closing Date) for which Consolidated Net Income
(measured at the end of each such fiscal quarter) is a positive amount plus (z)
50% of the aggregate net cash proceeds received from any issuance of Equity
Interests of the Borrower or any of its Subsidiaries consummated on or after the
Closing Date (excluding Equity Interests of a Subsidiary issued to the Borrower
or another Subsidiary).
The Borrower’s obligation in this Agreement to maintain compliance at all times
with the financial covenants in Sections 6.1 and 6.2 does not mean that the
Borrower will be required to affirmatively calculate such ratios on a daily
basis (rather, the Borrower will affirmatively calculate such ratios when
required by Section 5.1(c) or as may otherwise be required by applicable law);
provided that this sentence shall in no case limit or otherwise alter the
Borrower’s absolute obligation (x) to maintain compliance with such ratios in
Sections 6.1 and 6.2 at all times and (y) to notify the Administrative Agent and
Lenders pursuant to Section 5.2(b)(i) of any such non-compliance with any of
those ratios at any time.
ARTICLE VII

NEGATIVE COVENANTS


Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, the Borrower
covenants and agrees that:
7.1    Fundamental Changes. The Borrower will not, and will not permit or cause
any of its Material Subsidiaries to, liquidate, wind up or dissolve, divide,
consolidate or merge with or into


83
11863223v8 24740.00050

--------------------------------------------------------------------------------





any other Person, or sell, lease or otherwise transfer, directly or indirectly,
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any other Person, except for:
(a)    The Borrower may consolidate or merge with or into any other Person so
long as (x) the surviving Person is the Borrower, (y) immediately before and
after giving effect thereto, no Default or Event of Default would occur or exist
and (z) on a pro forma basis after giving effect to any such merger or
consolidation, the Borrower is in compliance with the financial covenants set
forth in Article VI;
(b)    any Material Subsidiary of the Borrower may consolidate or merge with, or
into, (x) the Borrower (so long as the Borrower is the surviving Person), (y)
any other Subsidiary of the Borrower so long as either the Material Subsidiary
or a Wholly Owned Subsidiary is the surviving Person, or (z) so long as no Event
of Default would occur or exist, any other Person, so long as the Material
Subsidiary is the surviving Person, and, if the Material Subsidiary is a Wholly
Owned Subsidiary, then the surviving Person is a Wholly Owned Subsidiary; and
(c)    any Material Subsidiary may liquidate and distribute its assets to the
Borrower or another Material Subsidiary.
7.2    Subsidiary Indebtedness. The Borrower will not permit or cause any of its
Subsidiaries to, create, incur or assume any Indebtedness, or become liable
(contingent or otherwise) to do any of the foregoing, except for:
(a)    Indebtedness incurred under this Agreement and the other Credit
Documents;
(b)    unsecured Indebtedness incurred by any trust or other special purpose
entity created by the Borrower solely for the purposes of issuing any such
unsecured Indebtedness, provided that (i) such Indebtedness is recourse only to
such trust or special purpose entity or its assets and (ii) upon the incurrence
thereof no Default or Event of Default would occur or exist;
(c)    Indebtedness existing on the Closing Date and described in Schedule 7.2
and any renewals, replacements, refinancings or extensions of any such
Indebtedness; provided that the principal amount of such Indebtedness is not
increased at the time of such renewal, replacement, refinancing or extension
except by (1) the amount of any existing commitments thereunder, (2) accrued and
unpaid interest and premiums thereon and (3) underwriting discounts or other
amount paid, and fees, commissions, premiums (including tender premiums) and
expenses (including upfront fees, original issue discount or initial yield
payments) incurred, in connection with any such renewal, replacement,
refinancing or extension;
(d)    accrued expenses, current trade or other accounts payable and other
current liabilities arising in the ordinary course of business and not incurred
through the borrowing of money, in each case to the extent constituting
Indebtedness;
(e)    Indebtedness which is incurred in connection with any Lien permitted
under Section 7.3;


84
11863223v8 24740.00050

--------------------------------------------------------------------------------





(f)    Securitization Indebtedness;
(g)    Indebtedness existing or arising under any Hedge Agreement entered in the
ordinary course of business and not for purposes of speculation;
(h)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
(i)    Indebtedness which is incurred in connection with any obligation of any
Insurance Subsidiary under letters of credit to the extent undrawn supporting
the liability of such Insurance Subsidiary in respect of any Primary Policy or
Reinsurance Agreement underwritten by such Subsidiary or supporting the
obligations of any Subsidiary in its capacity as a reinsurer under any
Reinsurance Agreement with respect to credit for reinsurance; and
(j)    additional unsecured Indebtedness (including any unsecured Indebtedness
incurred in connection with Hybrid Equity Securities) of any Unum Party (other
than the Borrower) in an aggregate principal amount not to exceed $350,000,000
at any one time outstanding.
7.3    Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, permit, create, assume, incur or suffer to exist any Lien on
any asset tangible or intangible now owned or hereafter acquired by it except
for the following (collectively, “Permitted Liens”):
(a)    Liens in existence on the Closing Date and set forth on Schedule 7.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
(b)    Liens on Invested Assets of any Insurance Subsidiary securing obligations
of such Insurance Subsidiary in respect of trust arrangements, withheld balances
or any other collateral or security arrangements entered into in the ordinary
course of business for the benefit of policyholders or cedents to secure
insurance or reinsurance recoverables owed to them by such Insurance Subsidiary;
(c)    Liens granted by the Securitization Subsidiary pursuant to trust or other
security arrangements in connection with Securitization Indebtedness;
(d)    Liens in respect of Capital Lease Obligations, synthetic lease
obligations and purchase money obligations in an amount not to exceed
$40,000,000, provided that in each case (x) the amount of the Indebtedness
secured by such Lien shall not exceed the lesser of (A) the fair market value of
the property acquired with such Indebtedness at the time of such acquisition and
(B) the cost thereof to the applicable Unum Party and (y) any such Lien shall
not encumber any other property of the Borrower or any of its Subsidiaries;
(e)    Liens securing reverse repurchase agreements and securities lending
transactions constituting a borrowing of funds by the Borrower or any Subsidiary
in the ordinary course of


85
11863223v8 24740.00050

--------------------------------------------------------------------------------





business for liquidity purposes and in no event for a period exceeding 90 days
in each case;
(f)    Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
30 days or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP;
(g)    Liens (other than any Lien imposed by ERISA, the creation or incurrence
of which would result in an Event of Default under Section 8.1(i)) incurred in
the ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits,
letters of credit, bids, tenders, statutory obligations, surety and appeal
bonds, leases, public or statutory obligations, government contracts and other
similar obligations (other than obligations for borrowed money) entered into in
the ordinary course of business;
(h)    Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);
(i)    any attachment or judgment Lien not constituting an Event of Default
under Section 8.1(h);
(j)    customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where the Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;
(k)    all easements, rights of way, reservations, licenses, encroachments,
variations and similar restrictions, charges and encumbrances on title that do
not secure Indebtedness and do not materially interfere with the conduct of the
business of the Borrower or any of its Subsidiaries;
(l)    any leases, subleases, licenses or sublicenses granted by the Borrower or
any of its Subsidiaries to third parties in the ordinary course of business and
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, and any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease or license permitted under this Agreement;
(m)    Liens arising from escrow accounts established by any Unum Party for the
benefit of another Unum Party in connection with tax allocation arrangements;
(n)    other Liens securing obligations of the Borrower and its Subsidiaries not
exceeding $20,000,000 in aggregate principal amount outstanding at any time; and
(o)    Liens securing obligations under Funding Agreements.
provided, however, that no Lien shall be permitted to exist on the Equity
Interest of any Insurance


86
11863223v8 24740.00050

--------------------------------------------------------------------------------





Subsidiary.
7.4    Restricted Payments. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, declare or make any dividend
payment, or make any other distribution of cash, property or assets, in respect
of any of its Equity Interests or any warrants, rights or options to acquire its
Equity Interests, or purchase, redeem, retire or otherwise acquire for value any
shares of its Equity Interests or any warrants, rights or options to acquire its
Equity Interests (other than pursuant to and in accordance with stock option
plans and other benefit plans for directors, officers or employees of the
Borrower and its Subsidiaries), or set aside funds for any of the foregoing,
except (i) that any Subsidiary may declare and pay dividends on or make
distributions to any Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of such Equity Interests in
respect of which such dividend or distribution is made, or set aside funds for
the foregoing, (ii) the Borrower may declare and pay dividends on, make
distributions in respect of or repurchase, redeem, retire or otherwise acquire
its Equity Interests or set aside funds for the foregoing so long as no Default
or Event of Default has occurred and is continuing before or after giving effect
to the declaration or payment of such dividends, distributions, repurchases or
other acquisitions, and (iii) the Borrower and its Subsidiaries may declare and
pay dividends in respect of any Hybrid Equity Securities or preferred stock if,
at the time of and after giving effect to any such payment, no Default or Event
of Default under Section 8.1(a), clause (i) of Section 8.1(e), Section 8.1(f) or
Section 8.1(g)) shall have occurred and be continuing. Notwithstanding anything
to the contrary herein, this Section 7.4 shall not prohibit the payment of a
dividend if such dividend is made within 45 days of the declaration thereof
provided such dividend was not prohibited by this Section 7.4 at the time of its
declaration.
7.5    Transactions with Affiliates. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, enter into any transaction (including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service) with any Affiliate of the Borrower or such Subsidiary
other than:
(a)    transactions between or among the Borrower and its Wholly-Owned
Subsidiaries, or between or among any of such Wholly-Owned Subsidiaries;
(b)    transactions with Affiliates in the ordinary course of the Borrower’s or
such Subsidiary’s business on terms no less favorable to the Borrower or such
Subsidiary than those that could have been obtained in a comparable transaction
on an arm’s length basis from a Person that is not an Affiliate; and
(c)    any payment permitted to be made under Section 7.4.
7.6    Lines of Business. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, engage to any material extent in any business other
than the long-term care insurance, life insurance, employer- and employee-paid
group and individual benefits, including retirement products, and other
businesses engaged in by the Borrower and such Subsidiaries on the date hereof
or any business reasonably related, ancillary or incidental thereto or that are
reasonable extensions thereof.


87
11863223v8 24740.00050

--------------------------------------------------------------------------------





7.7    Fiscal Year. The Borrower will not, and will not permit or cause any of
its Subsidiaries to, change the ending date of its fiscal year to a date other
than December 31.
7.8    Accounting Changes. Other than as permitted pursuant to Section 1.2, the
Borrower will not, and will not permit or cause any of its Domestic Subsidiaries
to, make or permit any material change in its accounting policies or reporting
practices, except as may be required or permitted by GAAP or SAP.


ARTICLE VII


EVENTS OF DEFAULT


8.1    Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
(a)    The Borrower shall fail to pay (i) any principal of any Loan or any
Reimbursement Obligation when due or (ii) within three Business Days after the
same becomes due, any interest on any Loan, any fee payable under this Agreement
or any other Credit Document, or (except as provided in clause (i) above) any
other Obligation; or
(b)    The Borrower shall (i) fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Sections 2.15,
5.2(b)(i)-(iii), or 5.3(i), or in Articles VI or VII or (ii) fail to observe,
perform or comply with any condition, covenant or agreement contained in
Section 5.2 (other than Sections 5.2(b)(i)-(iii)) or 5.7(ii) and (in the case of
this clause (ii) only) such failure shall continue unremedied for a period of
five Business Days after the earlier of (y) the date on which a Responsible
Officer of the Borrower acquires knowledge thereof and (z) the date on which
written notice thereof is delivered by the Administrative Agent or any Lender to
the Borrower; or
(c)    The Borrower shall fail to observe, perform or comply with any condition,
covenant or agreement contained in this Agreement or any of the other Credit
Documents other than those enumerated in Sections 8.1(a), and 8.1(b), and such
failure shall continue unremedied for a period of 30 days after the earlier of
(y) the date on which a Responsible Officer of the Borrower acquires knowledge
thereof and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to the Borrower; or
(d)    Any representation or warranty made or deemed made by or on behalf of the
Borrower in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made, deemed made or
furnished; or
(e)    The Borrower or any other Unum Party shall (i) fail to pay when due
(whether by scheduled maturity, required prepayment, demand, acceleration or
otherwise and after giving effect to any applicable cure period, grace period or
notice provision) (y) any principal of or interest on any Indebtedness (other
than the Indebtedness incurred pursuant to this Agreement or a Hedge


88
11863223v8 24740.00050

--------------------------------------------------------------------------------





Agreement) having an aggregate principal amount of at least $150,000,000 or
(z) any termination or other payment under any Hedge Agreement having a net
termination obligation of at least $150,000,000, or (ii) fail to observe,
perform or comply with any condition, covenant or agreement contained in any
agreement or instrument evidencing or relating to any such Indebtedness or Hedge
Agreement, or any other event shall occur or condition exist in respect thereof,
and the effect of such failure, event or condition is to cause, or permit the
holder or holders of such Indebtedness or Hedge Agreement (or a trustee or agent
on its or their behalf) to cause (with or without the giving of notice, lapse of
time, or both), without regard to any subordination terms with respect thereto,
such Indebtedness or Hedge Agreement to become due, or to be prepaid, redeemed,
purchased or defeased, prior to its stated maturity; or
(f)    The Borrower or any Material Subsidiary shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under any applicable Debtor Relief Laws, now or hereafter in effect,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any petition or case of the type described in
Section 8.1(g), (iii) apply for or consent to the appointment of or taking
possession by a rehabilitator, receiver, custodian, trustee, conservator or
liquidator or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing; or
(g)    Any involuntary petition or case shall be filed or commenced against the
Borrower or any Material Subsidiary seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a rehabilitator, receiver, custodian, trustee, conservator or liquidator or
similar official for it or all or a substantial part of its properties or any
other relief under any applicable Debtor Relief Laws, now or hereafter in
effect, and such petition or case shall continue undismissed and unstayed for a
period of 60 days; or an order, judgment or decree approving or ordering any of
the foregoing shall be entered in any such proceeding; or
(h)    Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by third-party insurance as to which the surety
or insurer, as the case may be, does not dispute coverage) in excess of
$150,000,000 shall be entered or filed against the Borrower or any Material
Subsidiary or any of their respective properties and the same shall not be paid,
dismissed, bonded, vacated, stayed or discharged within a period of 30 days; or
(i)    Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing or the
Borrower and its ERISA Affiliates have incurred, would reasonably be expected to
result in a Material Adverse Effect; or
(j)    Any Insurance Regulatory Authority or other Governmental Authority having
jurisdiction shall issue any order of conservation, supervision, rehabilitation
or liquidation or any other order of similar effect in respect of the Borrower
or any Domestic Insurance Subsidiary that is a Material Subsidiary; or


89
11863223v8 24740.00050

--------------------------------------------------------------------------------





(k)    Any Insurance Regulatory Authority or other Governmental Authority
revokes or fails to renew any insurance license, permit, or franchise of any
Domestic Insurance Subsidiary that is a Material Subsidiary, or imposes any
restriction or condition on any insurance license, permit, or franchise of any
Domestic Insurance Subsidiary that is a Material Subsidiary, if such revocation,
non-renewal, condition, or restriction is reasonably likely to have a Material
Adverse Effect; or
(l)    Any material provision of any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower contests in writing in any
manner the validity or enforceability of any Credit Document; or the Borrower
denies in writing that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate, or rescind any material
provision of any Credit Document, in any case other than (y) as expressly
permitted hereunder or thereunder or (z) the occurrence of the Final Expiry
Date; or
(m)    Any of the following shall occur:
(i)    any Person or group of Persons acting in concert as a partnership or
other group, shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become, after the
date hereof, the “beneficial owner” (within the meaning of such term under Rule
13d-3 under the Exchange Act) of securities of the Borrower representing 35% or
more of the Total Voting Power of the then outstanding securities of the
Borrower ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors; or (B) during any period
of up to 24 consecutive months, commencing after the Closing Date, the board of
directors of the Borrower shall cease to consist of a majority of the
individuals who constituted the board of directors as of the beginning of such
24-month period or who shall have become a member thereof subsequent to the
beginning of such 24-month period after having been nominated, or otherwise
approved in writing, by at least a majority of individuals who constituted the
board of directors of the Borrower as of the beginning of such 24-month period
(or their replacements approved as herein required); or
(ii)    the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in any agreement in respect of Indebtedness having an
aggregate principal amount of at least $150,000,000 of the Borrower or any
Subsidiary.
8.2    Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:
(a)    Declare the Commitments, the Swingline Commitment, and the Issuing Banks’
obligation to Issue Letters of Credit to be terminated, and thereupon the same
shall terminate immediately; provided that, upon the occurrence of a Bankruptcy
Event, the Commitments, the Swingline Commitment, and the Issuing Banks’
obligation to Issue Letters of Credit shall automatically be terminated;


90
11863223v8 24740.00050

--------------------------------------------------------------------------------





(b)    Declare all or any part of the outstanding principal amount of the Loans
to be immediately due and payable, whereupon the principal amount so declared to
be immediately due and payable, together with all interest accrued thereon and
all other amounts payable under this Agreement, the Notes and the other Credit
Documents shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;
provided that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this
Section 8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower;
(c)    Direct the Borrower to deposit (and the Borrower hereby agrees, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such amount of cash as
is equal to 103% of the aggregate Stated Amount of all of the Borrower’s Letters
of Credit then outstanding (whether or not any beneficiary under any such Letter
of Credit shall have drawn or be entitled at such time to draw thereunder), such
amount to be held by the Administrative Agent in the Borrower’s Cash Collateral
Account as security for the aggregate Letter of Credit Exposure as described in
Section 2.5(f); provided that, upon the occurrence of a Bankruptcy Event, such
obligation shall be deemed automatically effective;
(d)    Terminate or cause the L/C Agent or the Fronting Bank, as applicable, to
terminate any or all of the Letters of Credit or give a notice of nonrenewal in
respect thereof if permitted in accordance with its terms; and
(e)    Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
8.3    Remedies; Set-Off. Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender, each Issuing Bank and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender, such Issuing Bank or any such
Affiliate, to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or such Affiliate shall have made any demand under this Agreement
or any other Credit Document and although such obligations of the Borrower may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent,


91
11863223v8 24740.00050

--------------------------------------------------------------------------------





the Issuing Banks and the Lenders (including the Swingline Lender), and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Banks and their respective Affiliates under this Section 8.3 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank or their respective Affiliates may have. Each
Lender and each Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
ARTICLE IX
THE ADMINISTRATIVE AGENT
9.1    Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Issuing Banks and the
Swingline Lender) hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 9.6, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Unum Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” (or any other similar term) herein or in any other
Credit Document with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations under agency
doctrine of any applicable law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
9.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;


92
11863223v8 24740.00050

--------------------------------------------------------------------------------





(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including, for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of any Credit Extension that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall


93
11863223v8 24740.00050

--------------------------------------------------------------------------------





have received notice to the contrary from such Lender or such Issuing Bank prior
to the making of such Credit Extension. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.5    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.
9.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower and
subject to the approval of the Borrower (such approval not to be unreasonably
withheld, conditioned or delayed), to appoint a successor Administrative Agent,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Regardless of whether a successor has been appointed or has accepted such
appointment, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for in
Section 9.6(a). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to


94
11863223v8 24740.00050

--------------------------------------------------------------------------------





and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 10.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
9.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
9.8    Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or Reimbursement Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents, sub-agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.10
and 10.1) allowed in such judicial proceeding and (ii) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same. Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents, sub-agents and counsel, and any other
amounts due the Administrative Agent under Section 2.10 or 10.1.
9.9    Issuing Bank and Swingline Lender. The provisions of this Article IX
(other than Section 9.2) shall apply to Wells Fargo as the Fronting Bank, LC
Agent and the Swingline Lender


95
11863223v8 24740.00050

--------------------------------------------------------------------------------





mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.
9.10    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Co-Syndication Agents, Co-Documentation
Agents or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in their respective capacity, as applicable, as the
Administrative Agent, Issuing Banks, the Swingline Lender or a Lender hereunder.
9.11    Lender ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a)


96
11863223v8 24740.00050

--------------------------------------------------------------------------------





is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that none of
the Administrative Agent, any Arranger nor any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).
ARTICLE X
MISCELLANEOUS
10.1    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
outside counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Issuing Banks
in connection with the Issuance of any Letter of Credit or any demand for
payment thereunder, and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Banks
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent, the Lenders and the
Issuing Banks, but limited to one outside counsel for the Lenders, the Issuing
Banks and the Administrative Agent taken as a whole and, in the case of any
actual or potential conflict of interest, one additional counsel to each group
of affected parties similarly situated taken as a whole (and, if necessary, one
local counsel in any relevant material jurisdiction)), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit Issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the L/C Agent, each Issuing Bank, the Swingline Lender, each Lender,
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, penalties, damages, liabilities and related expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee, but limited, in the case of
legal fees and expenses, to the reasonable


97
11863223v8 24740.00050

--------------------------------------------------------------------------------





and documented out-of-pocket fees, disbursements and other charges of one
outside counsel to all Indemnitees (taken as a whole) and, if necessary, one
local counsel for all Indemnitees (taken as a whole) in each relevant
jurisdiction, and in the case of an actual or perceived conflict of interest,
one additional counsel to the affected Indemnitees similarly situated and taken
as a whole), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Unum Party) other than such
Indemnitee or its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Substances
on or from any property owned or operated by any Unum Party, or any
Environmental Claim related in any way to any Unum Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing clauses (i) through (iii), whether based on contract, tort or any
other theory, whether brought by a third party or by the Borrower or any other
Unum Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or its Related Parties, (y) result from a claim
brought by the Borrower or any other Unum Party against such Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Credit Document, if the Borrower or such Unum Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any dispute solely among Indemnitees,
other than any claims against any Indemnitee in its respective capacity or in
fulfilling its role as the Administrative Agent, Swingline Bank, Arranger or
Fronting Bank, and other than any claims arising out of any act or omission on
the part of the Borrower or any other Unum Party. This Section 10.1(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages or related liabilities or expenses arising from any non-Tax claim.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under Section 10.1(a) or Section 10.1(b) to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Agent, any Issuing
Bank, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Agent, such Issuing Bank, the Swingline Lender or such
Related Party, as the case may be, such Lender’s proportion (based on the
percentages as used in determining the Required Lenders as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Agent, the Swingline Lender or such Issuing Bank in their capacities as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Swingline Lender or such Issuing Bank in
connection with such


98
11863223v8 24740.00050

--------------------------------------------------------------------------------





capacity. The obligations of the Lenders under this Section 10.1(c) are subject
to the provisions of Section 2.3(c).
(d)    To the fullest extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided, that this
shall not limit the Borrower’s indemnification obligations herein to the extent
such special, indirect, consequential or punitive damages are included in any
third party claim in connection with which an Indemnitee is otherwise entitled
to indemnification hereunder. No Indemnitee referred to in Section 10.1(b) shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including the Platform,
IntraLinks, SyndTrak or similar systems) in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages (as opposed to indirect, special,
incidental, consequential or punitive damages, losses or expenses) resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    All amounts due under this Section shall be payable by the Borrower upon
demand therefor.
10.2    Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
(a)    This Agreement and the other Credit Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except as may be expressly otherwise provided in any Credit
Document) shall be governed by, and construed in accordance with, the law of the
State of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules); provided that each Letter of Credit shall be governed by, and construed
in accordance with, the laws or rules designated in such Letter of Credit or
application therefor or, if no such laws or rules are designated, the ISP, and,
as to matters not governed by the ISP, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).
(b)    The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank, the Swingline Lender or
any Related Party of any of the foregoing in any way relating to this Agreement
or any other Credit Document or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
City and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and


99
11863223v8 24740.00050

--------------------------------------------------------------------------------





determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, any Issuing Bank,
the Swingline Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against the
Borrower or its properties in the courts of any jurisdiction.
(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
10.3    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.4    Notices; Effectiveness; Electronic Communication.
(a)    Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail as follows:


100
11863223v8 24740.00050

--------------------------------------------------------------------------------





(i)    if to the Borrower, the Administrative Agent, the Swingline Lender or the
Fronting Bank, to it at the address specified for such person on
Schedule 1.1(a); and
(ii)    if to any Lender or any Issuing Bank other than Wells Fargo, to it at
its address set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in
Section 10.4(b) shall be effective as provided in Section 10.4(b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites such as the Platform) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Fronting Bank pursuant to
Article II if such Lender or the Fronting Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication and the Administrative Agent has so notified
the Borrower. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent by 8:00 p.m., such notice or communication shall be deemed to have been
sent at the opening of business on the next Business Day for the recipient, and
(ii) notices or other communications posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties do
not warrant the adequacy of the platform and expressly disclaim liability for
errors or omissions in the communications effected thereby. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with any such communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), arising out of the Borrower’s or the Administrative
Agent’s transmission of any notices or communications through the Platform,
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Agent Party as determined by a final and
nonappealable judgment of a court of competent jurisdiction.


101
11863223v8 24740.00050

--------------------------------------------------------------------------------





(d)    Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto (except that each
Lender need not give notice of any such change to the other Lenders in their
capacities as such).
10.5    Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by the Borrower from,
any provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Borrower and the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
(a)    unless agreed to in writing by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or the amount of any
Reimbursement Obligation, (ii) reduce the rate of or forgive any interest
thereon (provided that only the consent of the Required Lenders shall be
required to waive the applicability of any post-default increase in interest
rates), (iii) reduce or forgive any fees hereunder (other than fees payable to
the Administrative Agent, the Fronting Bank or any Arranger for its own
account), (iv) extend the final scheduled maturity date or any other scheduled
date for the payment of any principal of or interest on any Loan (including the
Commitment Termination Date), (v) extend the expiry date of any Letter of Credit
beyond the Final Maturity Date, or extend the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent, the Fronting
Bank or any Arranger for its own account), or (vi) increase any Commitment of
any such Lender over the amount thereof in effect or extend the maturity thereof
(it being understood that a waiver of any condition precedent set forth in
Section 3.2 or of any Default or Event of Default, if agreed to by the Required
Lenders, or all Lenders (as may be required hereunder with respect to such
waiver), shall not constitute such an increase);
(b)    unless agreed to by all of the Lenders, (i) change the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, (ii) change
or waive any provision of Section 2.13(e), (iii) change or waive any provision
of Section 2.16 or any other provision of this Agreement or any other Credit
Document requiring pro rata treatment of any Lenders in a manner that would
alter the pro rata sharing of payments required thereby, or (iv) change any
provision of this Section 10.5;
(c)    unless agreed to by the L/C Agent, the Fronting Bank, the Swingline
Lender or the Administrative Agent in addition to the Lenders required as
provided hereinabove to take such action, affect the respective rights or
obligations of the L/C Agent, the Fronting Banks, the Swingline Lender or the
Administrative Agent, as applicable, hereunder or under any of the other Credit
Documents; and
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto, and
provided further, that the Administrative Agent and the Borrower may, without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Credit Documents or enter into additional Credit
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any


102
11863223v8 24740.00050

--------------------------------------------------------------------------------





Replacement Rate or otherwise effectuate the terms of Section 2.17(f) in
accordance with the terms of Section 2.17(f).
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
Notwithstanding anything to the contrary in this Section 10.5, if the
Administrative Agent and the Borrower shall have jointly identified (each in its
sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Credit Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Credit Document if the same is not objected to in
writing by the Required Lenders within five Business Days following the posting
of such amendment to the Lenders.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A) the Commitment of such Lender may not be increased or extended
without the consent of such Lender, and (B) any amendment, waiver, or consent
hereunder which requires the consent of all Lenders or each affected Lender that
by its terms disproportionately and adversely affects any such Defaulting Lender
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
10.6    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.6(b), (ii) by way of
participation in accordance with the provisions of Section 10.6(e) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.6(e) and, to the extent expressly


103
11863223v8 24740.00050

--------------------------------------------------------------------------------





contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Any Lender may at any time assign to one or more Eligible Assignees, all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Credit Extensions (including
participations in Letters of Credit and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Credit Extensions at the time owing to it
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned, or (B) in any case not
described in clause (A) above, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Credit Extensions of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than (y)  $5,000,000, in the case of any assignment in respect of a
Commitment (which for this purpose includes Revolving Loans outstanding), or
(z) the entire Swingline Commitment and the full amount of the outstanding
Swingline Loans, in the case of Swingline Loans, in any case, treating
assignments to two or more Approved Funds under common management as one
assignment for purposes of the minimum amounts, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Commitment and/or Credit Extensions assigned,
except that this clause (ii) shall not apply to rights in respect of Swingline
Loans;
(iii)    no consent shall be required for any assignment except to the extent
required by clause (B) of Section 10.6(b)(i) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (y) a Default or Event of Default has
occurred and is continuing at the time of such assignment or (z) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and


104
11863223v8 24740.00050

--------------------------------------------------------------------------------





(C)    the consent of the Fronting Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more
Participated Letters of Credit (whether or not then outstanding).
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and to the Administrative Agent and the Borrower such
documentation required pursuant to Section 2.18(g);
(v)    no such assignment shall be made to (A) the Borrower or any of its
Affiliates or Subsidiaries or (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B); and
(vi)    no such assignment shall be made to a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(d), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.17(a), 2.17(b), 2.18, 2.19 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. If requested by or on behalf of the assignee,
the Borrower, at its own expense, will execute and deliver to the Administrative
Agent a new Note or Notes to the order of the assignee (and, if the assigning
Lender has retained any portion of its rights and obligations hereunder, to the
order of the assigning Lender), prepared in accordance with the applicable
provisions of Section 2.4 as necessary to reflect, after giving effect to the
assignment, the Commitment and/or outstanding Credit Extensions, as the case may
be, of the assignee and (to the extent of any retained interests) the assigning
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.6(e).


105
11863223v8 24740.00050

--------------------------------------------------------------------------------





(c)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Ratable Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Ratable Share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Credit Exposure.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation,
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by each of the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(e)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person) or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Credit Extensions owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the L/C Agent, the Fronting Bank and the Swingline
Lender and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification


106
11863223v8 24740.00050

--------------------------------------------------------------------------------





described in Section 10.5(a) and clause (i) of Section 10.5(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.17(a), 2.17(b), 2.18 and 2.19 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b); provided that such Participant (A) agrees to be subject to the
provisions of Section 2.20 as if it were an assignee under Section 10.6(b) and
(B) shall not be entitled to receive any greater payment under Section 2.17 or
2.18, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.20 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.3 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.16(b)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other Obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.
(h)    Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to the Borrower and its Subsidiaries furnished to it by or on behalf of any


107
11863223v8 24740.00050

--------------------------------------------------------------------------------





other party hereto, provided that such Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 10.11.
(i)    Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Commitment and Credit Extensions in accordance with this
Section 10.6, Wells Fargo may resign as Fronting Bank, Swingline Lender and L/C
Agent upon written notice to the Borrower and the Lenders. Upon any such notice
of resignation, the Borrower shall have the right to appoint from among the
Lenders a successor Fronting Bank, Swingline Lender and L/C Agent; provided that
no failure by the Borrower to make such appointment shall affect the resignation
of Wells Fargo as Fronting Bank, Swingline Lender and L/C Agent. Wells Fargo
shall retain all of the rights and obligations of the Fronting Bank, Swingline
Lender and L/C Agent hereunder with respect to all Letters of Credit issued by
it or Swingline Loans made by it and outstanding as of the effective date of its
resignation and all obligations of the Borrower and the Lenders with respect
thereto.
10.7    No Waiver. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders expressly set forth in this Agreement and the
other Credit Documents are cumulative and in addition to, and not exclusive of,
all other rights and remedies available at law, in equity or otherwise. No
failure or delay on the part of the Administrative Agent, any Issuing Bank or
any Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Borrower, the Administrative
Agent, the Issuing Banks or the Lenders or their agents or employees shall be
effective to amend, modify or discharge any provision of this Agreement or any
other Credit Document or to constitute a waiver of any Default or Event of
Default. No notice to or demand upon the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Administrative Agent,
any Issuing Bank or any Lender to exercise any right or remedy or take any other
or further action in any circumstances without notice or demand.
10.8    Survival. All representations, warranties, covenants and agreements made
by or on behalf of the Borrower in this Agreement and in the other Credit
Documents shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery hereof or thereof and the
making and repayment of the Loans and the Issuance of Letters of Credit and
repayment of all Reimbursement Obligations, and shall continue in full force and
effect as long as any Loan, Letter of Credit or any other Obligation hereunder
shall remain unpaid or unsatisfied. In addition, notwithstanding anything herein
or under applicable law to the contrary, the provisions of this Agreement and
the other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.17(a),
2.17(b), 2.18, 2.19, 10.1 and Article IX, shall survive the payment in full of
all Credit Extensions, the termination of the Commitments and all Letters of
Credit, and any termination of this Agreement or any of the other Credit
Documents or any provision hereof or thereof.


108
11863223v8 24740.00050

--------------------------------------------------------------------------------





10.9    Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction. Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Fronting Bank
or the Swingline Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
10.10    Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
10.11    Confidentiality. Each of the Administrative Agent, the Issuing Banks
and the Lenders agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Requirements of Law or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis, to (i) any rating
agency in connection with the Borrower or its Subsidiaries or the facilities
created hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance monitoring of CUSIP numbers with respect to the
facilities created hereunder; (h) with the consent of the Borrower or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Issuing Bank any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries or Affiliates that is not, to such Person’s knowledge, subject to
confidentiality obligations to the Borrower.
For purposes of this Section, “Information” means all information received from
or on behalf of the Unum Parties relating to any Unum Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential


109
11863223v8 24740.00050

--------------------------------------------------------------------------------





basis prior to disclosure by any Unum Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
10.12    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement in
electronic format (e.g., “pdf” or “tif” file format) shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.13    No Fiduciary Relationship Established By Credit Documents. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), the Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and any Arranger, the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Credit Documents, irrespective of whether any Arranger,
the Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender
has advised or is advising the Borrower or any Subsidiary on other matters, (ii)
the arranging and other services regarding this Agreement provided by the
Arrangers, the Administrative Agent, the Issuing Banks, the Swingline Lenders
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Arrangers, the Administrative
Agent, the Issuing Banks, the Swingline Lenders and the Lenders, on the other
hand, (iii) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; and (b) (i) the Arrangers, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the Lenders each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person; (ii)
none of the Arrangers, the Administrative Agent, the Issuing Banks, the
Swingline Lenders and the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Arrangers, the Administrative Agent, the Issuing Banks, the Swingline
Lenders and the Lenders and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Arrangers, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the Lenders has any obligation to disclose any
of such


110
11863223v8 24740.00050

--------------------------------------------------------------------------------





interests to the Borrower or its Affiliates. To the fullest extent permitted by
Law, the Borrower hereby waives and releases any claims that it may have against
any of the Arrangers, the Administrative Agent, the Issuing Banks, the Swingline
Lenders and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.14    Judgment Currency. If, for the purposes of obtaining judgment in any
court or in respect of any tender made by the Borrower, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given or such tender is made. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any tender or judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum received or adjudged to be so due
in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or such Lender in
the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment or tender, to indemnify the Administrative
Agent or such Lender or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or such Lender in such
currency, the Administrative Agent or such Lender agrees to return the amount of
any excess to the Borrower (or to any other Person who may be entitled thereto
under applicable law).
10.15    Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist solely of deal terms and other information customarily
found in such publications.
10.16    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


111
11863223v8 24740.00050

--------------------------------------------------------------------------------





(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.17    PATRIOT Act Notice. Each Issuing Bank and each Lender that is subject
to the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act or any other Anti-Money Laundering Laws, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, and taxpayer identification number of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the PATRIOT Act or such Anti-Money Laundering Laws.
10.18    Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, effective from and
after the Closing Date. The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans, letters of
credit and other obligations of the Borrower outstanding as of such date under
the Existing Credit Agreement, shall be deemed to be loans, letters of credit
and obligations outstanding under the corresponding facilities described herein,
without any further action by any Person (including, without limitation, any
Assignment and Assumption), except that the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of the
Revolving Loans, together with any Revolving Loans funded on the Closing Date,
reflect the respective Commitments of the Lenders hereunder. The Letter of
Credit Exposure of the Lenders in respect of the Existing Letters of Credit
shall be automatically reallocated among the Lenders as of the Closing Date
based on their pro rata shares of the Commitments as of the Closing Date.






112
11863223v8 24740.00050

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
UNUM GROUP
By:
/s/ Benjamin Katz
Name:
Benjamin Katz
Title:
Vice President and Treasurer





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Agent, the
Fronting Bank, Swingline Lender, and as a Lender
By:
/s/ Kimberly Shaffer
Name:
Kimberly Shaffer
Title:
Managing Director





BANK OF AMERICA, N.A., as a Lender
By:
/s/ Hema Kishnani
Name:
Hema Kishnani
Title:
Director





CITIBANK, N.A., as a Lender
By:
/s/ Richard Rivera
Name:
Richard Rivera
Title:
Vice President





JPMORGAN CHASE BANK, N.A., as a Lender
By:
/s/ James S. Mintzer
Name:
James S. Mintzer
Title:
Executive Director







[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







REGIONS BANK, as a Lender
By:
/s/ Hichem Kerma
Name:
Hichem Kerma
Title:
Director





U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Andre Liu
Name:
Andre Liu
Title:
Vice President



FIFTH THIRD BANK, as a Lender
By:
/s/ Hideo U. Core
Name:
Hideo U. Core
Title:
Vice President





GOLDMAN SACHS BANK USA, as a Lender
By:
/s/ Ryan Durkin
Name:
Ryan Durkin
Title:
Authorized Signatory



THE BANK OF NEW YORK MELLON, as a Lender
By:
/s/ Michael Pensari
Name:
Michael Pensari
Title:
Director





[Signature Page to Amended and Restated Credit Agreement]    



--------------------------------------------------------------------------------








BRANCH BANKING & TRUST COMPANY, as a Lender
By:
/s/ Steven Thompson
Name:
Steven Thompson
Title:
Vice President



SUNTRUST BANK, as a Lender
By:
/s/ Andrew Johnson
Name:
Andrew Johnson
Title:
Managing Director





[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------








EXHIBIT A-1




Borrower’s Taxpayer Identification No. 62-1598430


NOTE




$___________    ____________, 20__
Charlotte, North Carolina




FOR VALUE RECEIVED, UNUM GROUP, a Delaware corporation (the “Borrower”), hereby
promises to pay to _____________________________ (the “Lender”), at the place
and time and in the manner provided in the Amended and Restated Credit
Agreement, dated as of April 29, 2019 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, the principal sum of
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Loans made by the Lender under the
terms and conditions of this promissory note (this “Note”) and the Credit
Agreement. The defined terms in the Credit Agreement are used herein with the
same meaning. The Borrower also promises to pay interest on the aggregate unpaid
principal amount of this Note at the rates applicable thereto from time to time
as provided in the Credit Agreement.
This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loans made by the Lender pursuant to the Credit
Agreement. All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement and
the other Credit Documents. Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.
In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.
This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules). The Borrower hereby submits to the
exclusive jurisdiction and venue of the federal and state courts


1
11885685v5







--------------------------------------------------------------------------------





located in State of New York sitting in New York City and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, although the Lender shall not be limited to bringing an action
in such courts.
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.




UNUM GROUP




By:    ________________________________
Name:    ________________________________
Title:    ________________________________




2
11885685v5





--------------------------------------------------------------------------------






EXHIBIT A-2


FORM OF SYNDICATED LETTER OF CREDIT


Issue Date     
Clean, Irrevocable Unconditional Letter of Credit No.:     
To Beneficiary:(Name)     
(Address)     
Dear Sir or Madam:
The banks and financial institutions set forth in Schedule 1 to this Syndicated
Letter of Credit (the “Banks”) have established through Wells Fargo Bank,
National Association, acting as the letter of credit agent (in such capacity,
the “L/C Agent” and attorney-in-fact for the Banks), this clean, irrevocable,
and unconditional (except as expressly otherwise stated herein) letter of credit
(this “Letter of Credit”) in your favor as beneficiary (the “Beneficiary”) at
the request and for the account of Unum Group (the “Account Party”) for drawings
up to U.S. $____________ effective immediately and expiring at the L/C Agent’s
address at Wells Fargo Bank, National Association, 401 Linden Street, First
Floor, Winston-Salem, North Carolina, 27101, Attention: International
Operations, Standby Letters of Credit, NC 6034 (or any other office which may be
designated by the L/C Agent by written notice delivered to you) no later than
5:00 p.m., Charlotte, North Carolina time, on __________________ (the
“Expiration Date”[, as such date may be extended as set forth below]1).
The Banks severally undertake to promptly honor your sight draft(s) drawn on us,
duly endorsed on the reverse side thereof by the Beneficiary expressly
specifying the Letter of Credit No. ____________, for all or any part of this
credit upon presentation of your draft drawn on us at the L/C Agent’s office
specified in the first paragraph hereof on a Business Day on or prior to the
Expiration Date.
The term “Beneficiary” as used herein includes any successor by operation of law
of the named Beneficiary including, without limitation, any liquidator,
rehabilitator, receiver or conservator. The term “Business Day” means a day
which is not a Saturday, Sunday, or any other day on which banking institutions
in Winston-Salem, North Carolina or the city in which the payment office of the
L/C Agent is located are required by law to be closed.
Except as stated herein, this undertaking is not subject to any condition,
requirement or qualification. The Banks’ several obligations under this Letter
of Credit shall be their individual obligations, and are in no way contingent
upon reimbursement with respect thereto, or upon their ability to perfect any
lien or security interest. This Letter of Credit sets forth in full all
obligations of the Banks.
_____________________________
1 Insert if Account Party requests automatic renewal.


1
11885685v5







--------------------------------------------------------------------------------





Each of the Banks agrees, for itself alone and not jointly with any other Bank,
to honor a draft drawn by you and presented to the L/C Agent in an amount not to
exceed the aggregate amount available to be drawn hereunder multiplied by such
Bank’s percentage obligation as set forth on Schedule 1 to this Letter of Credit
(the “Percentage Obligations”) and in accordance with the terms and conditions
hereinafter set forth. The obligations of the Banks hereunder shall be several
and not joint, and multiple draws shall be available under this Letter of
Credit. Upon the transfer by a Bank to the L/C Agent for your account of the
amount specified in a draft drawn on such Bank hereunder, such Bank shall be
fully discharged of its obligations under this Letter of Credit with respect to
such draft, such Bank shall not be obligated thereafter to make any further
payments under this Letter of Credit with respect to such draft, and the amount
available to be drawn thereafter under this Letter of Credit shall be
automatically and permanently reduced by an amount equal to the amount of such
draft. The failure of any Bank to make funds available to the L/C Agent for
payment under this Letter of Credit shall not relieve any other Bank of its
obligation hereunder to make funds available to the L/C Agent. Neither the L/C
Agent nor any Bank shall be responsible for the failure of any other Bank to
honor its share of any drawings hereunder or to make funds available to the L/C
Agent.
Except to the extent the amount of this Letter of Credit may be increased, this
Letter of Credit cannot be modified or revoked without your written consent,
provided that this Letter of Credit may be amended to delete a Bank or add a
Bank or change Percentage Obligations so long as such amendment does not
decrease the amount of this Letter of Credit, and need only be signed by the L/C
Agent.
Wells Fargo Bank, National Association has been appointed by the Banks, has been
granted the authority by the Banks to act as, and has been irrevocably granted a
power of attorney by the Banks to act as L/C Agent for the Banks obligated under
this Letter of Credit. As L/C Agent, Wells Fargo Bank, National Association has
full power of attorney from such Banks to act on their behalf hereunder to
(i) execute and deliver this Letter of Credit, (ii) receive drafts, other
demands for payment and other documents presented by you hereunder,
(iii) determine whether such drafts, demands and documents are in compliance
with the terms of this Letter of Credit, and (iv) notify the Banks and the
Account Party that a valid drawing has been made and the date that the related
payment under this Letter of Credit is to be made; provided, however, that the
L/C Agent shall have no obligation or liability for any payment under this
Letter of Credit (other than payment to you of such funds as have been made
available to it by the Banks pursuant to your draw).
[This Letter of Credit expires on the Expiration Date, but will automatically
renew without amendment for one year from the Expiration Date or any future
expiration date (as applicable, the “New Expiration Date”) unless at least [30]
[60] [90] days prior to such Expiration Date or New Expiration Date, the L/C
Agent notifies you by registered mail or courier delivery that this Letter of
Credit will not renew.]2 
Only the Beneficiary may make drawings under the Letter of Credit, and this
Letter of Credit is not transferable.


_____________________________
2 Insert if Account Party requests automatic renewal.


2
11885685v5





--------------------------------------------------------------------------------





[This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision) International Chamber of Commerce
publication No. 600 (the “Uniform Customs”) and to the extent not inconsistent
therewith, the laws of the State of New York. Notwithstanding Article 36 of the
Uniform Customs, in the event that one or more of the occurrences specified in
Article 36 of the Uniform Customs occurs, then the Banks hereby specifically
agree that this Letter of Credit shall be extended so as not to expire during
such interruption of business and shall extend for ten days after such
resumption of business.]3


[This Letter of Credit is subject to and governed by the laws of the State of
New York, and the International Standby Practices 98 (ISP98) (International
Chamber of Commerce Publication No. 590). In the event of any conflict, the laws
of the State of New York will control.]4




            
Signature        Title




Wells Fargo Bank, National Association
as L/C Agent and attorney-in fact for
the Banks set forth in Schedule 1
to this Syndicated Letter of Credit








































_____________________________
3 Insert UCP 600 if required by an insurance regulator, otherwise ISP 98 should
be used.
4 Insert UCP 600 if required by an insurance regulator, otherwise ISP 98 should
be used.


3
11885685v5





--------------------------------------------------------------------------------





SCHEDULE 1




BANK
PERCENTAGE OBLIGATION
 
 
 
 
 
 
 
 
 
 









4
11885685v5





--------------------------------------------------------------------------------






EXHIBIT B-1




NOTICE OF BORROWING


[Date]




Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


The undersigned, Unum Group, a Delaware corporation (the “Borrower”), refers to
the Amended and Restated Credit Agreement, dated as of April 29, 2019, among the
Borrower, certain Lenders from time to time parties thereto, and you, as
Administrative Agent for the Lenders (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.2(a)
of the Credit Agreement, hereby gives you, as Administrative Agent, irrevocable
notice that the Borrower requests a Borrowing of Revolving Loans under the
Credit Agreement, and to that end sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(a) of the
Credit Agreement:
(i)The aggregate principal amount of the Proposed Borrowing is
$_______________.1 
(ii)The Loans comprising the Proposed Borrowing shall be initially made as [Base
Rate Loans] [LIBOR Loans].2 
(iii)[The initial Interest Period for the LIBOR Loans comprising the Proposed
Borrowing shall be [one/two/three/six months].]3 
(iv)The Proposed Borrowing is requested to be made on __________________ (the
“Borrowing Date”).4 


_____________________________
1Amount of Proposed Borrowing must comply with Section 2.2(a)(i) of the Credit
Agreement.
2Select the applicable Type of Loans.
3Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.
4Shall be a Business Day at least one Business Day after the date hereof unless
delivered prior to 10:00 a.m., in which case the Proposed Borrowing may occur on
the date hereof (in the case of Base Rate Loans) or at least three Business Days
after the date hereof if delivered no later than 11:00 a.m. (in the case of
LIBOR Loans).


1
11885685v5







--------------------------------------------------------------------------------





The Borrower hereby certifies that the following statements will be true on and
as of the Borrowing Date:
A.Each of the representations and warranties contained in Article IV of the
Credit Agreement and in the other Credit Documents is and will be true and
correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) on and as of each such date, with the same
effect as if made on and as of each such date, both immediately before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects
(or if qualified by materiality or Material Adverse Effect, in all respects) as
of such date);
B.No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing both immediately before and after giving effect to
the Proposed Borrowing; and
C.After giving effect to the Proposed Borrowing (and to any concurrent repayment
of Swingline Loans with proceeds of the Proposed Borrowing), the sum of (i) the
aggregate principal amount of Revolving Loans outstanding, (ii) the aggregate
Letter of Credit Exposure of all Lenders, and (iii) the aggregate principal
amount of Swingline Loans outstanding, will not exceed the aggregate
Commitments.


[Signature appears on following page]




2
11885685v5





--------------------------------------------------------------------------------





Very truly yours,


UNUM GROUP




By:    _________________________________
Name:    _________________________________
Title:    _________________________________












3
11885685v5





--------------------------------------------------------------------------------






EXHIBIT B-2




NOTICE OF SWINGLINE BORROWING


[Date]




Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Wells Fargo Bank, National Association,
as Swingline Lender
Duke Energy Center
550 South Tryon Street
Charlotte, NC 28202
Attention: [____________]




Ladies and Gentlemen:


The undersigned, Unum Group, a Delaware corporation (the “Borrower”), refers to
the Amended and Restated Credit Agreement, dated as of April 29, 2019, among the
Borrower, certain Lenders from time to time parties thereto, and you, as
Administrative Agent for the Lenders (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.2(c)
of the Credit Agreement, hereby gives you, as Administrative Agent and as
Swingline Lender, irrevocable notice that the Borrower requests a Borrowing of a
Swingline Loan under the Credit Agreement, and to that end sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.2(c) of the Credit Agreement:
(i)The principal amount of the Proposed Borrowing is $_______________.1 
(ii)The Proposed Borrowing is requested to be made on __________________ (the
“Borrowing Date”).2 


_____________________________
1Amount of Proposed Borrowing must comply with Section 2.2(c) of the Credit
Agreement.
2If submitted prior to 3:00 p.m., the Proposed Borrowing may occur on the same
day; otherwise, the Proposed Borrowing will occur on the next Business Day.


1
11885685v5







--------------------------------------------------------------------------------





The Borrower hereby certifies that the following statements will be true on and
as of the Borrowing Date:
A.Each of the representations and warranties contained in Article IV of the
Credit Agreement and in the other Credit Documents is and will be true and
correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) on and as of each such date, with the same
effect as if made on and as of each such date, both immediately before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects
(or if qualified by materiality or Material Adverse Effect, in all respects) as
of such date);
B.No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing both immediately before and after giving effect to
the Proposed Borrowing; and
C.After giving effect to the Proposed Borrowing, (x) the sum of (i) the
aggregate principal amount of Revolving Loans outstanding, (ii) the aggregate
Letter of Credit Exposure of all Lenders, and (iii) the aggregate principal
amount of Swingline Loans outstanding, will not exceed the aggregate Commitments
and (y) the aggregate principal amount of Swingline Loans outstanding will not
exceed the Swingline Commitment.


[Signature appears on following page]




2
11885685v5





--------------------------------------------------------------------------------





Very truly yours,


UNUM GROUP




By:    _________________________________
Name:    _________________________________
Title:    _________________________________








3
11885685v5





--------------------------------------------------------------------------------






EXHIBIT B-3




NOTICE OF CONVERSION/CONTINUATION


[Date]




Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services




Ladies and Gentlemen:


The undersigned, Unum Group, a Delaware corporation (the “Borrower”), refers to
the Amended and Restated Credit Agreement, dated as of April 29, 2019, among the
Borrower, certain Lenders from time to time parties thereto, and you, as
Administrative Agent for the Lenders (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.12(b)
of the Credit Agreement, hereby gives you, as Administrative Agent, irrevocable
notice that the Borrower requests a [conversion] [continuation]1 of Loans under
the Credit Agreement, and to that end sets forth below the information relating
to such [conversion] [continuation] (the “Proposed [Conversion] [Continuation]”)
as required by Section 2.12(b) of the Credit Agreement:
(i)The Proposed [Conversion] [Continuation] is requested to be made on
_______________.2 
(ii)The Proposed [Conversion] [Continuation] involves $____________3 in
aggregate principal amount of Revolving Loans made pursuant to a Borrowing on
____________,4 which Revolving Loans are presently maintained as [Base Rate]
[LIBOR] Loans and are proposed hereby to be [converted into Base Rate Loans]
[converted into LIBOR Loans] [continued as LIBOR Loans].5 






_____________________________
1Insert “conversion” or “continuation” throughout the notice, as applicable.
2Shall be a Business Day at least one Business Day after the date hereof (in the
case of any conversion of LIBOR Loans into Base Rate Loans) or at least three
Business Days after the date hereof (in the case of any conversion of Base Rate
Loans into, or continuation of, LIBOR Loans).
3Amount of Proposed Conversion or Continuation must comply with Section 2.12(b)
of the Credit Agreement.
4Insert the applicable Borrowing Date for the Loans being converted or
continued.
5Complete with the applicable bracketed language.


1
11885685v5







--------------------------------------------------------------------------------





(iii) [The initial Interest Period for the Revolving Loans being [converted
into] [continued as] LIBOR Loans pursuant to the Proposed [Conversion]
[Continuation] shall be [one/two/three/six months].]
The Borrower hereby certifies that the following statement is true on and as of
the effective date of the Proposed [Conversion] [Continuation]: no Default or
Event of Default has or will have occurred and is continuing or would result
from the Proposed [Conversion] [Continuation].




[Signature appears on following page]




























































_____________________________
6Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.






2
11885685v5





--------------------------------------------------------------------------------





Very truly yours,


UNUM GROUP




By:    _________________________________
Name:     _________________________________
Title:    _________________________________










3
11885685v5





--------------------------------------------------------------------------------






EXHIBIT C




FORM OF COMPLIANCE CERTIFICATE
THIS CERTIFICATE is delivered pursuant to the Amended and Restated Credit
Agreement, dated as of April 29, 2019 (the “Credit Agreement”), among Unum
Group, a Delaware corporation (the “Borrower”), the Lenders from time to time
parties thereto, and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein without definition shall have the meanings
given to such terms in the Credit Agreement.
The undersigned hereby certifies that:
1.[He][She] is a duly elected [chief executive officer][chief investment
officer][chief financial officer][treasurer] of the Borrower.
2.Delivered with this Certificate are copies of the financial statements of the
Borrower and its Subsidiaries as of _____________, and for the [quarter] [year]
then ended, required to be delivered under Section [5.1(a)][5.1(b)] of the
Credit Agreement. Such financial statements have been prepared in accordance
with GAAP [(subject to the absence of notes required by GAAP and subject to
normal year-end adjustments)]17 and present fairly in all material respects the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of the date and for the
period covered thereby.
3.Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Article VI of the Credit Agreement as of the last day of and for the period
covered by the financial statements delivered herewith.
4.As of the date of this Certificate, no Default or Event of Default has
occurred and is continuing.


[Signature appears on following page]












_____________________________
17 Insert in the case of quarterly financial statements.






11885685v5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.




UNUM GROUP




By:    ___________________________________
Name:    ___________________________________
Title:    ___________________________________










[Signature Page to Compliance Certificate]
11885685v5





--------------------------------------------------------------------------------


Date:
For the Fiscal Quarter/
Fiscal Year ended
               , 20  




ATTACHMENT A


COVENANT COMPLIANCE WORKSHEET




Maximum Consolidated Indebtedness to Total Capitalization
(Section 6.1 of the Credit Agreement)
(1) Consolidated Indebtedness as of the date of determination (but excluding any
Hybrid Equity Securities18)
 
 


$               
(2) Total Capitalization as of such date
 
 
 
(a) Consolidated Indebtedness as of such date (from Line 1 above)


$________
 
 
(b) Consolidated stockholders’ equity of the Borrower and its Subsidiaries
determined in accordance with GAAP and as reflected on the consolidated
financial statements of the Borrower and its Subsidiaries as of such date
(excluding any accumulated other comprehensive income balance according to FASB
Accounting Standards Codification 220, all amounts in respect of any change in
the fair value of embedded derivatives associated with funds withheld or
modified coinsurance arrangements, Disqualified Equity Interests and the amount
of the capital associated with the non-recourse debt of the Securitization
Subsidiary) as of the date of determination)














$________
 
 
(c) Hybrid Equity Securities as of such date


$________
 
 
(d) Sum of Line 2(a), Line 2(b) and Line 2(c)


$                 
 
 
(3) Consolidated Indebtedness to Total Capitalization as of the date of
determination:
Divide Line 1 by Line 2(d)
 
 


       :        
(4) Maximum Consolidated Indebtedness to Total Capitalization Ratio as of the
date of determination
 
 


0.35 : 1.0















_____________________________
18 Consult definitions of "Hybrid Equity Securities" and "Consolidated
Indebtedness" in Credit Agreement.


 


11885685v5





--------------------------------------------------------------------------------

Date:
For the Fiscal Quarter/
Fiscal Year ended
               , 20  




Minimum Consolidated Net Worth
(Section 6.2 of the Credit Agreement)


(1) Consolidated Net Worth as of the date of determination:


$               


 
 
(2) Minimum Amount as of the date of determination:
 
 
 
(a) Base Amount
$
5,959,200,000


 
 
(b) Consolidated Net Income per fiscal quarter (beginning with the fiscal
quarter ending December 31, 2018, but only if a positive amount)


$               




   
 
(c) Net Income Adjustment
   Multiply Line 2(b) by 0.25
 


$               


 
(d) Aggregate net cash proceeds received from any issuance of Equity Interests
of the Borrower or any of its Subsidiaries consummated on or after the Closing
Date (excluding Equity Interests of a Subsidiary issued to the Borrower or
another Subsidiary)






$               


 
 
(e) Net Worth Adjustment
   Multiply Line 2(d) by 0.50
 


$               


 
(f) Minimum Consolidated Net Worth as of the Date of Determination
   Add Line 2(a), Line 2(c) and Line 2(e)
 
 


$               









 


11885685v5





--------------------------------------------------------------------------------


        


EXHIBIT D




FORM OF ASSIGNMENT AND ASSUMPTION
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit, guarantees, and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.    Assignor:        ______________________________


Assignor [is] [is not] a Defaulting Bank.


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]19]


3.    Borrower:        Unum Group


4.    Administrative Agent:     Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement.


1
19 Select as applicable.


11885685v5



--------------------------------------------------------------------------------







5.    Credit Agreement:    Amended and Restated Credit Agreement, dated as April
29, 2019 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among Unum Group, certain Lenders from time to time parties
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
Administrative Agent.


6.    Assigned Interest:


Aggregate Amount of Commitment/Loans/Letter of Credit Exposure for all Lenders
Amount of Commitment/Loans/Letter of Credit Exposure Assigned20
Percentage Assigned of Commitment/ Loans/Letter of Credit Exposure21


CUSIP Number22
$
$
   %
 



[7.    Trade Date:        ______________]23 


8.    Effective Date:    ______________ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


[Signatures appear on following page]














_____________________________
20 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
21 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans/LC
Advances of all Lenders thereunder.
22 Insert if applicable.
23 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



2
11885685v5







--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]




By:    _________________________________
Name: _________________________________
Title:    _________________________________




ASSIGNEE:


[NAME OF ASSIGNEE]




By:    _________________________________
Name: _________________________________
Title:    _________________________________


[Consented to and]24 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Fronting Bank and Swingline Lender




By:    _________________________________
Name: _________________________________
Title:    _________________________________


[Consented to:]25


UNUM GROUP,
as Borrower




By:    _________________________________
Name: _________________________________
Title:    _________________________________


_____________________________
24 To be added only if the consent of the Administrative Agent, Fronting Bank or
Swingline Lender is required by the terms of the Credit Agreement.
25 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



3
11885685v5







--------------------------------------------------------------------------------








ANNEX 1 to Assignment and Assumption




Amended and Restated Credit Agreement, dated as of April 29, 2019, among Unum
Group, as Borrower, certain Lenders from time to time parties thereto, and Wells
Fargo Bank, National Association, as Administrative Agent (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”).


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (iv) it is [not] a Defaulting Lender, and (v) the
assignment satisfies all applicable conditions of Section 10.6(b) of the Credit
Agreement; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents,


1
11885685v5







--------------------------------------------------------------------------------





and (ii) it will perform in accordance with their terms all of the obligations
that by the terms of the Credit Documents are required to be performed by it as
a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or in electronic format shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the laws of
the State of New York (including Sections 5-1401 and 5-1402 of the New York
General Obligations Law, but excluding all other choice of law and conflicts of
law rules).






2
11885685v5







--------------------------------------------------------------------------------






EXHIBIT E




FORM OF FINANCIAL CONDITION CERTIFICATE
THIS FINANCIAL CONDITION CERTIFICATE is delivered pursuant to the Amended and
Restated Credit Agreement, dated as of April 29, 2019 (the “Credit Agreement”),
among UNUM GROUP, a Delaware corporation (the “Borrower”), the Lenders from time
to time parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein without definition shall
have the meanings given to such terms in the Credit Agreement.
The undersigned hereby certifies for and on behalf of the Borrower as follows:
1.    CAPACITY. THE UNDERSIGNED IS, AND AT ALL PERTINENT TIMES MENTIONED HEREIN
HAS BEEN, THE DULY QUALIFIED AND ACTING CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER, TREASURER OR OTHER OFFICER OF THE BORROWER DULY AUTHORIZED BY
RESOLUTION OF ITS BOARD OF DIRECTORS TO ACT ON BEHALF OF THE BORROWER, AND IN
SUCH CAPACITY HAS RESPONSIBILITY FOR THE MANAGEMENT OF THE BORROWER’S FINANCIAL
AFFAIRS AND FOR THE PREPARATION OF THE BORROWER’S FINANCIAL STATEMENTS. THE
UNDERSIGNED HAS, TOGETHER WITH OTHER OFFICERS OF THE BORROWER, ACTED ON BEHALF
OF THE BORROWER IN CONNECTION WITH THE NEGOTIATION AND CONSUMMATION OF THE
CREDIT AGREEMENT AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY DESCRIBED
THEREIN.
2.    PROCEDURES. FOR PURPOSES OF THIS CERTIFICATE, THE UNDERSIGNED HAS, AS OF
OR PRIOR TO THE DATE HEREOF, UNDERTAKEN THE FOLLOWING ACTIVITIES IN CONNECTION
HEREWITH:
2.1    THE UNDERSIGNED HAS CAREFULLY REVIEWED THE FOLLOWING:
(a)
the contents of this Certificate;

(b)
the Credit Agreement (including the exhibits and schedules thereto); and

(C)
THE AUDITED [AND UNAUDITED] FINANCIAL STATEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES REFERRED TO IN SECTION 4.12 OF THE CREDIT AGREEMENT.

3.    CERTIFICATIONS. BASED ON THE FOREGOING, THE UNDERSIGNED HEREBY CERTIFIES
AS FOLLOWS:


1
11885685v5







--------------------------------------------------------------------------------





3.1    AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THE CREDIT AGREEMENT, EACH OF THE BORROWER AND ITS SUBSIDIARIES IS SOLVENT.
3.2    AS USED IN THIS CERTIFICATE “SOLVENT” MEANS THAT:
(A)
AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, EACH UNUM PARTY (I) HAS CAPITAL SUFFICIENT TO CARRY ON ITS BUSINESSES
AS CONDUCTED AND AS PROPOSED TO BE CONDUCTED, (II) HAS ASSETS WITH A FAIR
SALEABLE VALUE, DETERMINED ON A GOING CONCERN BASIS, WHICH ARE (Y) NOT LESS THAN
THE AMOUNT REQUIRED TO PAY THE PROBABLE LIABILITY ON ITS EXISTING DEBTS AS THEY
BECOME ABSOLUTE AND MATURED AND (Z) GREATER THAN THE TOTAL AMOUNT OF ITS
LIABILITIES (INCLUDING IDENTIFIED CONTINGENT LIABILITIES, VALUED AT THE AMOUNT
THAT CAN REASONABLY BE EXPECTED TO BECOME ABSOLUTE AND MATURED IN THEIR ORDINARY
COURSE), AND (III) DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR
DEBTS OR LIABILITIES BEYOND ITS ABILITY TO PAY SUCH DEBTS AND LIABILITIES AS
THEY MATURE IN THEIR ORDINARY COURSE.

(B)
AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, THE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, DO
NOT CONSTITUTE “UNREASONABLY SMALL CAPITAL” (WITHIN THE MEANING OF SECTION
548(A) OF THE BANKRUPTCY CODE, 11 U.S.C. SECTION 548(A)) FOR SUCH PERSONS TO
CARRY ON THEIR BUSINESSES AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED,
TAKING INTO ACCOUNT THE PARTICULAR CAPITAL REQUIREMENTS OF THE BUSINESSES
CONDUCTED AND TO BE CONDUCTED BY THEM AND THE AVAILABILITY OF CAPITAL IN RESPECT
THEREOF (WITH REFERENCE TO, WITHOUT LIMITATION, THE BORROWER’S AVAILABLE CREDIT
CAPACITY).



[Signature appears on following page]


2
11885685v5







--------------------------------------------------------------------------------







Executed on behalf of the Borrower this ___ day of _________, ____.




UNUM GROUP




By:    ___________________________________
Name:    ___________________________________
Title:    ___________________________________




3
11885685v5







--------------------------------------------------------------------------------






EXHIBIT F


FORM OF LENDER JOINDER AGREEMENT




THIS LENDER JOINDER AGREEMENT (this “Lender Joinder Agreement”) is made this
____ day of ___________, 20__, by __________________, a _________________ (the
“New Lender”). Reference is made to the Amended and Restated Credit Agreement,
dated as of April 29, 2019, among Unum Group, a Delaware corporation
(“Borrower”), the Lenders named therein, and Wells Fargo Bank, National
Association (“Wells Fargo”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) (as amended or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.
The New Lender hereby agrees as follows:
1.    Lender Joinder Agreement. Subject to the terms and conditions hereof and
of the Credit Agreement, the New Lender hereby agrees to become a Lender under
the Credit Agreement with a Commitment of _______________ Dollars ($__________).
After giving effect to this Lender Joinder Agreement and the adjustments
required under Section 2.21(e) of the Credit Agreement, the New Lender’s
Commitment and the aggregate outstanding principal amounts of the Loans owing to
the New Lender and Letter of Credit Exposure assigned to the New Lender will be
as set forth in Item 4 of Annex I attached hereto. The New Lender agrees that
all references in the Credit Documents to “Lender” or “Lenders” include the New
Lender.


2.    New Lender Representations. The New Lender (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements of the Borrower delivered to the Administrative Agent pursuant to the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Lender Joinder Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf under the Credit Documents, and to
exercise such powers and to perform such duties, as are specifically delegated
to or required of the Administrative Agent by the terms thereof, together with
such other powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender, and
(vi) specifies as its address for payments and notices the office set forth
beneath its name on its signature page hereto.
 
3.    Effective Date. Following the execution of this Lender Joinder Agreement
by the New Lender, an executed original hereof, together with all attachments
hereto, shall be delivered to the Administrative Agent. The effective date of
this Lender Joinder Agreement (the “Effective Date”) shall be the date of
execution hereof by the Borrower, the Administrative Agent and the New Lender.
As of the Effective Date, the Lender shall be a party to the Credit Agreement
and, to the


1
11885685v5







--------------------------------------------------------------------------------





extent provided in this Lender Joinder Agreement, shall have the rights and
obligations of a Lender thereunder and under the other Credit Documents.


4.    Governing Law. This Lender Joinder Agreement shall be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).


5.    Entire Agreement. This Lender Joinder Agreement, together with the Credit
Agreement and the other Credit Documents, embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof.


6.    Successors and Assigns. This Lender Joinder Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their successors
and assigns.


7.    Counterparts. This Lender Joinder Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same instrument.






[Signatures appear on following page]


2
11885685v5





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Lender Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.


[insert name of New Lender]




By:    ______________________________
Name: _____________________________
Title:    ______________________________




Accepted this ___ day of
_____________, _____:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:    ______________________________
Name: _____________________________
Title:    ______________________________




Consented and agreed to:


UNUM GROUP




By:    _________________________________
Name: _________________________________
Title:    _________________________________












3
11885685v5





--------------------------------------------------------------------------------






ANNEX I


1.    Borrower: Unum Group


2.
Name and Date of Credit Agreement: Amended and Restated Credit Agreement, dated
as of April 29, 2019 among Unum Group, certain Lenders from time to time parties
thereto, and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders.



3.    Date of Lender Joinder Agreement: ___________, _____


4.
Amounts (as of date of adjustment pursuant to Section 2.21(e) of the Credit
Agreement):



Aggregate Amount of Commitment/Loans/
Letter of Credit Exposure for all Lenders
Amount of Commitment/Loans/
Letter of Credit Exposure Assigned
Percentage Assigned of Commitment/Loans/
Letter of Credit Exposure26
$
$
   %



5.    Addresses for Payments and Notices:


New Lender:        For Funding/Notices:
__________________________
__________________________
__________________________
__________________________
__________________________
Telecopy: (___) ________
Reference


For Payments:
__________________________
__________________________
__________________________
__________________________
__________________________
Telecopy: (___) ________
Reference:


6.    Effective Date: _______________, ______ (in accordance with Section 3).


_____________________________
26 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans/Letter of Credit Exposure of all Lenders thereunder.



1
11885685v5







--------------------------------------------------------------------------------






EXHIBIT G-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 29, 2019, among Unum Group, a Delaware corporation (the ‘Borrower”), the
Lenders defined therein, and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) for the Lenders (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.
Pursuant to the provisions of Section 2.18(g)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the
Administrative Agent and the Borrower , and (2) the undersigned shall have at
all times furnished the Administrative Agent and the Borrower with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
[NAME OF LENDER]
By:     
Name:
Title:
Date: ________ __, 20[ ]


1
11885685v5







--------------------------------------------------------------------------------






EXHIBIT G-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 29, 2019, among Unum Group, a Delaware corporation (the ‘Borrower”), the
Lenders defined therein, and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) for the Lenders (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.
Pursuant to the provisions of Section 2.18(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:     
Name:
Title:
Date: ________ __, 20[ ]


1
11885685v5







--------------------------------------------------------------------------------






EXHIBIT G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 29, 2019, among Unum Group, a Delaware corporation (the ‘Borrower”), the
Lenders defined therein, and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) for the Lenders (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.
Pursuant to the provisions of Section 2.18(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:     
Name:
Title:
Date: ________ __, 20[ ]


1
11885685v5







--------------------------------------------------------------------------------






EXHIBIT G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 29, 2019, among Unum Group, a Delaware corporation (the ‘Borrower”), the
Lenders defined therein, and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) for the Lenders (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.
Pursuant to the provisions of Section 2.18(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Administrative Agent and the Borrower,
and (2) the undersigned shall have at all times furnished the Administrative
Agent and the Borrower with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF LENDER]
By:     
Name:
Title:
Date: ________ __, 20[ ]






--------------------------------------------------------------------------------






Schedule 4.5 - Licenses


COLONIAL LIFE & ACCIDENT INSURANCE COMPANY


STATE


LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Alabama
Life, Health and Accident
1/01/1946
Perpetual
Alaska
Life, Disability, Annuities
5/14/1970
Perpetual
Arizona
Disability, Life
11/25/1964
Perpetual
Arkansas
Life and Disability
10/02/1956
Perpetual
California
Life and Disability
6/10/1968
Perpetual
Colorado
Ordinary Life, Group Life, Accident and Health, Annuity Contracts, Franchise -
Accident & Health, Variable Contracts
6/17/1966
Perpetual
Connecticut
Accident and Health, Life Non-Participating
7/11/1972
*Annual
*Expires May 1
Delaware
Life, Accident and Health
6/03/1957
Perpetual
District of Columbia
Group Accident and Health, Group Annuities (Fixed and Variable), Group Life,
Individual Accident and Health, Individual Annuities (Fixed and Variable),
Individual Life, and Life and Health
6/21/1961
*Annual
*Expires April 30
Florida
Life, Group Life and Annuities, Accident and Health
10/04/1948
Perpetual
Georgia
Life, Accident and Sickness
12/03/1945
*Annual
*Expires June 30
Hawaii
Disability, Life
1/22/1971
Perpetual
Idaho
Life, Disability
2/21/1963
Perpetual
Illinois
Life, Accident and Health
10/23/1962
*Annual
*Expires July 1
Indiana
Life, Annuities, Accident, Health
5/29/1957
Perpetual
Iowa
Accident only (individual), Accident and Health (individual), Hospital and
medical expense (Individual), Group Accident and Health, Non-cancellable
Accident and Health, Life, includes credit life, variable life, annuities,
variable annuities and group
6/25/1959
*Annual
*Expires June 1
Kansas
Life, Accident and Health
7/02/1965
Perpetual
Kentucky
Life and Health
7/01/1948
Perpetual
Louisiana
Annuities, Health and Accident, Life
11/13/1956
Perpetual
Maine
Life (Including Credit Life), Health (Including Credit Health)
3/10/1970
Perpetual



1
11885685v5







--------------------------------------------------------------------------------





COLONIAL LIFE & ACCIDENT INSURANCE COMPANY - CONTINUED


STATE


LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Maryland
Health, Life including Annuities & Health (except Variable Life & Variable
Annuities)
4/08/1957
*Annual
*Expires June 30
Massachusetts
Life-All Kinds, Accident-All Kinds, Health-All Kinds
7/01/1971
Annual
*Expires June 30
Michigan
Life & Annuities, Disability
2/13/1964
Perpetual
Minnesota
Life, Accident and Health
4/23/1963
Perpetual
Mississippi
Accident & Health, Life
9/07/1949
*Annual
*Expires December 31
Missouri
Life, Annuities & Endowments, Accident and Health
3/01/1949
Perpetual
Montana
Life and Disability
12/17/1962
Perpetual
Nebraska
Life, Sickness and Accident
12/31/1958
*Annual
*Expires April 30
Nevada
Life, Accident and Health
12/12/1962
Perpetual
New Hampshire
Accident and Health, Life
11/26/1973
*Annual
*Expires June 14
New Jersey
Life, Health, Annuities
3/16/1960
*Annual
*Expires May 1
New Mexico
Life, Health
8/20/1963
Perpetual
New York
NOT QUALIFIED
North Carolina
Life including Industrial Sick Benefit Insurance, Annuities (excluding Variable
Annuities), Accident and Health including Hospitalization (Cancelable and
Non-Cancelable)
12/30/1944
Perpetual
North Dakota
Accident & Health, Life & Annuity, Credit Life & Health
11/01/1965
Perpetual
Ohio
Accident & Health, Annuities, Life, Variable Authority
6/28/1966
*Annual
*Expires April 1
Oklahoma
Life, Accident & Health
7/31/1958
Perpetual
Oregon
Life, Health
1/11/1963
Perpetual
Pennsylvania
Accident and Health, Life and Annuities
8/02/1950
*Annual
*Expires March 31
Rhode Island
Life, Accident & Health
10/21/1971
Perpetual
South Carolina
STATE OF DOMICILE
Life, Accident/Health
4/01/1939
Perpetual
South Dakota
Life, Health
12/18/1962
Perpetual



2
11885685v5







--------------------------------------------------------------------------------





COLONIAL LIFE & ACCIDENT INSURANCE COMPANY - CONTINUED


STATE
   LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Tennessee
Life, Disability (Accident and Health)
5/01/1951
Perpetual
Texas
Life, Accident and Health
6/17/1959
Perpetual
Utah
Life, Disability
10/22/1964
Perpetual
Vermont
Accident & Health, Life & Annuities, Variable Life & Annuities
6/03/1963
Perpetual
Virginia
Accident and Sickness, Annuities, Life
7/02/1952
*Annual
*Expires June 30
Washington
Life, Disability
1/29/1963
Perpetual
West Virginia
Accident & Sickness, Life
8/01/1957
*Annual
*Expires May 31
Wisconsin
Life & Annuities (Non-participating), Disability
10/25/1963
Perpetual
Wyoming
Life, Annuities and Disability
7/16/1963
Perpetual



INTERNATIONAL
LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Puerto Rico
Life, Disability
11/09/1971
*Annual
*Expires June 30

















































3
11885685v5







--------------------------------------------------------------------------------





FIRST UNUM LIFE INSURANCE COMPANY


STATE


LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
New York
STATE OF DOMICILE
Life, Annuities, Accident and Health
10/15/1959
Perpetual























































































4
11885685v5







--------------------------------------------------------------------------------





PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY


STATE


LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Alabama
Life, Disability, Annuities
1/01/1985
Perpetual
Alaska
Life, Annuities, Disability
6/30/1970
Perpetual
Arizona
Disability, Life
5/11/1950
Perpetual
Arkansas
Life, Disability, Variable Contracts
5/01/1960
Perpetual
California
Life and Disability
6/11/1928
Perpetual
Colorado
Ordinary Life, Group Life, Accident and Health, Annuity Contracts, Credit Life,
Credit Accident and Health, Franchise – Life, Franchise – Accident and Health
8/14/1928
Perpetual
Connecticut
Accident and Health, Life Non-Participating
10/16/1952
*Annual
*Expires May 1
Delaware
Life and Health
6/20/1950
Perpetual
District of Columbia
Group Accident and Health, Group Annuities (Fixed and Variable), Group Life,
Individual Accident and Health, Individual Annuities (Fixed and Variable),
Individual Life, Life and Health
1/03/1980
*Annual
*Expires April 30
Florida
Life, Group Life and Annuities, Credit Life/Health, Credit Disability, Accident
and Health
9/24/1915
Perpetual
Georgia
Life, Accident, and Sickness (including Variable Annuity)
1/01/1910
*Annual
*Expires June 30
Hawaii
Accident and Health or Sickness, Life
4/23/1971
Perpetual
Idaho
Life, Disability
1/01/1928
Perpetual
Illinois
Life, Accident and Health
1/10/1910
*Annual
*Expires July 1
Indiana
Life, Annuities, Accident and Health
1/07/1916
Perpetual
Iowa
Accident only (Individual), Accident and Health (Individual), Hospital and
Medical Expense (Individual), Group Accident and Health, Non-Cancellable
Accident and Health, Life (includes credit life, variable life, annuities,
variable annuities and group)
1926
*Annual
*Expires June 1
Kansas
Life, Accident and Health
5/02/1930
Perpetual
Kentucky
Life (including Annuities), Health
5/16/1916
Perpetual
Louisiana
Health and Accident, Life
2/13/1917
Perpetual











5
11885685v5







--------------------------------------------------------------------------------





PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY - CONTINUED


STATE
LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Maine


Life (including Credit Life), Health (including Credit Health)
4/17/1946
Perpetual
Maryland
Health, Life (including Annuities and Health [except Variable Life & Variable
Annuities])
8/08/1922
*Annual
*Expires June 30
Massachusetts
Accident-All Kinds, Health-All Kinds, Life-All Kinds
12/31/1947
Annual
*Expires June 30
Michigan
Life & Annuities, Disability
1926
Perpetual
Minnesota
Life, Accident and Health
6/01/1926
Perpetual
Mississippi
Life, Accident and Health
1917
*Annual
*Expires December 31
Missouri
Life, annuities and endowments, Accident and Health
1917
Perpetual
Montana
Life and Disability
1926
Perpetual
Nebraska
Life, Sickness and Accident
8/19/1928
*Annual
*Expires April 30
Nevada
Life, Health
5/08/1950
Perpetual
New Hampshire


Life, Accident and Health
2/06/1953
*Annual
*Expires June 14
New Jersey
Life, Health, Annuities
3/06/1945
*Annual
*Expires May 1
New Mexico
Accident and Health, Life and Annuities
1931
Perpetual
New York
NOT QUALIFIED
North Carolina
Life (including Industrial Sick Benefit), Annuities (excluding Variable
Annuities), Accident and Health (including Hospitalization [Cancelable and
Non-cancelable])
3/10/1911
Perpetual
North Dakota
Life and Annuity, Accident and Health
1928
Perpetual
Ohio
Accident & Health, Annuities, Life, Variable Authority
1913
*Annual
*Expires April 1
Oklahoma
Life, Accident and Health
1924
Perpetual
Oregon
Life, Health
5/29/1926
Perpetual
Pennsylvania
Accident and Health, Life and Annuities
1913
*Annual
*Expires March 31





6
11885685v5







--------------------------------------------------------------------------------







PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY - CONTINUED


STATE
   LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Rhode Island
Life, Annuities, Accident and Health
5/31/1950
Perpetual
South Carolina
Life, Accident and Health
4/01/1912
Perpetual
South Dakota
Life, Health
3/28/1944
Perpetual
Tennessee
STATE OF DOMICILE
Life, Disability (Accident and Health), Credit
5/24/1887
Perpetual
Texas
Life, Accident, Health
8/06/1915
Perpetual
Utah
Life, Disability
5/22/1950
Perpetual
Vermont
Accident and Health, Life and Annuities, Variable Life and Annuities
6/20/1952
Perpetual
Virginia
Life, Credit Life, Annuities, Accident and Sickness, Credit Accident and
Sickness
3/08/1910
*Annual
*Expires June 30
Washington
Life, Disability
6/08/1926
Perpetual
West Virginia
Life, Accident and Sickness
3/01/1914
*Annual
*Expires May 31
Wisconsin
Life (Non-Participating), Disability
10/14/1926
Perpetual
Wyoming
Life, Disability
6/02/1950
Perpetual



INTERNATIONAL
LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Puerto Rico
Life, Disability
10/25/1972
*Annual
*Expires June 30







































7
11885685v5







--------------------------------------------------------------------------------





UNUM LIFE INSURANCE COMPANY OF AMERICA


STATE


LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Alabama
Life, Disability and Annuities
11/24/1970
Perpetual
Alaska
Life, Disability, Annuities, Variable Products (Limited to Variable Annuities)
08/30/1967
Perpetual
Arizona
Life and Disability
08/08/1973
Perpetual
Arkansas
Life and Disability (Amended to include Variable Contracts on 01/30/1992)
09/17/1974
Perpetual
California
Life and Disability (Amended to include Variable Annuities on 01/21/1993)
04/07/1970
Perpetual
Colorado
Ordinary, Group Life, Accident and Health, Annuity Contracts, Variable Annuities
12/26/1969
Perpetual
Connecticut
Accident and Health, Life Non-Participating, Variable Annuities
07/24/1975
*Annual
*Expires May 1
Delaware
Life, including Annuities and Health (Amended to include Variable Annuities on
02/12/1992)
06/09/1970
Perpetual
District of Columbia
Group Accident and Health, Group Annuities (Fixed and Variable), Group Life,
Individual Accident and Health, Individual Annuities (Fixed and Variable),
Individual Life, Life and Health, Variable Life
03/20/1970
*Annual
*Expires April 30
Florida
Life (added 06/01/1990), Group Life and Annuities (added 06/01/1990), Variable
Annuities (added 05/25/1993), Accident and Health (added 06/01/1990)
10/29/1970
Perpetual
Georgia
Life, Accident, and Sickness (including Variable Annuity)
02/23/1972
*Annual
*Expires June 30
Hawaii
Accident and Health or Sickness Life
12/28/1970
Perpetual
Idaho
Life, Disability and variable contracts (added 02/20/1992)
06/18/1970
Perpetual
Illinois
Life, Accident and Health - Class 1(a), (b)
04/07/1970
*Annual
*Expires July 1
Indiana
Life & Annuities, Accident & Health, Variable Life & Annuities (Segregated
Amounts), Class I (a), (b), (c)
11/17/1969
Perpetual
Iowa
Accident only (Individual), Accident and Health (Individual), Hospital and
Medical Expense (Individual), Group Accident and Health, Non-cancellable
Accident and Health, Life (includes Credit Life, Variable Life, Annuities,
Variable Annuities, Group)
06/29/1971
*Annual
*Expires June 1





8
11885685v5







--------------------------------------------------------------------------------





UNUM LIFE INSURANCE COMPANY OF AMERICA - CONTINUED


STATE
LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Kansas
Life, Accident and Health
12/23/1971
Perpetual
Kentucky
Life (including Annuities) and Health
11/18/1971
Perpetual
Louisiana
Health and Accident, Life
06/14/1968
Perpetual
Maine


STATE OF DOMICILE
Life (including Credit Life), Health (including Credit Health), Variable
Annuity, Workers Compensation, Aircraft (All Perils)
08/24/1966
Perpetual
Maryland
Variable Annuities, Health, Life including Annuities and Health (except Variable
Life & Variable Annuities)
08/20/1975
*Annual
*Expires June 30
Massachusetts
Life-All Kinds, Variable Annuity Authorization, Accident-All Kinds, Health-All
Kinds
07/08/1974
Annual
*Expires June 30
Michigan
Life & Annuities, Disability, Separate Account-Variable Annuities
03/31/1970
Perpetual
Minnesota
Life including Variable Contracts, Accident and Health
04/22/1970
Perpetual
Mississippi
Life, Accident & Health, Variable Contracts
12/01/1970
*Annual
*Expires December 31
Missouri
Life, annuities and endowments, Accident and Health
09/02/1974
Perpetual
Montana
Life, Disability, including variable authority for Annuity Contracts
12/04/1967
Perpetual
Nebraska
Life, Variable Annuities, Sickness and Accident
09/07/1973
*Annual
*Expires April 30
Nevada
Life, Health, Variable Annuities
06/11/1968
Perpetual
New Hampshire


Life, Accident and Health, Variable Products
(Note: There are two COA’s, one for Life, Accident and Health, and one for
Variable Products)
05/29/1967
*Annual
*Expires June 14
New Jersey
Life, Health, Annuities, Variable Contracts, Non-Participating insurance only
01/28/1977
*Annual
*Expires May 1
New Mexico
Accident and Health, Life and Annuities, Variable life and Annuity
08/15/1968
Perpetual
New York
NOT QUALIFIED
North Carolina
Life including Industrial Sick Benefit Insurance, Annuities, Variable Annuities,
Accident and Health including Hospitalization (Cancellable and Non-Cancellable)
10/13/1970
Perpetual





9
11885685v5







--------------------------------------------------------------------------------





UNUM LIFE INSURANCE COMPANY OF AMERICA - CONTINUED


STATE
   LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
North Dakota
Life and Annuity, Credit Life and Health, Accident and Health, Variable
Annuities and Life
06/15/1970
Perpetual
Ohio
Accident & Health, Annuities, Life, Variable Authority
05/22/1969
*Annual
*Expires April 1
Oklahoma
Life, Accident and Health, Variable (added 04/30/2002)
08/19/1971
Perpetual
Oregon
Life, Health, Variable Products (added 12/20/1991)
07/15/1971
Perpetual
Pennsylvania
Accident and Health, Life and Annuities, Variable Annuities (Separate Account)
01/21/1972
*Annual
*Expires March 31
Rhode Island
Life, Accident and Health, Annuities and Variable Annuities (added 01/13/1992)
06/08/1970
Perpetual
South Carolina
Life, Variable Annuity, Accident and Health
12/08/1970
Perpetual
South Dakota
Life, Health, Variable Annuities (added 01/02/1992)
05/25/1970
Perpetual
Tennessee
Life, Accident and Health, Variable Contracts
05/10/1972
Perpetual
Texas
Life, Accident, Health and Variable Annuity (added 12/27/1991)
12/16/1974
Perpetual
Utah
Life, Annuity, Variable Life/Annuity, Disability
01/16/1969
Perpetual
Vermont
Accident and Health – Life & Health, Life and Annuities – Life & Health Company,
Variable Life and Annuities – Life & Health
03/05/1970
Perpetual
Virginia
Accident and Sickness, Annuities, Credit Accident and Sickness, Credit Life,
Life, Variable Annuities
06/29/1970
*Annual
*Expires June 30
Washington
Life, Disability, Variable Life and Annuity (added 02/21/1992)
08/30/1971
Perpetual
West Virginia
Accident and Sickness, Life
12/28/1970
*Annual
*Expires May 31
Wisconsin
Life and Annuities (Non-Participating), Variable Life and Annuities, Life
Disability
04/19/1971
Perpetual
Wyoming
Life, Disability, Variable Contracts
09/10/1970
Perpetual











10
11885685v5







--------------------------------------------------------------------------------





UNUM LIFE INSURANCE COMPANY OF AMERICA - CONTINUED


INTERNATIONAL
LINES OF BUSINESS
DATE
QUALIFIED
RENEWAL
TYPE
Argentina
Reinsurer only
08/20/2013
Perpetual
Bermuda
Class 3 Insurer, Long-Term
07/03/1996
Perpetual
Canada
NOT QUALIFIED
England and Wales
1,2 & 16 all classes
Restricted to reinsurance only
10/27/1995
 
Guam
Accident and Health, Life
12/28/1999
*Annual
*Expires July 1
Puerto Rico
Life, Disability
 
*Annual
*Expires June 30





































































11
11885685v5







--------------------------------------------------------------------------------





Schedule 4.8 - Subsidiaries


Subsidiary Name
Jurisdiction of Organization
Persons Holding Equity Interests and Percentage Ownership
Colonial Life & Accident Insurance Company
South Carolina
Unum Group – 100%
First Unum Life Insurance Company
New York
Unum Group – 100%
Provident Life and Accident Insurance Company
Tennessee
Unum Group – 85.9%
The Paul Revere Life Insurance Company – 10.1%
Unum Life Insurance Company of America – 4.0%
Unum Life Insurance Company of America
Maine
Unum Group – 100%
Unum Limited
England and Wales
Unum European Holding Company Limited – 72%
UnumProvident Finance Company Limited – 28%







12
11885685v5







--------------------------------------------------------------------------------






Schedule 7.2 - Indebtedness




None.




1
11885685v5







--------------------------------------------------------------------------------






Schedule 7.3 -Liens




None.






1
11885685v5





